
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.43


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

LOAN AND SECURITY AGREEMENT

by and among

SPECIAL DEVICES, INCORPORATED

as Borrower,

and

FOOTHILL CAPITAL CORPORATION

as Lender

Dated as of June 27, 2001

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




TABLE OF CONTENTS


 
   
   
  Page

--------------------------------------------------------------------------------

              1.   DEFINITIONS AND CONSTRUCTION   1     1.1   Definitions   1  
  1.2   Accounting Terms   22     1.3   Code   22     1.4   Construction   22  
  1.5   Schedules and Exhibits   23
2.
 
LOAN AND TERMS OF PAYMENT
 
23     2.1   Revolver Advances   23     2.2   Term Loan   24     2.3   Borrowing
Procedures and Settlements   24     2.4   Payments   24     2.5   Overadvances  
26     2.6   Interest Rates and Letter of Credit Fee: Rates, Payments, and
Calculations   26     2.7   Cash Management   27     2.8   Crediting Payments;
Float Charge   28     2.9   Designated Account   29     2.10   Maintenance of
Loan Account; Statements of Obligations   29     2.11   Fees   29     2.12  
Letters of Credit   29     2.13   LIBOR Option   32     2.14   Capital
Requirements   34
3.
 
CONDITIONS; TERM OF AGREEMENT
 
34     3.1   Conditions Precedent to the Initial Extension of Credit   34    
3.2   Conditions Subsequent to the Initial Extension of Credit   36     3.3  
Conditions Precedent to all Extensions of Credit   36     3.4   Term   36    
3.5   Effect of Termination   37     3.6   Early Termination by Borrower   37
4.
 
CREATION OF SECURITY INTEREST
 
37     4.1   Grant of Security Interest   37     4.2   Negotiable Collateral  
38     4.3   Collection of Accounts, General Intangibles, and Negotiable
Collateral   38     4.4   Delivery of Additional Documentation Required   38    
4.5   Power of Attorney   38     4.6   Right to Inspect   39     4.7   Control
Agreements   39
5.
 
REPRESENTATIONS AND WARRANTIES
 
39     5.1   No Encumbrances   39     5.2   Eligible Accounts   40     5.3  
Eligible Inventory   40     5.4   Equipment   41     5.5   Location of Inventory
and Equipment   41     5.6   Inventory Records   41     5.7   Location of Chief
Executive Office; FEIN   41     5.8   Due Organization and Qualification;
Subsidiaries   41     5.9   Due Authorization; No Conflict   41     5.10  
Litigation   42     5.11   No Material Adverse Change   42     5.12   Fraudulent
Transfer   42

i

--------------------------------------------------------------------------------

    5.13   Employee Benefits   42     5.14   Environmental Condition   42    
5.15   Brokerage Fees   43     5.16   Intellectual Property   43     5.17  
Leases   43     5.18   DDAs   43     5.19   Complete Disclosure   43     5.20  
Indebtedness   43
6.
 
AFFIRMATIVE COVENANTS
 
43     6.1   Accounting System   43     6.2   Collateral Reporting   44     6.3
  Financial Statements, Reports, Certificates   45     6.4   [INTENTIONALLY
OMITTED]   46     6.5   Return   46     6.6   Maintenance of Properties   46    
6.7   Taxes   46     6.8   Insurance   47     6.9   Location of Inventory and
Equipment   47     6.10   Compliance with Laws   47     6.11   Leases   47    
6.12   Brokerage Commissions   48     6.13   Existence   48     6.14  
Environmental   48     6.15   Disclosure Updates   48     6.16   Future
Subsidiaries; Collateral   48
7.
 
NEGATIVE COVENANTS
 
49     7.1   Indebtedness   49     7.2   Liens   50     7.3   Restrictions on
Fundamental Changes   51     7.4   Disposal of Assets   51     7.5   Change Name
  51     7.6   Guarantee   51     7.7   Nature of Business   51     7.8  
Prepayments and Amendments   51     7.9   Change of Control   51     7.10  
Consignments   51     7.11   Distributions   51     7.12   Accounting Methods  
52     7.13   Investments   52     7.14   Transactions with Affiliates   52    
7.15   Suspension   53     7.16   [INTENTIONALLY OMITTED]   53     7.17   Use of
Proceeds   53     7.18   Change in Location of Chief Executive Office; Inventory
and Equipment with Bailees   53     7.19   Securities Accounts   53     7.20  
Financial Covenants   53
8.
 
EVENTS OF DEFAULT
 
54
9.
 
LENDER'S RIGHTS AND REMEDIES
 
55     9.1   Rights and Remedies   55     9.2   Remedies Cumulative   57
10.
 
TAXES AND EXPENSES
 
57

ii

--------------------------------------------------------------------------------


11.
 
WAIVERS; INDEMNIFICATION
 
58     11.1   Demand; Protest   58     11.2   Lender's Liability for Collateral
  58     11.3   Indemnification   58
12.
 
NOTICES
 
58
13.
 
CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER
 
59
14.
 
ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS
 
60     14.1   Assignments and Participations   60     14.2   Successors   61
15.
 
AMENDMENTS; WAIVERS
 
61     15.1   Amendments and Waivers   61     15.2   No Waivers; Cumulative
Remedies   61
16.
 
GENERAL PROVISIONS
 
62     16.1   Effectiveness   62     16.2   Section Headings   62     16.3  
Interpretation   62     16.4   Severability of Provisions   62     16.5  
Withholding Taxes   62     16.6   Amendments in Writing   62     16.7  
Counterparts; Telefacsimile Execution   63     16.8   Revival and Reinstatement
of Obligations   63     16.9   Integration   63

iii

--------------------------------------------------------------------------------




EXHIBITS AND SCHEDULES


 
   
  Page

--------------------------------------------------------------------------------

          Exhibit B-1   Form of Borrowing Base Certificate     Exhibit C-1  
Form of Compliance Certificate     Exhibit L-1   Form of LIBOR Notice    
Schedule 1   Pricing Grid     Schedule A-1   Appraised Equipment    
Schedule E-1   Eligible Inventory Locations     Schedule P-1   Permitted Liens  
  Schedule P-2   Closing Date Investments     Schedule R-1   Real Property
Collateral     Schedule 2.7(a)   Cash Management Banks     Schedule 5.5  
Locations of Inventory and Equipment     Schedule 5.7   Chief Executive Office;
FEIN     Schedule 5.8(b)   Capitalization of Borrower     Schedule 5.8(c)  
Subsidiaries     Schedule 5.10   Litigation     Schedule 5.14   Environmental
Matters     Schedule 5.16   Intellectual Property     Schedule 5.18   Demand
Deposit Accounts     Schedule 5.20   Permitted Indebtedness     Schedule 6.8(b)
  Pending Insurance Claims    

iv

--------------------------------------------------------------------------------

    THIS LOAN AND SECURITY AGREEMENT (this "Agreement"), is entered into as of
June 27, 2001, between FOOTHILL CAPITAL CORPORATION, a California corporation
("Lender") and SPECIAL DEVICES, INCORPORATED, a Delaware corporation
("Borrower").

    The parties agree as follows:

1.  DEFINITIONS AND CONSTRUCTION.

    1.1  Definitions.  As used in this Agreement, the following terms shall have
the following definitions:

    "Account Debtor" means any Person who is or who may become obligated under,
with respect to, or on account of, an Account, chattel paper, or a General
Intangible.

    "Accounts" means all of Borrower's now owned or hereafter acquired right,
title, and interest with respect to "accounts" (as that term is defined in the
Code), and any and all supporting obligations in respect thereof.

    "Additional Documents" has the meaning set forth in Section 4.4.

    "Adjusted Letter of Credit Usage" means, as of the date of determination,
the sum of (a) 100% of the undrawn amount of outstanding Qualified Import
Letters of Credit issued for the purpose of purchasing Eligible Inventory, plus
(b) 100% of the undrawn amount of all other outstanding Letters of Credit, plus
(c) 100% of the amount of outstanding time drafts accepted by an Underlying
Issuer as a result of drawings under Underlying Letters of Credit.

    "Advances" has the meaning set forth in Section 2.1.

    "Affiliate" means, as applied to any Person, any other Person who, directly
or indirectly, controls, is controlled by, or is under common control with, such
Person. For purposes of this definition, "control" means the possession,
directly or indirectly, of the power to direct the management and policies of a
Person, whether through the ownership of Stock, by contract, or otherwise;
provided, however, that, in any event: (a) any Person which owns directly or
indirectly 10% or more of the securities having ordinary voting power for the
election of directors or other members of the governing body of a Person or 10%
or more of the partnership or other ownership interests of a Person (other than
as a limited partner of such Person) shall be deemed to control such Person,
(b) each director (or comparable manager) of a Person shall be deemed to be an
Affiliate of such Person, and (c) each partnership or joint venture in which
each of such Person or an Affiliate of such Person is a partner or joint
venturer shall be deemed to be an Affiliate of such Person. For purposes of this
Agreement, the Special Devices Business Park Owners Association shall not be
deemed to be an Affiliate of Borrower.

    "Agreement" has the meaning set forth in the preamble hereto.

    "Applicable Prepayment Premium" means, as of any date of determination, an
amount equal to (a) during the period of time from and after the date of the
execution and delivery of this Agreement up to the date that is the first
anniversary of the Closing Date, 5% times the sum of (i) the Maximum Revolver
Amount, plus (ii) the outstanding principal balance of the Term Loan on the date
immediately prior to the date of determination, (b) during the period of time
from and including the date that is the first anniversary of the Closing Date up
to the date that is the second anniversary of the Closing Date, 4% times the sum
of (i) the Maximum Revolver Amount, plus (ii) the outstanding principal balance
of the Term Loan on the date immediately prior to the date of determination,
(c) during the period of time from and including the date that is the second
anniversary of the Closing Date up to the date that is the third anniversary of
the Closing Date, 3% times the sum of (i) the Maximum Revolver Amount, plus
(ii) the outstanding principal balance of the Term Loan on the date immediately
prior to the date of determination, (d) during the period of time from and
including the date that is the third

–1–

--------------------------------------------------------------------------------

anniversary of the Closing Date up to the date that is the fourth anniversary of
the Closing Date, 2% times the sum of (i) the Maximum Revolver Amount, plus
(ii) the outstanding principal balance of the Term Loan on the date immediately
prior to the date of determination, and (e) during the period of time from and
including the date that is the fourth anniversary of the Closing Date up to the
Maturity Date, 1% times the sum of (i) the Maximum Revolver Amount, plus
(ii) the outstanding principal balance of the Term Loan on the date immediately
prior to the date of determination. Notwithstanding the foregoing, the
Applicable Prepayment Premium shall be waived by Lender if, in connection with
an early termination by Borrower in accordance with Section 3.6 hereof, Borrower
obtains a replacement credit facility from a commercial banking unit of Wells
Fargo Bank.

    "Appraised Equipment" means the Equipment and other personal property
described on Schedule A-1 attached hereto, and all replacements, attachments,
accessions, accessories, substitutions, additions, and improvements to any of
the foregoing.

    "Approved Business Plan" means the business plan of Borrower prepared by
Borrower and reviewed by Lender prior to the Closing Date.

    "Assignee" has the meaning set forth in Section 14.1(a).

    "Authorized Person" means any officer or other employee of Borrower.

    "Availability" means, as of any date of determination, if such date is a
Business Day, and determined at the close of business on the immediately
preceding Business Day, if such date of determination is not a Business Day, the
amount that Borrower is entitled to borrow as Advances under Section 2.1 (after
giving effect to all then outstanding Obligations and all sublimits and reserves
applicable hereunder).

    "Average Quarterly Revolver Utilization" means the percentage obtained by
dividing (i) the average Daily Balance of Revolver Usage during Borrower's most
recently completed fiscal quarter by (ii) average amount of the Borrowing Base
during Borrower's most recently completed fiscal quarter. The Average Quarterly
Revolver Utilization shall be determined as of the last day of each of
Borrower's fiscal quarters, and such determination shall apply throughout the
immediately succeeding fiscal quarter.

    "Bankruptcy Code" means the United States Bankruptcy Code, as in effect from
time to time.

    "Base LIBOR Rate" means the rate per annum, determined by Lender in
accordance with its customary procedures, and utilizing such electronic or other
quotation sources as it considers appropriate (rounded upwards, if necessary, to
the next 1/16%), on the basis of the rates at which Dollar deposits are offered
to major banks in the London interbank market on or about 11:00 a.m. (California
time) 2 Business Days prior to the commencement of the applicable Interest
Period, for a term and in amounts comparable to the Interest Period and amount
of the LIBOR Rate Loan requested by Borrower in accordance with this Agreement,
which determination shall be conclusive in the absence of manifest error.

    "Base Rate" means, the rate of interest announced within Wells Fargo at its
principal office in San Francisco as its "prime rate", with the understanding
that the "prime rate" is one of Wells Fargo's base rates (not necessarily the
lowest of such rates) and serves as the basis upon which effective rates of
interest are calculated for those loans making reference thereto and is
evidenced by the recording thereof after its announcement in such internal
publication or publications as Wells Fargo may designate.

    "Base Rate Loan" means each portion of an Advance or the Term Loan that
bears interest at a rate determined by reference to the Base Rate.

–2–

--------------------------------------------------------------------------------

    "Base Rate Margin" means the interest rate margin that applies to Base Rate
Loans as set forth in Schedule 1 attached hereto.

    "Benefit Plan" means a "defined benefit plan" (as defined in Section 3(35)
of ERISA) for which Borrower or any Subsidiary or ERISA Affiliate of Borrower
has been an "employer" (as defined in Section 3(5) of ERISA) within the past six
years.

    "Board of Directors" means the board of directors (or comparable managers)
of Borrower or any committee thereof duly authorized to act on behalf of the
board.

    "Books" means Borrower's now owned or hereafter acquired books and records
(including all of its Records indicating, summarizing, or evidencing its assets
(including the Collateral) or liabilities, all of its Records relating to its
business operations or financial condition, and all of its goods or General
Intangibles related to such information).

    "Borrower" has the meaning set forth in the preamble to this Agreement.

    "Borrowing" means a borrowing hereunder of an Advance.

    "Borrowing Base" has the meaning set forth in Section 2.1.

    "Borrowing Base Certificate" means a certificate in the form of Exhibit B-1.

    "Business Day" means any day that is not a Saturday, Sunday, or other day on
which national banks are authorized or required to close, except that, if a
determination of a Business Day shall relate to a LIBOR Rate Loan, the term
"Business Day" also shall exclude any day on which banks are closed for dealings
in Dollar deposits in the London interbank market.

    "Capital Lease" means a lease that is required to be capitalized for
financial reporting purposes in accordance with GAAP.

    "Capitalized Lease Obligation" means any Indebtedness represented by
obligations under a Capital Lease.

    "Cash Equivalents" means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within 1 year from the date of acquisition thereof, (b) marketable
direct obligations issued by any state of the United States or any political
subdivision of any such state or any public instrumentality thereof maturing
within 1 year from the date of acquisition thereof and, at the time of
acquisition, having the highest rating obtainable from either S&P or Moody's,
(c) commercial paper maturing no more than ninety (90) days from the date of
acquisition thereof and, at the time of acquisition, having a rating of A-1 or
P-1, or better, from S&P or Moody's, (d) certificates of deposit, Eurodollar
deposits or bankers' acceptances maturing within 1 year from the date of
acquisition thereof and bank deposits, in each case either (i) issued by any
bank organized under the laws of the United States or any state thereof or the
District of Columbia or any U.S. branch of a foreign bank or any foreign branch
of a U.S. bank, in each case having at the date of acquisition thereof combined
capital and surplus of not less than $250,000,000, or (ii) certificates of
deposit less than or equal to $100,000 in the aggregate issued by any other bank
insured by the Federal Deposit Insurance Corporation, (e) repurchase obligations
with a term of not more than seven days for underlying obligations of the types
described in clause (a) above entered into with any bank meeting the
qualifications specified in clause (d)(i) above, and (f) investments in money
market funds with assets at least equal to $500,000,000.

    "Cash Management Account" has the meaning set forth in Section 2.7(a).

–3–

--------------------------------------------------------------------------------

    "Cash Management Agreements" means those certain cash collateral service
agreements relating to the creation and use of a Cash Management Account, in
form and substance satisfactory to Lender, each of which is among Borrower,
Lender, and one of the Cash Management Banks.

    "Cash Management Bank" has the meaning set forth in Section 2.7(a).

    "Change of Control" means (a) the Permitted Holders shall fail to
collectively own (legally and beneficially) 51% of the Voting Stock, (b) J. F.
Lehman, JFL Equity, and JFL Co-Invest shall fail to collectively own (legally
and beneficially) more Voting Stock than Paribas, or (c) a majority of the
members of the Board of Directors do not constitute Continuing Directors.

    "Closing Date" means the date of the making of the initial Advance (or other
extension of credit) hereunder.

    "Closing Date Business Plan" means the set of Projections of Borrower for
the 3 year period following the Closing Date (on a year by year basis, and for
the 1 year period following the Closing Date, on a month by month basis), in
form and substance (including as to scope and underlying assumptions) reasonably
satisfactory to Lender in its Permitted Discretion.

    "Code" means the California Uniform Commercial Code, as in effect from time
to time.

    "Collateral" means all of Borrower's now owned or hereafter acquired right,
title, and interest in and to each of the following:

    (a) Accounts,

    (b) Books,

    (c) Equipment,

    (d) General Intangibles,

    (e) Inventory,

    (f)  Investment Property,

    (g) Negotiable Collateral,

    (h) money or other assets of Borrower that now or hereafter come into the
possession, custody, or control of Lender, and

    (i)  the proceeds and products, whether tangible or intangible, of any of
the foregoing, including proceeds of insurance covering any or all of the
foregoing, and any and all Accounts, Books, Equipment, General Intangibles,
Inventory, Investment Property, Negotiable Collateral, money, deposit accounts,
or other tangible or intangible property resulting from the sale, exchange,
collection, or other disposition of any of the foregoing, or any portion thereof
or interest therein, and the proceeds thereof.

    "Collateral Access Agreement" means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee, or
other Person in possession of, having a Lien upon, or having rights or interests
in the Equipment or Inventory, in each case, in form and substance reasonably
satisfactory to Lender in its Permitted Discretion.

    "Collections" means all cash, checks, notes, instruments, and other items of
payment (including insurance proceeds, proceeds of cash sales, rental proceeds,
and tax refunds) of Borrower.

    "Compliance Certificate" means a certificate substantially in the form of
Exhibit C-1 delivered by the chief financial officer of Borrower to Lender.

–4–

--------------------------------------------------------------------------------

    "Continuing Director" means (a) any member of the Board of Directors who was
a director (or comparable manager) of Borrower on the Closing Date, and (b) any
individual who becomes a member of the Board of Directors after the Closing Date
if such individual was appointed or nominated for election to the Board of
Directors by a majority of the Continuing Directors or by the Permitted Holders,
but excluding any such individual originally proposed for election in opposition
to the Board of Directors in office at the Closing Date in an actual or
threatened election contest relating to the election of the directors (or
comparable managers) of Borrower (as such terms are used in Rule 14a-11 under
the Exchange Act) and whose initial assumption of office resulted from such
contest or the settlement thereof.

    "Control Agreement" means a control agreement, in form and substance
reasonably satisfactory to Lender in its Permitted Discretion, executed and
delivered by Borrower, Lender, and the applicable securities intermediary with
respect to a Securities Account or bank with respect to a deposit account, as
the same may be amended, modified or supplemented from time to time with
Lender's consent.

    "Daily Balance" means, with respect to each day during the term of this
Agreement, the amount of an Obligation owed at the end of such day.

    "DDA" means any checking or other demand deposit account maintained by
Borrower.

    "Default" means an event, condition, or default that, with the giving of
notice, the passage of time, or both, would be an Event of Default.

    "Deposit Funds" means (i) deposits with suppliers of Borrower made in the
ordinary course of business in accordance with past practice, and (ii) the
$1,500,000 escrowed amount in connection with the sale-leaseback transaction
with respect to Borrower's Moorpark, California location.

    "Designated Account" means account number 14656-01160 of Borrower maintained
with Borrower's Designated Account Bank, or such other deposit account of
Borrower (located within the United States) that has been designated as such, in
writing, by Borrower to Lender.

    "Designated Account Bank" means Bank of America, whose office is located at
5945 Canoga Avenue, Woodland Hills, California 91367, and whose ABA number is
121000358.

    "Dilution" means, as of any date of determination, a percentage, based upon
the experience of the immediately prior three months, that is the result of
dividing the Dollar amount of (a) bad debt write-downs, discounts, advertising
allowances, credits, or other dilutive items with respect to the Accounts during
such period, by (b) Borrower's Collections with respect to Accounts during such
period plus the Dollar amount of clause (a).

    "Dilution Reserve" means, as of any date of determination, an amount
sufficient to reduce the advance rate against Eligible Accounts by one
percentage point for each percentage point by which Dilution is in excess of 5%.

    "Disbursement Letter" means an instructional letter executed and delivered
by Borrower to Lender regarding the extensions of credit to be made on the
Closing Date, the form and substance of which is reasonably satisfactory to
Lender in its Permitted Discretion.

    "Dollars" or "$" means United States dollars.

    "Due Diligence Letter" means the due diligence letter sent by Lender's
counsel to Borrower, together with Borrower's completed responses to the
inquiries set forth therein, the form and substance of such responses to be
reasonably satisfactory to Lender in its Permitted Discretion.

    "EBITDA" means, with respect to any fiscal period, Borrower's and its
Subsidiaries consolidated net earnings (or loss), minus extraordinary gains,
plus extraordinary losses, minus interest income, plus

–5–

--------------------------------------------------------------------------------

interest expense, income taxes, and depreciation and amortization for such
period, as determined in accordance with GAAP.

    "Eligible Accounts" means those Accounts created by Borrower in the ordinary
course of its business, that arise out of Borrower's sale of goods or rendition
of services, that comply with each of the representations and warranties
respecting Eligible Accounts made by Borrower in the Loan Documents, and that
are not excluded as ineligible by virtue of one or more of the criteria set
forth below; provided, however, that such criteria may be fixed and revised from
time to time by Lender in Lender's Permitted Discretion to address the results
of any audit performed by Lender from time to time after the Closing Date. In
determining the amount to be included, Eligible Accounts shall be calculated net
of customer deposits and unapplied cash remitted to Borrower. Eligible Accounts
shall not include the following:

    (a) (i) Accounts that the Account Debtor has failed to pay within the
earlier of (x) 90 days of the original invoice date or (y) 60 days of the
original due date, or (ii) Accounts with selling terms of more than 60 days,

    (b) Accounts owed by an Account Debtor (or its Affiliates) where 50% or more
of all Accounts owed by that Account Debtor (or its Affiliates) are deemed
ineligible under clause (a) above,

    (c) Accounts with respect to which the Account Debtor is an employee,
Affiliate, or agent of Borrower,

    (d) Accounts arising in a transaction wherein goods are placed on
consignment or are sold pursuant to a guaranteed sale, a sale or return, a sale
on approval, a bill and hold, or any other terms by reason of which the payment
by the Account Debtor may be conditional,

    (e) Accounts that are not payable in Dollars,

    (f)  Accounts with respect to which the Account Debtor (other than Autoliv,
provided Autoliv is amenable to suit and service of process in the United
States) either (i) does not maintain its chief executive office in the United
States, or (ii) is not organized under the laws of the United States or any
state thereof, or (iii) is the government of any foreign country or sovereign
state, or of any state, province, municipality, or other political subdivision
thereof, or of any department, agency, public corporation, or other
instrumentality thereof, unless (y) the Account is supported by an irrevocable
letter of credit reasonably satisfactory to Lender in its Permitted Discretion
(as to form, substance, and issuer or domestic confirming bank) that has been
delivered to Lender and is directly drawable by Lender, or (z) the Account is
covered by credit insurance in form, substance, and amount, and by an insurer,
reasonably satisfactory to Lender in its Permitted Discretion,

    (g) Accounts with respect to which the Account Debtor is either (i) the
United States or any department, agency, or instrumentality of the United States
(exclusive, however, of Accounts with respect to which Borrower has complied, to
the reasonable satisfaction of Lender, with the Assignment of Claims Act, 31 USC
§ 3727), or (ii) any state of the United States (exclusive, however, of
(y) Accounts owed by any state that does not have a statutory counterpart to the
Assignment of Claims Act, or (z) Accounts owed by any state that does have a
statutory counterpart to the Assignment of Claims Act as to which Borrower has
complied to Lender's satisfaction),

    (h) Accounts with respect to which the Account Debtor is a creditor of
Borrower, has or has asserted a right of setoff, has disputed its liability, or
has made any claim with respect to its obligation to pay the Account, to the
extent of such claim, right of setoff, or dispute,

    (i)  Accounts with respect to an Account Debtor whose total obligations
owing to Borrower exceed 20% of all Eligible Accounts, to the extent of the
obligations owing by such Account

–6–

--------------------------------------------------------------------------------

Debtor in excess of such percentage (provided that (i) notwithstanding the
foregoing, the concentration limit that shall be applied to Autoliv and TRW is
100% and to Atlantic Research Corporation is 25%, and (ii) Lender reserves the
right in its Permitted Discretion to amend the foregoing concentration
limitations or establish new concentration limitations with respect to any
Account Debtor based on Lender's assessment of the creditworthiness of such
Account Debtors),

    (j)  Accounts with respect to which the Account Debtor is subject to an
Insolvency Proceeding, is not Solvent, has gone out of business, or as to which
Borrower has received notice of an imminent Insolvency Proceeding or a material
impairment of the financial condition of such Account Debtor,

    (k) Accounts with respect to which the Account Debtor is located in the
states of New Jersey, Minnesota, or West Virginia (or any other state that
requires a creditor to file a business activity report or similar document in
order to bring suit or otherwise enforce its remedies against such Account
Debtor in the courts or through any judicial process of such state), unless
Borrower has qualified to do business in New Jersey, Minnesota, West Virginia,
or such other states, or has filed a business activities report with the
applicable division of taxation, the department of revenue, or with such other
state offices, as appropriate, for the then-current year, or is exempt from such
filing requirement,

    (l)  Accounts, the collection of which, Lender, in its Permitted Discretion,
believes to be doubtful by reason of the Account Debtor's financial condition,

    (m) Accounts that are not subject to a valid and perfected first priority
Lender's Lien,

    (n) Accounts with respect to which (i) the goods giving rise to such Account
have not been shipped and billed to the Account Debtor, or (ii) the services
giving rise to such Account have not been performed and billed to the Account
Debtor, or

    (o) Accounts that represent the right to receive progress payments or other
advance billings that are due prior to the completion of performance by Borrower
of the subject contract for goods or services.

    "Eligible Domestic Accounts" means Eligible Accounts owing from
(i) Borrower's account debtors whose chief executive offices or principal places
of business are located within the United States, or (ii) Autoliv, provided that
Autoliv is amenable to suit and service of process in the United States.

    "Eligible Foreign Accounts" means Accounts that constitute Eligible Accounts
except that they are owing from account debtors whose chief executive offices or
principal places of business are located outside the United States.

    "Eligible In-Transit Inventory" means those items of Inventory that do not
qualify as Eligible Landed Inventory solely because they are not in a location
set forth on Schedule E-1 or in transit among such locations, but as to which
(a) the Inventory was the subject of a Qualified Import Letter of Credit,
(b) such Inventory currently is in transit (whether by vessel, air, or land)
from a location outside of the continental United States to a location set forth
on Schedule E-1 that is the subject of a Collateral Access Agreement, (c) title
to such Inventory has passed to Borrower, (d) such Inventory is insured against
types of loss, damage, hazards, and risks, and in amounts, reasonably
satisfactory to Lender in its Permitted Discretion, (e) such Inventory either
(1) is the subject of a negotiable bill of lading (x) that is consigned to
Lender (either directly or by means of endorsements), (y) that was issued by the
carrier respecting the subject Inventory, and (z) that either is (I) in the
possession of Lender or a customs broker (in each case in the State of
California or the State of Arizona), or (II) the subject of a telefacsimile copy
that Lender has received from the Underlying Issuer which issued the Underlying
Letter of Credit and as to which Lender also has received a confirmation from
such Underlying Issuer that such document is in-transit by air-courier to Lender
or a customs broker

–7–

--------------------------------------------------------------------------------

(in each case, in the State of California or the State of Arizona), or (2) is
the subject of a negotiable cargo receipt and is not the subject of a bill of
lading (other than a negotiable bill of lading consigned to, and in the
possession of, a consolidator or Lender, or their respective agents) and such
negotiable cargo receipt (x) is consigned to Lender (either directly or by means
of endorsements), (y) was issued by a consolidator respecting the subject
Inventory, and (z) either is (I) in the possession of Lender or a customs broker
(in each case in the State of California or the State of Arizona), or (II) the
subject of a telefacsimile copy that Lender has received from the Underlying
Issuer which issued the Underlying Letter of Credit and as to which Lender also
has received a confirmation from such Underlying Issuer that such document is
in-transit by air-courier to Lender or a customs broker (in each case, in the
State of California or the State of Arizona), (f) Borrower has provided a
certificate to Lender that certifies that, to the best knowledge of Borrower,
such Inventory meets all of Borrower's representations and warranties contained
in the Loan Documents concerning Eligible Inventory, that it knows of no reason
why such Inventory would not be accepted by Borrower when it arrives in
California or Arizona, and that the shipment as evidenced by the documents
conforms to the related order documents, and (g) the Underlying Letter of Credit
has been drawn upon in full and the Underlying Issuer has honored such drawing
and Lender has honored its obligations to the Underlying Issuer under the
applicable Qualified Import Letter of Credit.

    "Eligible Inventory" means Eligible Landed Inventory or Eligible In-Transit
Inventory.

    "Eligible Landed Inventory" means Inventory consisting of raw materials and
finished goods held for sale in the ordinary course of Borrower's business
located at one of Borrower's business locations set forth on Schedule E-1 (or
in-transit between any such locations), that complies with each of the
representations and warranties respecting Eligible Inventory made by Borrower in
the Loan Documents, and that is not excluded as ineligible by virtue of the one
or more of the criteria set forth below; provided, however, that such criteria
may be fixed and revised from time to time by Lender in Lender's Permitted
Discretion to address the results of any audit or appraisal performed by Lender
from time to time after the Closing Date. In determining the amount to be so
included, Inventory shall be valued at the lower of cost or market on a basis
consistent with Borrower's historical accounting practices. An item of Inventory
shall not be included in Eligible Inventory if:

    (a) Borrower does not have good, valid, and marketable title thereto,

    (b) it is not located at one of the locations in the United States set forth
on Schedule E-1 or in transit from one such location to another such location,

    (c) it is located on real property leased by Borrower, in a contract
warehouse, or on other real property not owned by Borrower, in each case, unless
it is subject to a Collateral Access Agreement executed by the lessor,
warehouseman, or other third party, as the case may be, and unless it is
segregated or otherwise separately identifiable from goods of others, if any,
stored on the premises,

    (d) it is not subject to a valid and perfected first priority Lender's Lien,

    (e) it consists of goods returned or rejected by Borrower's customers, or

    (f)  it consists of goods that are obsolete or slow moving, restrictive or
custom items, work-in-process, or goods that constitute spare parts, packaging
and shipping materials, supplies used or consumed in Borrower's business, bill
and hold goods, defective goods, "seconds," Inventory acquired on consignment,
or subject to the rights of any other Person (including, without limitation, any
intellectual property rights that would expose Lender to any liability
(including the payment of any royalty or other sum) or prevent its sale of such
goods, as determined by Lender in its Permitted Discretion); provided that up to
$500,000 (of value—which shall be the lower of cost or fair market value) of
Inventory on consignment with Atlantic Research Corporation shall be included in
Eligible Inventory so long as (i) such consigned Inventory satisfies the
provisions of

–8–

--------------------------------------------------------------------------------

this definition of Eligible Landed Inventory (other than it is on consignment
and does not satisfy clause (b) of this definition), and (ii) Borrower has
complied with the provisions of Section 9114(1)(a), (b), (c), and (d) of the
Code (as in effect prior to July 1, 2001), or Section 9324(b) of the Code (as in
effect on and after July 1, 2001).

    "Environmental Actions" means any complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, or letter, from any Governmental Authority, or any third
party involving violations of Environmental Laws by Borrower or releases of
Hazardous Materials from (a) any assets, properties, or businesses of Borrower
or any predecessor in interest, or (b) from or onto any facilities which
received Hazardous Materials generated by Borrower or any predecessor in
interest.

    "Environmental Law" means any applicable federal, state, provincial, foreign
or local statute, law, rule, regulation, ordinance, code, binding and
enforceable guideline, binding and enforceable written policy, or rule of common
law now or hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, to the extent binding on Borrower, relating
to the environment, employee health and safety, or Hazardous Materials,
including CERCLA; RCRA; the Federal Water Pollution Control Act, 33 USC § 1251
et seq.; the Toxic Substances Control Act, 15 USC, § 2601 et seq.; the Clean Air
Act, 42 USC § 7401 et seq.; the Safe Drinking Water Act, 42 USC. § 3803 et seq.;
the Oil Pollution Act of 1990, 33 USC. § 2701 et seq.; the Emergency Planning
and the Community Right-to-Know Act of 1986, 42 USC. § 11001 et seq.; the
Hazardous Material Transportation Act, 49 USC § 1801 et seq.; and the
Occupational Safety and Health Act, 29 USC. §651 et seq. (to the extent it
regulates occupational exposure to Hazardous Materials); any state and local or
foreign counterparts or equivalents, in each case as amended from time to time.

    "Environmental Liabilities and Costs" means all liabilities, monetary
obligations, Remedial Actions, losses, damages, punitive damages, consequential
damages, treble damages, costs and expenses (including all reasonable fees,
disbursements and expenses of counsel, experts, or consultants, and costs of
investigation and feasibility studies), fines, penalties, sanctions, and
interest incurred as a result of any claim or demand by any Governmental
Authority or any third party, and which relate to any Environmental Action.

    "Environmental Lien" means any Lien in favor of any Governmental Authority
for Environmental Liabilities and Costs.

    "Equipment" means all of Borrower's now owned or hereafter acquired right,
title, and interest with respect to equipment, machinery, machine tools, motors,
furniture, furnishings, fixtures, vehicles (including motor vehicles), tools,
parts, goods (other than consumer goods, farm products, or Inventory), wherever
located, including all attachments, accessories, accessions, replacements,
substitutions, additions, and improvements to any of the foregoing.

    "ERISA" means the Employee Retirement Income Security Act of 1974, as
amended, and any successor statute thereto.

–9–

--------------------------------------------------------------------------------

    "ERISA Affiliate" means (a) any Person subject to ERISA whose employees are
treated as employed by the same employer as the employees of Borrower under IRC
Section 414(b), (b) any trade or business subject to ERISA whose employees are
treated as employed by the same employer as the employees of Borrower under IRC
Section 414(c), (c) solely for purposes of Section 302 of ERISA and Section 412
of the IRC, any organization subject to ERISA that is a member of an affiliated
service group of which Borrower is a member under IRC Section 414(m), or
(d) solely for purposes of Section 302 of ERISA and Section 412 of the IRC, any
Person subject to ERISA that is a party to an arrangement with Borrower and
whose employees are aggregated with the employees of Borrower under IRC
Section 414(o).

    "Event of Default" has the meaning set forth in Section 8.

    "Excess Availability" means the amount, as of the date any determination
thereof is to be made, equal to Availability plus unrestricted cash and Cash
Equivalents minus the aggregate amount, if any, of all trade payables of
Borrower aged in excess of historical levels with respect thereto and all book
overdrafts in excess of historical practices with respect thereto, in each case
as determined by Lender in its Permitted Discretion.

    "Exchange Act" means the Securities Exchange Act of 1934, as in effect from
time to time.

    "Existing Lender" means Bankers Trust Company.

    "Fee Letter" means that certain fee letter, dated as of even date herewith,
between Borrower and Lender, in form and substance reasonably satisfactory to
Lender in its Permitted Discretion.

    "FEIN" means Federal Employer Identification Number.

    "Funding Date" means the date on which a Borrowing occurs.

    "Funding Losses" has the meaning set forth in Section 2.13(b)(ii).

    "GAAP" means generally accepted accounting principles as in effect from time
to time in the United States, consistently applied.

    "General Intangibles" means all of Borrower's now owned or hereafter
acquired right, title, and interest with respect to general intangibles
(including payment intangibles, contract rights, rights to payment, rights
arising under common law, statutes, or regulations, choses or things in action,
goodwill, patents, trade names, trademarks, servicemarks, copyrights,
blueprints, drawings, purchase orders, customer lists, monies due or recoverable
from pension funds, route lists, rights to payment and other rights under any
royalty or licensing agreements, infringement claims, computer programs,
information contained on computer disks or tapes, software, literature, reports,
catalogs, money, deposit accounts, insurance premium rebates, tax refunds, and
tax refund claims), and any and all supporting obligations in respect thereof,
and any other personal property other than goods, Accounts, Investment Property,
and Negotiable Collateral.

    "German Joint Venture" means SDI-Molan GmbH & Co. KG.

    "Governing Documents" means, with respect to any Person, the certificate or
articles of incorporation, by-laws, or other organizational documents of such
Person.

    "Governmental Authority" means any federal, state, local, or other
governmental or administrative body, instrumentality, department, or agency or
any court, tribunal, administrative hearing body, arbitration panel, commission,
or other similar dispute-resolving panel or body.

    "Hazardous Materials" means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any applicable laws or regulations as
"hazardous substances," "hazardous materials," "hazardous wastes," "toxic
substances," or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity,

–10–

--------------------------------------------------------------------------------

reproductive toxicity, or "EP toxicity", (b) oil, petroleum, or petroleum
derived substances, natural gas, natural gas liquids, synthetic gas, drilling
fluids, produced waters, and other wastes associated with the exploration,
development, or production of crude oil, natural gas, or geothermal resources,
(c) any flammable substances or explosives or any radioactive materials, and
(d) asbestos in any form or electrical equipment that contains any oil or
dielectric fluid containing levels of polychlorinated biphenyls in excess of 50
parts per million.

    "Indebtedness" means (a) all obligations of Borrower for borrowed money,
(b) all obligations of Borrower evidenced by bonds, debentures, notes, or other
similar instruments and all reimbursement or other obligations of Borrower in
respect of letters of credit, bankers acceptances, Interest Rate Protection
Agreements, Other Hedging Agreements or other derivatives, (c) all obligations
of Borrower under Capital Leases, (d) all obligations or liabilities of others
secured by a Lien on any asset of Borrower, irrespective of whether such
obligation or liability is assumed (provided, that, if Borrower has not assumed
or otherwise become liable in respect of such Indebtedness, such Indebtedness
shall be deemed to be in an amount equal to the fair market value of the
property to which such Lien relates as determined in good faith by Borrower),
(e) all obligations of Borrower for the deferred purchase price of assets (other
than trade debt incurred in the ordinary course of Borrower's business and
repayable in accordance with customary trade practices), and (f) any obligation
of Borrower guaranteeing or intended to guarantee (whether directly or
indirectly guaranteed, endorsed, co-made, discounted, or sold with recourse to
Borrower) any obligation of any other Person (provided, that, endorsements of
instruments for deposit or collection in the ordinary course of business shall
not be included in such contingent obligation, and the amount of any such
contingent obligation shall be deemed to be an amount equal to the lesser of
(i) stated or determinable amount of the primary obligation in respect of which
such contingent obligation is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof (assuming Borrower
is required to perform thereunder) as determined in good faith and (ii) the
stated amount of such contingent obligation). Indebtedness shall not include
trade payables and accrued expenses incurred by any Person in its ordinary
course of business.

    "Indemnified Liabilities" has the meaning set forth in Section 11.3.

    "Indemnified Person" has the meaning set forth in Section 11.3.

    "Insolvency Proceeding" means any proceeding commenced by or against any
Person under any provision of the Bankruptcy Code or under any other state or
federal bankruptcy or insolvency law, assignments for the benefit of creditors,
formal or informal moratoria, compositions, extensions generally with creditors,
or proceedings seeking reorganization, arrangement, or other similar relief.

    "Intangible Assets" means, with respect to any Person, that portion of the
book value of all of such Person's assets that would be treated as intangibles
under GAAP.

    "Interest Period" means, with respect to each LIBOR Rate Loan, a period
commencing on the date of the making of such LIBOR Rate Loan and ending 1, 2, 3,
or 6 months thereafter; provided, however, that (a) if any Interest Period would
end on a day that is not a Business Day, such Interest Period shall be extended
(subject to clauses (c)-(e) below) to the next succeeding Business Day,
(b) interest shall accrue at the applicable rate based upon the LIBOR Rate from
and including the first day of each Interest Period to, but excluding, the day
on which any Interest Period expires, (c) any Interest Period that would end on
a day that is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day, (d) with
respect to an Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period), the Interest Period shall
end on the last Business Day of the calendar month that is 1, 2, 3, or 6 months
after the date on which the Interest

–11–

--------------------------------------------------------------------------------

Period began, as applicable, and (e) Borrower may not elect an Interest Period
which will end after the Maturity Date.

    "Interest Rate Protection Agreement" means any interest rate swap agreement,
interest rate cap agreement, interest collar agreement, interest rate hedging
agreement or other similar agreement or arrangement.

    "Inventory" means all Borrower's now owned or hereafter acquired right,
title, and interest with respect to inventory, including goods held for sale or
lease or to be furnished under a contract of service, goods that are leased by
Borrower as lessor, goods that are furnished by Borrower under a contract of
service, and raw materials, work in process, or materials used or consumed in
Borrower's business.

    "Inventory Reserves" means reserves (determined from time to time by Lender
in its Permitted Discretion) for (a) the estimated costs relating to unpaid
freight charges, warehousing or storage charges, taxes, duties, and other
similar unpaid costs associated with the acquisition of Eligible In-Transit
Inventory by Borrower, plus (b) the estimated reclamation claims of unpaid
sellers of Inventory sold to Borrower.

    "Investment" means, with respect to any Person, any investment by such
Person in any other Person (including Affiliates) in the form of loans,
guarantees, advances, or capital contributions (excluding (a) commission,
travel, and similar advances to officers and employees of such Person made in
the ordinary course of business, and (b) bona fide Accounts arising from the
sale of goods or rendition of services in the ordinary course of business),
purchases or other acquisitions for consideration of Indebtedness or Stock, and
any other items that are or would be classified as investments on a balance
sheet prepared in accordance with GAAP.

    "Investment Property" means all of Borrower's now owned or hereafter
acquired right, title, and interest with respect to "investment property" as
that term is defined in the Code, and any and all supporting obligations in
respect thereof.

    "IRC" means the Internal Revenue Code of 1986, as in effect from time to
time.

    "J. F. Lehman" means J. F. Lehman & Company, Inc., a Delaware corporation.

    "JFL Equity" means J. F. Lehman Equity Investors I, LP, a Delaware limited
partnership.

    "JFL Co-Invest" means JFL Co-Invest Partners I, LP, a Delaware limited
partnership.

    "L/C" has the meaning set forth in Section 2.12(a).

    "L/C Disbursement" means a payment made by Lender pursuant to a Letter of
Credit.

    "L/C Undertaking" has the meaning set forth in Section 2.12(a).

    "Lehman Management Agreements" means (i) the Management Agreement, dated
December 15, 1998, between Borrower and J. F. Lehman, and (ii) the Management
Services Agreement, dated December 15, 1998, between Borrower and J. F. Lehman.

    "Lender" has the meaning set forth in the preamble to this Agreement.

    "Lender's Account" means an account at a bank designated by Lender from time
to time as the account into which Borrower shall make all payments to Lender
under this Agreement and the other Loan Documents; unless and until Lender
notifies Borrower to the contrary, Lender's Account shall be that certain
deposit account bearing account number 323-266193 and maintained by Lender with
The Chase Manhattan Bank, 4 New York Plaza, 15th Floor, New York, New York
10004, ABA #021000021.

    "Lender's Liens" means the Liens granted by Borrower to Lender under this
Agreement or the other Loan Documents.

–12–

--------------------------------------------------------------------------------

    "Lender Expenses" means all (a) costs or expenses (including taxes, and
insurance premiums) required to be paid by Borrower under any of the Loan
Documents that are paid or incurred by Lender, (b) out of pocket fees or charges
paid or incurred by Lender in connection with Lender's transactions with
Borrower, including, fees or charges for photocopying, notarization, couriers
and messengers, telecommunication, public record searches (including tax lien,
litigation, and UCC searches and including searches with the patent and
trademark office, the copyright office, or the department of motor vehicles),
filing, recording, publication, appraisal (including periodic Collateral
appraisals or business valuations to the extent of the fees and charges (and up
to the amount of any limitation) contained in this Agreement), real estate
surveys, real estate title policies and endorsements, and environmental audits,
(c) costs and expenses incurred by Lender in the disbursement of funds to
Borrower (by wire transfer or otherwise) that are related to the Loan Documents,
(d) charges paid or incurred by Lender resulting from the dishonor of checks
related to the Loan Documents, (e) reasonable costs and expenses paid or
incurred by Lender to correct any default or enforce any provision of the Loan
Documents, or in gaining possession of, maintaining, handling, preserving,
storing, shipping, selling, preparing for sale, or advertising to sell the
Collateral, or any portion thereof, irrespective of whether a sale is
consummated, (f) audit fees and expenses of Lender related to audit examinations
of the Books to the extent of the fees and charges (and up to the amount of any
limitation) contained in this Agreement, (g) reasonable costs and expenses of
third party claims or any other suit paid or incurred by Lender in enforcing or
defending the Loan Documents or in connection with the transactions contemplated
by the Loan Documents or Lender's relationship with Borrower or any guarantor of
the Obligations, (h) Lender's reasonable fees and expenses (including attorneys
fees) incurred in advising, structuring, drafting, reviewing, administering, or
amending the Loan Documents, and (i) Lender's reasonable fees and expenses
(including attorneys fees) incurred in terminating, enforcing (including
attorneys fees and expenses incurred in connection with a "workout," a
"restructuring," or an Insolvency Proceeding concerning Borrower or in
exercising rights or remedies under the Loan Documents), or defending the Loan
Documents, irrespective of whether suit is brought, or in taking any Remedial
Action concerning the Collateral.

    "Lender-Related Person" means Lender, Lender's Affiliates, and the officers,
directors, employees, and agents of Lender.

    "Letter of Credit" means an L/C or an L/C Undertaking, as the context
requires.

    "Letter of Credit Usage" means, as of any date of determination, the
aggregate undrawn amount of all outstanding Letters of Credit plus 100% of the
amount of outstanding time drafts accepted by an Underlying Issuer as a result
of drawings under Underlying Letters of Credit.

    "LIBOR Deadline" has the meaning set forth in Section 2.13(b)(i).

    "LIBOR Notice" means a written notice in the form of Exhibit L-1.

    "LIBOR Option" has the meaning set forth in Section 2.13(a).

    "LIBOR Rate" means, for each Interest Period for each LIBOR Rate Loan, the
rate per annum determined by Lender (rounded upwards, if necessary, to the next
1/16%) by dividing (a) the Base LIBOR Rate for such Interest Period, by (b) 100%
minus the Reserve Percentage. The LIBOR Rate shall be adjusted on and as of the
effective day of any change in the Reserve Percentage.

    "LIBOR Rate Loan" means each portion of an Advance or the Term Loan that
bears interest at a rate determined by reference to the LIBOR Rate.

    "LIBOR Rate Margin" means the interest rate margin that applies to LIBOR
Rate Loans as set forth in Schedule 1 attached hereto.

    "License Agreements" means all license agreements entered into by Borrower
with respect to intellectual property (whether Borrower is the licensor or
licensee).

–13–

--------------------------------------------------------------------------------

    "Lien" means any interest in an asset securing an obligation owed to, or a
claim by, any Person other than the owner of the asset, whether such interest
shall be based on the common law, statute, or contract, whether such interest
shall be recorded or perfected, and whether such interest shall be contingent
upon the occurrence of some future event or events or the existence of some
future circumstance or circumstances, including the lien or security interest
arising from a mortgage, deed of trust, encumbrance, pledge, hypothecation,
assignment, deposit arrangement, security agreement, conditional sale or trust
receipt, or from a lease, consignment, or bailment for security purposes and
also including reservations, exceptions, encroachments, easements,
rights-of-way, covenants, conditions, restrictions, leases, and other title
exceptions and encumbrances affecting Real Property.

    "Loan Account" has the meaning set forth in Section 2.10.

    "Loan Documents" means this Agreement, the Cash Management Agreements, the
Control Agreements, the Disbursement Letter, the Due Diligence Letter, the Fee
Letter, the Letters of Credit, the Officers' Certificate, the Patent Security
Agreement, the Trademark Security Agreement, any note or notes executed by
Borrower in connection with this Agreement and payable to Lender, and any other
agreement entered into, now or in the future, by Borrower and Lender in
connection with this Agreement.

    "Material Adverse Change" means (a) a material adverse change in the
business, operations, results of operations, assets, liabilities or condition
(financial or otherwise) of Borrower, (b) a material impairment of Borrower's
ability to perform its obligations under the Loan Documents (excluding the Due
Diligence Letter and Officers' Certificate) to which it is a party or of
Lender's ability to enforce the Obligations or realize upon the Collateral, or
(c) a material impairment of the enforceability or priority of Lender's Liens
with respect to the Collateral as a result of an action or failure to act on the
part of Borrower.

    "Maturity Date" has the meaning set forth in Section 3.4.

    "Maximum Revolver Amount" means $25,000,000.

    "Negotiable Collateral" means all of Borrower's now owned and hereafter
acquired right, title, and interest with respect to letters of credit, letter of
credit rights, instruments, promissory notes, drafts, documents, and chattel
paper (including electronic chattel paper and tangible chattel paper), and any
and all supporting obligations in respect thereof.

    "Net Liquidation Percentage" means the percentage of the book value of
Borrower's Inventory that is estimated to be recoverable in an orderly
liquidation of such Inventory, such percentage to be as determined from time to
time by a qualified appraisal company selected by Lender in its Permitted
Discretion.

    "Obligations" means all loans (including the Term Loan), Advances, debts,
principal, interest (including any interest that, but for the provisions of the
Bankruptcy Code, would have accrued), contingent reimbursement obligations with
respect to outstanding Letters of Credit, premiums, liabilities (including all
amounts charged to Borrower's Loan Account pursuant hereto), obligations, fees
(including the fees provided for in the Fee Letter), charges, costs, Lender
Expenses (including any fees or expenses that, but for the provisions of the
Bankruptcy Code, would have accrued), lease payments, guaranties, covenants, and
duties of any kind and description owing by Borrower to Lender pursuant to or
evidenced by any of the Loan Documents and irrespective of whether for the
payment of money, whether direct or indirect, absolute or contingent, due or to
become due, now existing or hereafter arising, and including all interest not
paid when due and all Lender Expenses that Borrower is required to pay or
reimburse by the Loan Documents, by law, or otherwise. Any reference in this
Agreement or in the Loan Documents to the Obligations shall include all
amendments, changes, extensions, modifications, renewals replacements,
substitutions, and supplements, thereto and thereof, as applicable, both prior
and subsequent to any Insolvency Proceeding.

–14–

--------------------------------------------------------------------------------

    "Officers' Certificate" means the representations and warranties of officers
form submitted by Lender to Borrower, together with Borrower's completed
responses to the inquiries set forth therein, the form and substance of such
responses to be reasonably satisfactory to Lender in its Permitted Discretion.

    "Originating Lender" has the meaning set forth in Section 14.1(d).

    "Other Hedging Agreements" shall mean any foreign exchange contracts,
currency swap agreements, commodity agreements or other similar agreements or
arrangements designed to protect against the fluctuations in currency values.

    "Overadvance" has the meaning set forth in Section 2.5.

    "Paribas" means Paribas Principal Incorporated, a New York corporation.

    "Participant" has the meaning set forth in Section 14.1(d).

    "Patent Security Agreement" means a patent security agreement executed and
delivered by Borrower and Lender, the form and substance of which is reasonably
satisfactory to Lender in its Permitted Discretion.

    "Pay-Off Letter" means a letter, in form and substance reasonably
satisfactory to Lender in its Permitted Discretion, from Existing Lender to
Lender respecting the amount necessary to repay in full all of the obligations
of Borrower owing to Existing Lender and obtain a release of all of the Liens
existing in favor of Existing Lender in and to the assets of Borrower.

    "Permitted Discretion" means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment.

    "Permitted Dispositions" means:

    (a) sales or other dispositions by Borrower or any of its Subsidiaries of
Equipment that is substantially worn, damaged, or obsolete in the ordinary
course of Borrower's or such Subsidiary's business,

    (b) sales by Borrower or any of its Subsidiaries of Inventory to buyers in
the ordinary course of business,

    (c) the use or transfer of money or Cash Equivalents by Borrower or any of
its Subsidiaries in a manner that is not prohibited by the terms of this
Agreement or the other Loan Documents,

    (d) the licensing by Borrower or any of its Subsidiaries, on a non-exclusive
basis, of patents, trademarks, copyrights, and other intellectual property
rights in the ordinary course of Borrower's or such Subsidiary's business
(provided that Borrower may license such intellectual property to the German
Joint Venture on an exclusive basis in respect to the territory of the German
Joint Venture (other than North America to the extent North America becomes a
territory of the German Joint Venture)),

    (e) sales of assets by Borrower or any of its Subsidiaries (other than
Accounts, Inventory (except as permitted in clause (b) of this definition), and
the Appraised Equipment), so long as (i) no Default or Event of Default then
exists or would result therefrom, (ii) each such sale is in an arm's-length
transaction and Borrower or such Subsidiary receives at least fair market value
(as determined in good faith by Borrower or such Subsidiary, as the case may
be), (iii) the total consideration received by Borrower or such Subsidiary is at
least 80% cash, which cash is paid at the time of the closing of such sale,
provided that the amount of any liabilities (as shown on Borrower's or such
Subsidiary's most recent balance sheet) of Borrower or such Subsidiary (other
than liabilities that are by their terms subordinated to the Obligations) that
are assumed by the transferee of any such assets shall be deemed to be cash for
purposes of this clause (iii), (iv) the

–15–

--------------------------------------------------------------------------------

net proceeds therefrom are used to purchase assets that will be used in the
business of Borrower or such Subsidiary within 180 days following the date of
such sale (and, to the extent so used, any unused net proceeds shall be applied
to principal installments of the Term Loan (in the inverse order of maturity)
within such 180-day period), and (v) the aggregate amount of the proceeds
received from all assets sold pursuant to this clause (e) (including, for this
purpose, the amount of any assumed liabilities referred to in clause (iii)
above) shall not exceed $500,000 in any fiscal year of Borrower,

    (f)  sales of Appraised Equipment, so long as (i) no Default or Event of
Default then exists or would result therefrom, (ii) each such sale is in an
arm's-length transaction, (iii) Borrower receives cash proceeds for such sale
and Borrower remits to Lender such cash proceeds together with such additional
amounts that in the aggregate equal or exceed 115% of the orderly liquidation
value of the sold Appraised Equipment as set forth on Schedule A-1 attached
hereto (the "Minimum Release Payment"), and such Minimum Release Payment shall
be remitted to Lender within one Business Day after the consummation of the sale
thereof, and (iv) Borrower shall either (A) apply the Minimum Release Payment to
principal installments of the Term Loan (in the inverse order of maturity), or
(B) apply the Minimum Release Payment to outstanding Advances (and to the extent
such Advances have been paid in full with the Minimum Release Payment and a
portion of the Minimum Release Payment remains after such application, the
remaining portion of the Minimum Release Payment shall be remitted back to
Borrower)—provided that Lender may establish a reserve (under Section 2.1) in an
amount equal to the Minimum Release Payment (the "Advances Repayment Reserve")
and within 60 days of when any Advances have been so repaid (or cash returned to
Borrower) Borrower shall either request a new Advance under this Agreement in an
amount equal to the Minimum Release Payment and repay the Term Loan in
accordance with clause (A) of this clause (iv) and/or purchase replacement
Equipment satisfying the terms and conditions set forth in the next sentence of
this paragraph (it being understood that (1) the combination of the Term Loan
repayment and the purchase of replacement Equipment shall equal in the aggregate
the Minimum Release Payment, and (2) Lender shall release the Advances Repayment
Reserve upon any such Term Loan repayment and/or purchase of replacement
Equipment). In lieu of receiving a cash payment for the sold Appraised
Equipment, Borrower may receive replacement Equipment provided the following
terms and conditions are satisfied: (x) the replacement Equipment shall be of a
type, condition, and orderly liquidation value that is acceptable to Lender in
Lender's Permitted Discretion (it being understood that the orderly liquidation
value of any such replacement Equipment shall be equal to or greater than the
sold Appraised Equipment), (y) Lender must have a first priority perfected Lien
(subject to Permitted Liens) on the replacement Equipment concurrently with the
release of Lender's Lien on the sold Appraised Equipment, and (z) Borrower may
not sell more than $1,000,000 (of orderly liquidation value) of Appraised
Equipment and replace it with replacement Equipment during the term of this
Agreement.

    (g) the grant of leases or subleases by Borrower or any of its Subsidiaries
to other Persons with respect to Borrower's or any of its Subsidiaries' real
property so long as such leases or subleases do not materially interfere with
the conduct of the business of Borrower or any of its Subsidiaries,

    (h) the sale of Cash Equivalents by Borrower or any of its Subsidiaries so
long as each such sale is for cash and at fair market value (as determined in
good faith by Borrower or such Subsidiary, as the case may be),

    (i)  so long as no Default or Event of Default then exists or would result
therefrom, the payment of distributions or dividends to the extent permitted by
Section 7.11,

–16–

--------------------------------------------------------------------------------

    (j)  the application by Borrower or any of its Subsidiaries of any insurance
proceeds or condemnation awards received by Borrower under Section 6.8(b),

    (k) so long as no Default or Event of Default then exists or would result
therefrom, any Subsidiary of Borrower (x) may be merged, consolidated or
liquidated with or into Borrower so long as (A) Borrower is the surviving
corporation of such merger, consolidation or liquidation, (B) Lender maintains a
first priority perfected Lien on the Collateral (subject to Permitted Liens),
(C) such Subsidiary shall have (immediately prior to such merger, consolidation
or liquidation) a positive net worth determined in accordance with GAAP,
(D) after the consummation of any such merger, consolidation, or liquidation,
Borrower will continue to comply with the terms and conditions of this Agreement
(including Section 7.20 hereof), and (E) the terms of such merger,
consolidation, or liquidation are reasonably satisfactory to Lender in Lender's
Permitted Discretion, and (y) may transfer all or any portion of its assets to
Borrower; provided that any Accounts and/or Inventory acquired by Borrower
pursuant to any such merger, consolidation, liquidation, or transfer shall not
be counted as Eligible Accounts or Eligible Inventory until such time as Lender
has completed an audit, appraisal, and/or collateral analysis of such acquired
Accounts and Inventory which shall be satisfactory to Lender in Lender's sole
discretion, and

    (l)  so long as no Default or Event of Default then exists or would result
therefrom, (i) any U.S. Subsidiary of Borrower (x) may be merged, consolidated
or liquidated with or into any other U.S. Subsidiary of Borrower so long as, in
the case of any such merger, consolidation or liquidation involving a
wholly-owned U.S. Subsidiary, the wholly-owned U.S. Subsidiary is the surviving
corporation of such merger, consolidation or liquidation, and (y) may transfer
all or any portion of its assets to any other Subsidiary and (ii) any non-U.S.
Subsidiary of Borrower (x) may be merged, consolidated or liquidated with or
into any wholly-owned non-U.S. Subsidiary of Borrower so long as the
wholly-owned non-U.S. Subsidiary of Borrower is the surviving corporation of
such merger, consolidation or liquidation and (y) may transfer all or any
portion of its assets to any other wholly-owned non-U.S. Subsidiary of Borrower;
provided that, in each event covered by this paragraph (m), (i) after the
consummation of such event, Lender will continue to have a first priority
security interest in all Collateral (and all personal property assets of the
relevant subsidiary), and Borrower will continue to comply with the terms and
conditions of this Agreement, and (ii) the terms and conditions of such event
shall be reasonably satisfactory to Lender in Lender's Permitted Discretion.

    "Permitted Holder" means J. F. Lehman, JFL Equity, JFL Co-Invest, Paribas,
and any Person who is a direct or indirect equity owner of any of the foregoing
entities to the extent such equity owner is deemed to be an indirect shareholder
or beneficial owner of Borrower.

    "Permitted Investments" means:

    (a) Investments in Cash Equivalents and Deposit Funds,

    (b) Investments in negotiable instruments for collection,

    (c) advances made in connection with purchases of goods or services in the
ordinary course of business,

    (d) Investments held by Borrower on the Closing Date and described on
Schedule P-2 hereto,

    (e) Investments in connection with the purchase of Senior Subordinated Notes
otherwise permissible hereunder,

    (f)  Investments (including, without limitation, debt obligations) received
in connection with the bankruptcy or reorganization of suppliers and customers
and in good faith settlement of delinquent obligations of, and other disputes
with, customers and suppliers arising in the ordinary course of business,

–17–

--------------------------------------------------------------------------------



    (g) (A) loans and advances in the ordinary course of business to its
officers and employees so long as the aggregate principal amount thereof at any
time outstanding (determined without regard to any write-downs or write-offs of
such loans and advances) shall not exceed $500,000 and (B) advances to employees
of Borrower or any of its Subsidiaries for moving, relocation and travel
expenses, drawing accounts and similar expenditures in the ordinary course of
business,

    (h) obligations of one or more officers or other employees of Borrower or
any of its Subsidiaries in connection with such officers' acquisition of shares
of common stock of Borrower or any of its Subsidiaries so long as no cash is
paid by Borrower or such Subsidiary to such officers or employees in connection
with the acquisition of any such obligations in an aggregate amount of up to
$2,500,000,

    (i)  non-cash consideration issued by the purchaser of assets in connection
with a sale of such assets to the extent permitted by clause (e) of the
definition of "Permitted Dispositions",

    (j)  Borrower and its Subsidiaries may enter into Other Hedging Agreements
in the ordinary course of business providing protection against fluctuations in
currency values in connection with Borrower's or such Subsidiary's operations so
long as management of Borrower or such Subsidiary, as the case may be, has
determined in good faith that the entering into of such Other Hedging Agreements
are bona fide hedging activities and are not for speculative purposes,

    (k) Borrower may acquire all or substantially all of the assets of any
Person (or all or substantially all of the assets of a product line or division
of any Person) or 100% of the Stock of any Person, which Person shall, as a
result of such stock acquisition, become a Subsidiary of Borrower (any such
Acquisition permitted by this clause (l) a "Permitted Acquisition"), so along as
(i) no Default or Event of Default then exists or would result therefrom,
(ii) each of the representations and warranties contained in Article V shall be
true and correct in all material respects both before and after giving effect to
such Permitted Acquisition, (iii) any Liens or Indebtedness assumed or issued in
connection with such Acquisition are otherwise permitted under Sections 7.1 or
7.2, as the case may be, (iv) the only consideration paid by Borrower or such
Subsidiary in connection with any Permitted Acquisition consists solely of cash,
Indebtedness incurred, assumed or issued in accordance with Section 7.1, common
stock of Borrower and/or Qualified Preferred Stock of Borrower, (v) at least 10
Business Days prior to the consummation of any Permitted Acquisition, Borrower
shall have delivered to Lender a certificate of the chief financial officer
certifying (and showing calculations in reasonable detail) that Borrower would
have been in compliance with the financial covenants set forth in Section 7.20,
for the period then most recently ended prior to the date of consummation of
such Permitted Acquisition, in each case with such financial covenants to be
determined on a pro forma basis as if such Permitted Acquisition had been
consummated on the first day of such period (and assuming that any Indebtedness
incurred, issued or assumed in connection therewith had been incurred, issued or
assumed on the first day of, and had remained outstanding throughout, such
period, (vi) the sum of the aggregate consideration paid in connection with all
Permitted Acquisitions effected after the Closing Date (including, without
limitation, any earn-out, non-compete or deferred compensation arrangements (in
each case as determined in good faith by the Board of Directors of Borrower),
the aggregate principal amount of any Indebtedness assumed or issued in
connection therewith and the fair market value of any Stock of Borrower issued
in connection therewith (as determined in good faith by the Board of Directors
of Borrower) does not exceed $10,000,000, (vii) such Person is primarily engaged
in a similar line of business as Borrower as of the Closing Date, (viii) all or
substantially all of the assets acquired or owned by the Person being acquired
are located in the United States and such Person (in the case of an acquisition
of Stock) is organized under the laws of the United States or a state thereof or
the District of Columbia and Borrower will comply with Section 6.16 and Borrower
will grant to Lender a perfected Lien on any real property (in which Borrower
acquires a fee interest) having a fair market value greater than $500,000
(pursuant to

–18–

--------------------------------------------------------------------------------

documentation in form and substance reasonably acceptable to Lender in Lender's
Permitted Discretion), (ix) all of the Stock or assets so acquired will become
subject to perfected first priority Liens (subject to Permitted Liens) created
under the Loan Documents concurrently with such acquisition, (x) Lender shall
have received a certificate, dated a date reasonably acceptable to Lender, of an
Authorized Person certifying as to a true and complete copy of each purchase
agreement, and all other documents and instruments delivered in connection with
the consummation of any Permitted Acquisitions and that are required to be
delivered pursuant to the terms of the relevant purchase agreement and Lender
shall be satisfied with all amendments, waiver or other modifications of, or
other forbearance to exercise any rights with respect to, any of the terms or
provisions of such purchase agreements and the exhibits and schedules thereto,
and (xi) Borrower must have not less than $5,000,000 of Excess Availability
after taking into account any such Permitted Acquisition,

    (l)  (i) Borrower and its U.S. Subsidiaries may make intercompany loans and
advances between or among one another (collectively, "Intercompany Loans"), so
long as (A) no such Intercompany Loan shall be evidenced by a promissory note or
other instrument except an intercompany note that is pledged to Lender pursuant
to a pledge agreement in form and substance reasonably acceptable to Lender in
Lender's Permitted Discretion, (B) no Default or Event of Default has occurred
and is continuing prior to, nor will any Default or Event of Default result
from, such Intercompany Loan, (C) the aggregate amount of Intercompany Loans
that Borrower has made shall not exceed $5,000,000 outstanding at any time, and
(D) at the time Borrower makes any Intercompany Loan, Borrower must have not
less than $5,000,000 of Excess Availability (after giving effect to such
Intercompany Loan), and (ii) wholly-owned non-U.S. Subsidiaries of Borrower may
make intercompany loans and advances between or among one another, and

    (m) Investments not otherwise permitted under this Agreement in an amount
not to exceed $6,000,000, so long as (i) no Default or Event of Default has
occurred and is continuing prior to, nor will any Default or Event of Default
result from, any such Investment, and (ii) at the time Borrower makes any such
Investment, Borrower must have not less than $5,000,000 of Excess Availability
(after giving effect to each such Investment).

    "Permitted Liens" means (a) Liens held by Lender, (b) Liens for unpaid taxes
that either (i) are not yet delinquent, or (ii) do not constitute an Event of
Default hereunder and are the subject of Permitted Protests, (c) Liens set forth
on Schedule P-1, (d) the interests of lessors under operating leases,
(e) purchase money Liens or the interests of lessors under Capital Leases to the
extent that such Liens or interests secure Permitted Purchase Money Indebtedness
and so long as such Lien attaches only to the asset purchased or acquired and
the proceeds thereof, (f) Liens arising by operation of law in favor of
warehousemen, landlords, carriers, mechanics, materialmen, laborers, or
suppliers, incurred in the ordinary course of business and not in connection
with the borrowing of money, and which Liens either (i) are for sums not yet
delinquent, or (ii) are the subject of Permitted Protests, (g) Liens arising
from deposits made in connection with obtaining worker's compensation or other
unemployment insurance, (h) Liens or deposits to secure performance of bids,
tenders, or leases incurred in the ordinary course of business and not in
connection with the borrowing of money, (i) Liens granted as security for surety
or appeal bonds in connection with obtaining such bonds in the ordinary course
of business of Borrower or a Subsidiary, (j) Liens resulting from any judgment
or award that is not an Event of Default hereunder, (k) with respect to any Real
Property, easements, rights of way, and restrictions (zoning, building and
similar restrictions), utility agreements, covenants, reservations,
encroachments and other similar charges or encumbrances, and minor title
deficiencies that do not materially interfere with or impair the use or
operation thereof, (l) statutory and common law landlords' liens under leases to
which Borrower or any of its Subsidiaries is a party (provided that if any of
the Collateral is located on real property leased by Borrower, Lender shall have
received a

–19–

--------------------------------------------------------------------------------

Collateral Access Agreement from the applicable landlord (which Collateral
Access Agreement shall include, among other things, a waiver by the applicable
landlord or lessor of any landlord security interests or liens)), (m) Liens on
property or assets acquired pursuant to a Permitted Acquisition, or on property
or assets of a Subsidiary of Borrower in existence at the time such Subsidiary
is acquired pursuant to a Permitted Acquisition, provided that (I) any
Indebtedness that is secured by such Liens is permitted to exist under
Section 7.1(h) and (II) such Liens are not incurred in connection with, or in
contemplation or anticipation of such Permitted Acquisition and do not attach to
any other asset of Borrower or any of its Subsidiaries, (n) Liens arising from
precautionary UCC financing statement filings regarding operating leases or with
respect to any inventory held on consignment in the ordinary course of business,
(o) Liens consisting of leases or subleases of real property entered into with
other Persons not materially interfering with the conduct of Borrower's or any
of its Subsidiaries' business, (p) Liens encumbering cash pledged to secure
Indebtedness permitted to exist under Section 7.1(m), and (q) other Liens
incidental to the conduct of the business or the ownership of the assets of the
Borrower or any of its Subsidiaries that (i) were not incurred in connection
with borrowed money, (ii) do not encumber any Collateral and do not in the
aggregate materially detract from the value of the assets subject thereto or
materially impair the use thereof in the operation of such business and (iii) do
not secure obligations in excess of $100,000 in the aggregate for all such
Liens.

    "Permitted Protest" means the right of Borrower to protest any Lien (other
than any such Lien that secures the Obligations), taxes (other than payroll
taxes or taxes that are the subject of a United States federal tax lien), or
rental payment, provided that (a) a reserve with respect to such obligation is
established on the Books in such amount as is required under GAAP, (b) any such
protest is instituted promptly and prosecuted diligently by Borrower in good
faith, and (c) Lender is reasonably satisfied in its Permitted Discretion that,
while any such protest is pending, there will be no impairment of the
enforceability, validity, or priority of any of Lender's Liens.

    "Permitted Purchase Money Indebtedness" means, as of any date of
determination, Purchase Money Indebtedness incurred after the Closing Date in an
aggregate principal amount outstanding at any one time not in excess of
$3,000,000.

    "Person" means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business trusts, or other organizations,
irrespective of whether they are legal entities, and governments and agencies
and political subdivisions thereof.

    "Personal Property Collateral" means all Collateral other than Real
Property.

    "Projections" means Borrower's forecasted (a) balance sheets, (b) profit and
loss statements, and (c) cash flow statements, all prepared on a basis
consistent with Borrower's historical financial statements, together with
appropriate supporting details and a statement of underlying assumptions.

    "Purchase Money Indebtedness" means Indebtedness (other than the
Obligations, but including Capitalized Lease Obligations), incurred at the time
of, or within 20 days after, the acquisition of any fixed assets for the purpose
of financing all or any part of the acquisition cost thereof.

    "Qualified Import Letter of Credit" means a Letter of Credit that (a) is
issued to facilitate the purchase by Borrower of Eligible Inventory, (b) is in
form and substance reasonably acceptable to Lender, and (c) is issued to support
an Underlying Letter of Credit that only is drawable by the beneficiary thereof
by the presentation of, among other documents, either (i) a negotiable bill of
lading that is consigned to Lender (either directly or by means of endorsements)
and that was issued by the carrier respecting the subject Eligible Inventory, or
(ii) a negotiable cargo receipt that is consigned to Lender (either directly or
by means of endorsements) and that was issued by a consolidator respecting the
subject Eligible Inventory; provided, however, that, in the latter case, no bill
of lading shall have been issued by the carrier (other than a bill of lading
consigned to the consolidator or to Lender).

–20–

--------------------------------------------------------------------------------

    "Qualified Preferred Stock" means (a) Borrower's Series A Preferred Stock,
and (b) any class of preferred stock of Borrower so long as the terms of any
such preferred stock (i) do not contain any mandatory put, redemption,
repayment, sinking fund or other similar provision occurring before July 31,
2007, (ii) do not require the cash payment of dividends, (iii) do not contain
any operating or financial maintenance covenants or any other covenants that
could, in the reasonable opinion of Lender, adversely affect the interests of
Lender or (iv) do not grant the holders thereof any voting rights except for
(x) voting rights required to be granted to such holders under applicable law,
(y) limited customary voting rights on fundamental matters such as mergers,
consolidations, sales of all or substantially all of the assets of Borrower, or
liquidations involving Borrower, or (z) other voting rights which are reasonably
satisfactory to Lender.

    "Real Property" means any estates or interests in real property now owned or
hereafter acquired by Borrower and the improvements thereto.

    "Record" means information that is inscribed on a tangible medium or which
is stored in an electronic or other medium and is retrievable in perceivable
form.

    "Remedial Action" means all actions taken to (a) clean up, remove,
remediate, contain, treat, monitor, assess, evaluate, or in any way address
Hazardous Materials in the indoor or outdoor environment, (b) prevent or
minimize a release or threatened release of Hazardous Materials so they do not
migrate or endanger or threaten to endanger public health or welfare or the
indoor or outdoor environment, (c) perform any pre-remedial studies,
investigations, or post-remedial operation and maintenance activities, or
(d) conduct any other actions authorized by 42 USC § 9601.

    "Report" has the meaning set forth in Section 16.17.

    "Required Availability" means Excess Availability in an amount of not less
than $20,000,000.

    "Reserve Percentage" means, on any day, for Lender, the maximum percentage
prescribed by the Board of Governors of the Federal Reserve System (or any
successor Governmental Authority) for determining the reserve requirements
(including any basic, supplemental, marginal, or emergency reserves) that are in
effect on such date with respect to eurocurrency funding (currently referred to
as "eurocurrency liabilities") of Lender, but so long as Lender is not required
or directed under applicable regulations to maintain such reserves, the Reserve
Percentage shall be zero.

    "Revolver Usage" means, as of any date of determination, the sum of (a) the
then extant amount of outstanding Advances, plus (b) the then extant amount of
the Letter of Credit Usage.

    "SEC" means the United States Securities and Exchange Commission and any
successor thereto.

    "Securities Account" means a "securities account" as that term is defined in
the Code.

    "Senior Subordinated Notes" means those certain 113/8% Senior Subordinated
Notes due 2008 issued by Borrower pursuant to the Indenture dated December 15,
1998 by and between Borrower and U.S. Trust Company of New York, as trustee, as
amended from time to time.

    "Senior Subordinated Notes Indenture" means that certain Indenture dated
December 15, 1998, by and between the Borrower and U. S. Trust Company of New
York, as trustee.

    "Series A Preferred Stock" means the Borrower's Series A 6% Cumulative
Convertible Preferred Stock.

    "Solvent" means, with respect to any Person on a particular date, that such
Person is not insolvent (as such term is defined in the Uniform Fraudulent
Transfer Act).

    "Stock" means all shares, options, warrants, interests, participations, or
other equivalents (regardless of how designated) of or in a Person, whether
voting or nonvoting, including common stock,

–21–

--------------------------------------------------------------------------------

preferred stock, or any other "equity security" (as such term is defined in
Rule 3a11-1 of the General Rules and Regulations promulgated by the SEC under
the Exchange Act).

    "Subsidiary" of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the shares of Stock having ordinary voting power to elect a majority of
the board of directors (or appoint other comparable managers) of such
corporation, partnership, limited liability company, or other entity. For
purposes of this Agreement, Special Devices Business Park Owners Association
shall not be deemed a Subsidiary of Borrower.

    "Supply Agreements" means each of Borrower's material supply agreements or
other contractual arrangements whereby Borrower has agreed to sell or supply
goods and/or services to various customers of Borrower.

    "Tangible Net Worth" means, as of any date of determination, the result of
(a) Borrower's total stockholder's equity, minus (b) the sum of (i) all
Intangible Assets of Borrower, (ii) all of Borrower's prepaid expenses, and
(iii) all amounts due to Borrower from Affiliates.

    "Taxes" has the meaning set forth in Section 16.5.

    "Term Loan" has the meaning set forth in Section 2.2.

    "Term Loan Amount" means $5,000,000.

    "Trademark Security Agreement" means a trademark security agreement executed
and delivered by Borrower and Lender, the form and substance of which is
reasonably satisfactory to Lender in its Permitted Discretion.

    "Underlying Issuer" means a third Person which is the beneficiary of an L/C
Undertaking and which has issued a letter of credit at the request of Lender for
the benefit of Borrower and, in the case of a proposed Qualified Import Letter
of Credit, has agreed, in writing, to hold documents of title as agent for
Lender.

    "Underlying Letter of Credit" means a letter of credit that has been issued
by an Underlying Issuer.

    "U.S. Subsidiary" means any Subsidiary that is incorporated or organized
under the laws of the United States or a state thereof or the District of
Columbia.

    "Voidable Transfer" has the meaning set forth in Section 16.8.

    "Voting Stock" means the Stock of Borrower having the right to vote for the
election of members of the Board of Directors.

    "Wells Fargo" means Wells Fargo Bank, National Association, a national
banking association.

    1.2  Accounting Terms.  All accounting terms not specifically defined herein
shall be construed in accordance with GAAP. When used herein, the term
"financial statements" shall include the notes and schedules thereto. Whenever
the term "Borrower" is used in respect of a financial covenant or a related
definition, it shall be understood to mean Borrower and its Subsidiaries on a
consolidated basis unless the context clearly requires otherwise.

    1.3  Code.  Any terms used in this Agreement that are defined in the Code
shall be construed and defined as set forth in the Code unless otherwise defined
herein.

    1.4  Construction.  Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the term "including" is
not limiting, and the term "or" has, except where otherwise indicated, the
inclusive meaning represented by the phrase "and/or." The words "hereof,"
"herein," "hereby," "hereunder," and similar terms in this Agreement or any
other Loan Document refer to this

–22–

--------------------------------------------------------------------------------

Agreement or such other Loan Document, as the case may be, as a whole and not to
any particular provision of this Agreement or such other Loan Document, as the
case may be. Section, subsection, clause, schedule, and exhibit references
herein are to this Agreement unless otherwise specified. Any reference in this
Agreement or in the other Loan Documents to any agreement, instrument, or
document shall include all alterations, amendments, changes, extensions,
modifications, renewals, replacements, substitutions, joinders, and supplements,
thereto and thereof, as applicable (subject to any restrictions on such
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements set forth herein). Any
reference herein to any Person shall be construed to include such Person's
successors and assigns. Any requirement of a writing contained herein or in the
other Loan Documents shall be satisfied by the transmission of a Record and any
Record transmitted shall constitute a representation and warranty as to the
accuracy and completeness of the information contained therein.

    1.5  Schedules and Exhibits.  All of the schedules and exhibits attached to
this Agreement shall be deemed incorporated herein by reference.

2.  LOAN AND TERMS OF PAYMENT.

    2.1  Revolver Advances.  

    (a) Subject to the terms and conditions of this Agreement, and during the
term of this Agreement, Lender agrees to make advances ("Advances") to Borrower
in an amount at any one time outstanding not to exceed an amount equal to the
lesser of (i) the Maximum Revolver Amount less the Letter of Credit Usage, and
(ii) the Borrowing Base less the sum of the Adjusted Letter of Credit Usage and
the aggregate amount of the Inventory Reserves. For purposes of this Agreement,
"Borrowing Base," as of any date of determination, shall mean the result of:

    (x) the lesser of

    (i)  the sum of

    (A) 85% of the amount of Eligible Domestic Accounts, less the amount, if
any, of the Dilution Reserve plus

    (B) the lesser of (1) $5,000,000; and (2) 85% of the amount of Eligible
Foreign Accounts, less the amount, if any, of the Dilution Reserve (to the
extent not deducted in clause (x)(i)(A) of this Section 2.1(a)), and

    (ii) an amount equal to Borrower's Collections with respect to Accounts for
the immediately preceding 60-day period, plus

    (y) the lowest of

    (i)  $7,000,000,

    (ii) 65% of the value of Eligible Inventory, and

    (iii) 80% times the then extant Net Liquidation Percentage times the book
value of Borrower's Inventory, minus

    (z) the aggregate amount of reserves, if any, established by Lender under
Section 2.1(b).

Notwithstanding anything to the contrary herein, no Advance shall be made (or
requested) hereunder if such Advance would not constitute "Permitted
Indebtedness" and "Senior Indebtedness" under the Senior Subordinated Notes
Indenture.

    (b) Anything to the contrary in this Section 2.1 notwithstanding, Lender
shall have the right to establish reserves in such amounts, and with respect to
such matters, as Lender in its Permitted Discretion shall deem necessary or
appropriate, against the Borrowing Base, including reserves

–23–

--------------------------------------------------------------------------------

with respect to (i) sums that Borrower is required to pay (such as taxes,
assessments, insurance premiums, or, in the case of leased assets, rents or
other amounts payable under such leases) and has failed to pay under any Section
of this Agreement or any other Loan Document, and (ii) amounts owing by Borrower
to any Person to the extent secured by a Lien on, or trust over, any of the
Collateral (other than any existing Permitted Lien set forth on Schedule P-1
which is specifically identified thereon as entitled to have priority over
Lender's Liens), which Lien or trust, in the Permitted Discretion of Lender
likely would have a priority superior to Lender's Liens (such as Liens or trusts
in favor of landlords, warehousemen, carriers, mechanics, materialmen, laborers,
or suppliers, or Liens or trusts for ad valorem, excise, sales, or other taxes
where given priority under applicable law) in and to such item of the
Collateral. In addition to the foregoing, Lender shall have the right to have
the Inventory reappraised by a qualified appraisal company selected by Lender in
its Permitted Discretion from time to time after the Closing Date for the
purpose of redetermining the Net Liquidation Percentage of the Eligible
Inventory portion of the Collateral and, as a result, redetermining the
Borrowing Base.

    (c) Lender shall have no obligation to make additional Advances hereunder to
the extent such additional Advances would cause the Revolver Usage to exceed the
Maximum Revolver Amount.

    (d) Amounts borrowed pursuant to this Section may be repaid and, subject to
the terms and conditions of this Agreement, reborrowed at any time during the
term of this Agreement.

    2.2  Term Loan.  Subject to the terms and conditions of this Agreement, on
the Closing Date Lender agrees to make a term loan (the "Term Loan") to Borrower
in an amount equal to the Term Loan Amount. The principal balance of the Term
Loan shall be repaid in quarterly installments of $250,000 each, with the first
such installment due and payable on November 1, 2001, and continuing on the
first day of each February, May, August, and November thereafter until paid in
full; provided that, in any event, the outstanding unpaid principal balance and
all accrued and unpaid interest under the Term Loan shall be due and payable on
the date of termination of this Agreement, whether by its terms, by prepayment,
or by acceleration. All amounts outstanding under the Term Loan shall constitute
Obligations.

    2.3  Borrowing Procedures and Settlements.  

    (a)  Procedure for Borrowing.  Each Borrowing shall be made by a request by
an Authorized Person delivered to Lender (which notice must be received by
Lender no later than 11:00 a.m. (California time) on the Business Day that is
the requested Funding Date specifying (i) the amount of such Borrowing, and
(ii) the requested Funding Date, which shall be a Business Day. At Lender's
election, in lieu of delivering the above-described request in writing, any
Authorized Person may give Lender telephonic notice of such request by the
required time, with such telephonic notice to be confirmed in writing within
24 hours of the giving of such notice.

    (b)  Making of Advances.  If Lender has received a timely request for a
Borrowing in accordance with the provisions hereof, and subject to the
satisfaction of the applicable terms and conditions set forth herein, Lender
shall make the proceeds of such Advance available to Borrower on the applicable
Funding Date by transferring immediately available funds equal to such proceeds
to Borrower's Designated Account.

    2.4  Payments.  

    (a)  Payments by Borrower.  

    (i)  Except as otherwise expressly provided herein, all payments by Borrower
shall be made to Lender's Account and shall be made in immediately available
funds, no later than 11:00 a.m. (California time) on the date specified herein.
Any payment received by Lender

–24–

--------------------------------------------------------------------------------

later than 11:00 a.m. (California time) shall be deemed to have been received on
the following Business Day and any applicable interest or fee shall continue to
accrue until such following Business Day.

    (b)  Application of Payments.  

    (i)  Subject to subsection (ii) below, all payments shall be remitted to
Lender and all such payments (other than payments received while no Default or
Event of Default has occurred and is continuing and which relate to the payment
of principal or interest of specific Obligations or which relate to the payment
of specific fees), and all proceeds of Accounts or other Collateral received by
Lender, shall be applied as follows:

    (A) first, to pay any Lender Expenses then due to Lender under the Loan
Documents, until paid in full,

    (B) second, to pay any fees then due to Lender under the Loan Documents
until paid in full,

    (C) third, ratably to pay interest due in respect of the Advances and the
Term Loan until paid in full,

    (D) fourth, ratably to pay all principal amounts then due and payable (other
than as a result of an acceleration thereof) with respect to the Term Loan until
paid in full,

    (E) fifth, to pay the principal of all Advances until paid in full,

    (F) sixth, if an Event of Default has occurred and is continuing, to pay the
outstanding principal balance of the Term Loan (in the inverse order of the
maturity of the installments due thereunder) until the Term Loan is paid in
full,

    (G) seventh, if an Event of Default has occurred and is continuing, to be
held by Lender as cash collateral in an amount up to 105% of the then extant
Letter of Credit Usage until paid in full,

    (H) eighth, to pay any other Obligations until paid in full, and

    (I) ninth, to Borrower (to be wired to the Designated Account) or such other
Person entitled thereto under applicable law.

    (ii) In each instance, so long as no Default or Event of Default has
occurred and is continuing, Section 2.4(b) shall not be deemed to apply to any
payment by Borrower specified by Borrower to be for the payment of specific
Obligations then due and payable (or prepayable) under any provision of this
Agreement.

    (iii) For purposes of the foregoing, "paid in full" means payment of all
amounts owing under the Loan Documents according to the terms thereof, including
loan fees, service fees, professional fees, interest (and specifically including
interest accrued after the commencement of any Insolvency Proceeding), default
interest, interest on interest, and expense reimbursements, whether or not the
same would be or is allowed or disallowed in whole or in part in any Insolvency
Proceeding.

    (iv) In the event of a direct conflict between the priority provisions of
this Section 2.4 and other provisions contained in any other Loan Document, it
is the intention of the parties hereto that such priority provisions in such
documents shall be read together and construed, to the fullest extent possible,
to be in concert with each other. In the event of any actual, irreconcilable
conflict that cannot be resolved as aforesaid, the terms and provisions of this
Section 2.4 shall control and govern.

–25–

--------------------------------------------------------------------------------



    2.5  Overadvances.  If, at any time or for any reason, the amount of
Obligations owed by Borrower to Lender pursuant to Sections 2.1 and 2.12 is
greater than either the Dollar or percentage limitations set forth in Sections
2.1 or 2.12, (an "Overadvance"), Borrower immediately shall pay to Lender, in
cash, the amount of such excess, which amount shall be used by Lender to reduce
the Obligations in accordance with the priorities set forth in Section 2.4(b).
In addition, Borrower hereby promises to pay the Obligations (including
principal, interest, fees, costs, and expenses) in Dollars in full to Lender as
and when due and payable under the terms of this Agreement and the other Loan
Documents.

    2.6  Interest Rates and Letter of Credit Fee: Rates, Payments, and
Calculations.  

    (a)  Interest Rates.  Except as provided in clause (c) below, all
Obligations (except for undrawn Letters of Credit) that have been charged to the
Loan Account pursuant to the terms hereof shall bear interest on the Daily
Balance thereof as follows (i) if the relevant Obligation is all or a portion of
an Advance or the Term Loan that is a LIBOR Rate Loan, at a per annum rate equal
to the LIBOR Rate plus the LIBOR Rate Margin, and (ii) otherwise, at a per annum
rate equal to the Base Rate plus the Base Rate Margin.

    (b)  Letter of Credit Fee.  Borrower shall pay Lender a Letter of Credit fee
(in addition to the charges, commissions, fees, and costs set forth in
Section 2.12(e)) which shall accrue at a rate equal to 1.50% per annum times the
Daily Balance of the undrawn amount of all outstanding Letters of Credit.

    (c)  Default Rate.  Upon the occurrence and during the continuation of an
Event of Default,

    (i)  at the election of Lender (in Lender's sole discretion), all
Obligations (except for undrawn Letters of Credit) that have been charged to the
Loan Account pursuant to the terms hereof shall bear interest on the Daily
Balance thereof at a per annum rate equal to 2 percentage points above the per
annum rate otherwise applicable hereunder, and

    (ii) the Letter of Credit fee provided for above shall be increased to
2 percentage points above the per annum rate otherwise applicable hereunder.

    (d)  Payment.  Except with respect to interest accruing on LIBOR Rate Loans
as provided in Section 2.13, interest, Letter of Credit fees, and all other fees
payable hereunder shall be due and payable, in arrears, on the first day of each
month at any time that Obligations or obligation to extend credit hereunder are
outstanding. Borrower hereby authorizes Lender, from time to time without prior
notice to Borrower, to charge such interest and fees, all Lender Expenses (as
and when incurred), the charges, commissions, fees, and costs provided for in
Section 2.12(e) (as and when accrued or incurred), the fees and costs provided
for in Section 2.11 (as and when accrued or incurred), and all other payments as
and when due and payable under any Loan Document (including the installments due
and payable with respect to the Term Loan) to Borrower's Loan Account, which
amounts thereafter constitute Advances hereunder and shall accrue interest at
the rate then applicable to Advances hereunder. Any interest not paid when due
shall be compounded by being charged to Borrower's Loan Account and shall
thereafter constitute Advances hereunder and shall accrue interest at the rate
then applicable to Advances that are Base Rate Loans hereunder.

    (e)  Computation.  All interest and fees chargeable under the Loan Documents
shall be computed on the basis of a 360 day year for the actual number of days
elapsed. In the event the Base Rate is changed from time to time hereafter, the
rates of interest hereunder based upon the Base Rate automatically and
immediately shall be increased or decreased by an amount equal to such change in
the Base Rate.

–26–

--------------------------------------------------------------------------------

    (f)  Intent to Limit Charges to Maximum Lawful Rate.  In no event shall the
interest rate or rates payable under this Agreement, plus any other amounts paid
in connection herewith, exceed the highest rate permissible under any law that a
court of competent jurisdiction shall, in a final determination, deem
applicable. Borrower and Lender, in executing and delivering this Agreement,
intend legally to agree upon the rate or rates of interest and manner of payment
stated within it; provided, however, that, anything contained herein to the
contrary notwithstanding, if said rate or rates of interest or manner of payment
exceeds the maximum allowable under applicable law, then, ipso facto, as of the
date of this Agreement, Borrower is and shall be liable only for the payment of
such maximum as allowed by law, and payment received from Borrower in excess of
such legal maximum, whenever received, shall be applied to reduce the principal
balance of the Obligations to the extent of such excess.

    2.7  Cash Management.  

    (a) Borrower shall (i) establish and maintain cash collateral services of a
type and on terms satisfactory to Lender at one or more of the banks set forth
on Schedule 2.7(a) (each, a "Cash Management Bank"), and shall request in
writing and otherwise take such reasonable steps to ensure that all of its
Account Debtors forward payment of the amounts owed by them directly to such
Cash Management Bank, and (ii) deposit or cause to be deposited promptly, and in
any event no later than the first Business Day after the date of receipt
thereof, all Collections (including those sent directly by Account Debtors to a
Cash Management Bank) into a bank account in Lender's name (a "Cash Management
Account") at one of the Cash Management Banks.

    (b) Each Cash Management Bank shall establish and maintain Cash Management
Agreements with Lender and Borrower, in form and substance reasonably acceptable
to Lender. Each such Cash Management Agreement shall provide, among other
things, that (i) all items of payment deposited in such Cash Management Account
and proceeds thereof are held by such Cash Management Bank as agent or
bailee-in-possession for Lender, (ii) the Cash Management Bank has no rights of
setoff or recoupment or any other claim against the applicable Cash Management
Account other than for payment of its service fees and other charges directly
related to the administration of such Cash Management Account and for returned
checks or other items of payment, and (iii) it immediately will forward by daily
sweep all amounts in the applicable Cash Management Account to Lender's Account.

    (c) So long as no Default or Event of Default has occurred and is
continuing, Borrower may amend Schedule 2.7(a) to add or replace a Cash
Management Bank or Cash Management Account; provided, however, that (i) such
prospective Cash Management Bank shall be satisfactory to Lender in Lender's
Permitted Discretion and Lender shall have consented in writing in advance to
the opening of such Cash Management Account with the prospective Cash Management
Bank, and (ii) prior to the time of the opening of such Cash Management Account,
Borrower and such prospective Cash Management Bank shall have executed and
delivered to Lender a Cash Management Agreement. Borrower shall close any of its
Cash Management Accounts (and establish replacement Cash Management accounts in
accordance with the foregoing sentence) promptly and in any event within 30 days
of notice from Lender that the creditworthiness of any Cash Management Bank is
no longer acceptable in Lender's reasonable judgment, or as promptly as
practicable and in any event within 60 days of notice from Lender that the
operating performance, funds transfer, or availability procedures or performance
of the Cash Management Bank with respect to Cash Management Accounts or Lender's
liability under any Cash Management Agreement with such Cash Management Bank is
no longer acceptable in Lender's reasonable judgment.

–27–

--------------------------------------------------------------------------------

    (d) The Cash Management Accounts shall be cash collateral accounts, with all
cash, checks and similar items of payment in such accounts securing payment of
the Obligations, and in which Borrower is hereby deemed to have granted a Lien
to Lender.

    2.8  Crediting Payments; Float Charge.  The receipt of any payment item by
Lender (whether from transfers to Lender by the Cash Management Banks pursuant
to the Cash Management Agreements or otherwise) shall not be considered a
payment on account unless such payment item is a wire transfer of immediately
available federal funds made to Lender's Account or unless and until such
payment item is honored when presented for payment. Should any payment item not
be honored when presented for payment, then Borrower shall be deemed not to have
made such payment and interest shall be calculated accordingly. Anything to the
contrary contained herein notwithstanding, any payment item shall be deemed
received by Lender only if it is received into Lender's Account on a Business
Day on or before 11:00 a.m. (California time). If any payment item is received
into Lender's Account on a non-Business Day or after 11:00 a.m. (California
time) on a Business Day, it shall be deemed to have been received by Lender as
of the opening of business on the immediately following Business Day. From and
after the Closing Date, Lender shall be entitled to charge Borrower for one
Business Day of "clearance" or "float" at the rate applicable to Advances
accruing interest as Base Rate Loans under Section 2.6 on all Collections that
are received by Borrower (regardless of whether forwarded by the Cash Management
Banks to Lender). This across-the-board one Business Day clearance or float
charge on all Collections is acknowledged by the parties to constitute an
integral aspect of the pricing of the financing of Borrower and shall apply
irrespective of whether or not there are any outstanding monetary Obligations;
the effect of such clearance or float charge being the equivalent of charging
one Business Day of interest on such Collections.

–28–

--------------------------------------------------------------------------------

    2.9  Designated Account.  Lender is authorized to make the Advances and the
Term Loan, and Lender is authorized to issue the Letters of Credit, under this
Agreement based upon telephonic or other instructions received from anyone
purporting to be an Authorized Person, or without instructions if pursuant to
Section 2.6(d). Borrower agrees to establish and maintain the Designated Account
with the Designated Account Bank for the purpose of receiving the proceeds of
the Advances requested by Borrower and made by Lender hereunder. Unless
otherwise agreed by Lender and Borrower, any Advance requested by Borrower and
made by Lender hereunder shall be made to the Designated Account.

    2.10  Maintenance of Loan Account; Statements of Obligations.  Lender shall
maintain an account on its books in the name of Borrower (the "Loan Account") on
which Borrower will be charged with the Term Loan, all Advances made by Lender
to Borrower or for Borrower's account, the Letters of Credit issued by Lender
for Borrower's account, and with all other payment Obligations hereunder or
under the other Loan Documents, including, accrued interest, fees and expenses,
and Lender Expenses. In accordance with Section 2.8, the Loan Account will be
credited with all payments received by Lender from Borrower or for Borrower's
account, including all amounts received in Lender's Account from any Cash
Management Bank. Lender shall render statements regarding the Loan Account to
Borrower, including principal, interest, fees, and including an itemization of
all charges and expenses constituting Lender Expenses owing, and such statements
shall be conclusively presumed to be correct and accurate (absent manifest
error) and constitute an account stated between Borrower and Lender unless,
within 30 days after receipt thereof by Borrower, Borrower shall deliver to
Lender written objection thereto describing the error or errors contained in any
such statements.

    2.11  Fees.  Borrower shall pay to Lender the following fees and charges,
which fees and charges shall be non-refundable when paid (irrespective of
whether this Agreement is terminated thereafter):

    (a)  Unused Line Fee.  On the first day of each month during the term of
this Agreement, an unused line fee in an amount equal to .375% per annum times
the result of (a) the Maximum Revolver Amount, less (b) the sum of (i) the
average Daily Balance of Advances that were outstanding during the immediately
preceding month, plus (ii) the average Daily Balance of the Letter of Credit
Usage during the immediately preceding month,

    (b)  Fee Letter Fees.  As and when due and payable under the terms of the
Fee Letter, Borrower shall pay to Lender the fees set forth in the Fee Letter,
and

    (c)  Audit, Appraisal, and Valuation Charges.  Audit, appraisal, and
valuation fees and charges as follows: (i) a fee of $750 per day, per auditor,
plus reasonable out-of-pocket expenses for each financial audit of Borrower
performed by personnel employed by Lender, (ii) if implemented, a one time
charge of $3,000 plus reasonable out-of-pocket expenses for expenses for the
establishment of electronic collateral reporting systems, (iii) reasonable
out-of-pocket expenses, for each appraisal of the Collateral performed by
personnel employed by Lender, and (iv) the actual charges paid or incurred by
Lender if it elects to employ the services of one or more third Persons to
perform financial audits of Borrower, to appraise the Collateral, or any portion
thereof. So long as no Event of Default has occurred, Lender shall (x) limit the
number of financial audits of Borrower to four times per calendar year,
(y) limit the number of appraisals of Borrower's inventory to twice per calendar
year (and if Lender elects to conduct an appraisal of Borrower's inventory more
than once per calendar year while no Event of Default has occurred and is
continuing, Lender shall do so at its own cost and expense), and (z) limit the
number of appraisals of Borrower's machinery and equipment to once per year.

    2.12  Letters of Credit.  

    (a) Subject to the terms and conditions of this Agreement, Lender agrees to
issue letters of credit for the account of Borrower (each, an "L/C") or to
purchase participations or execute

–29–

--------------------------------------------------------------------------------

indemnities or reimbursement obligations (each such undertaking, an "L/C
Undertaking") with respect to letters of credit issued by an Underlying Issuer
(as of the Closing Date, the prospective Underlying Issuer is to be Wells Fargo)
for the account of Borrower. To request the issuance of an L/C or an L/C
Undertaking (or the amendment, renewal, or extension of an outstanding L/C or
L/C Undertaking), Borrower shall hand deliver or telecopy (or transmit by
electronic communication, if arrangements for doing so have been approved by
Lender) to Lender (reasonably in advance of the requested date of issuance,
amendment, renewal, or extension) a notice requesting the issuance of an L/C or
L/C Undertaking, or identifying the L/C or L/C Undertaking to be amended,
renewed, or extended, the date of issuance, amendment, renewal, or extension,
the date on which such L/C or L/C Undertaking is to expire, the amount of such
L/C or L/C Undertaking, the name and address of the beneficiary thereof (or the
beneficiary of the Underlying Letter of Credit, as applicable), and such other
information as shall be necessary to prepare, amend, renew, or extend such L/C
or L/C Undertaking. If requested by Lender, Borrower also shall be an applicant
under the application with respect to any Underlying Letter of Credit that is to
be the subject of an L/C Undertaking. Lender shall have no obligation to issue a
Letter of Credit if any of the following would result after giving effect to the
requested Letter of Credit:

    (i)  the Adjusted Letter of Credit Usage would exceed the Borrowing Base
less the amount of outstanding Advances, or

    (ii) the Letter of Credit Usage would exceed $8,000,000, or

    (iii) the Letter of Credit Usage would exceed the Maximum Revolver Amount
less the then extant amount of outstanding Advances.

    Borrower and Lender acknowledge and agree that certain Underlying Letters of
Credit may be issued to support letters of credit that already are outstanding
as of the Closing Date. Each Letter of Credit (and corresponding Underlying
Letter of Credit) shall have an expiry date no later than 30 days prior to the
Maturity Date and all such Letters of Credit (and corresponding Underlying
Letter of Credit) shall be in form and substance reasonably acceptable to Lender
(in the exercise of its Permitted Discretion), including the requirement that
the amounts payable thereunder must be payable in Dollars. If Lender is
obligated to advance funds under a Letter of Credit, Borrower immediately shall
reimburse such L/C Disbursement to Lender by paying to Lender an amount equal to
such L/C Disbursement not later than 11:00 a.m., California time, on the date
that such L/C Disbursement is made, if Borrower shall have received written or
telephonic notice of such L/C Disbursement prior to 10:00 a.m., California time,
on such date, or, if such notice has not been received by Borrower prior to such
time on such date, then not later than 11:00 a.m., California time, on the
Business Day that Borrower receives such notice, if such notice is received
prior to 10:00 a.m., California time, on the date of receipt, and, in the
absence of such reimbursement, the L/C Disbursement immediately and
automatically shall be deemed to be an Advance hereunder and, thereafter, shall
bear interest at the rate then applicable to Advances that are Base Rate Loans
under Section 2.6. To the extent an L/C Disbursement is deemed to be an Advance
hereunder, Borrower's obligation to reimburse such L/C Disbursement shall be
discharged and replaced by the resulting Advance.

    (b) Borrower hereby agrees to indemnify, save, defend, and hold Lender
harmless from any loss, cost, expense, or liability, and reasonable attorneys
fees incurred by Lender arising out of or in connection with any Letter of
Credit; provided, however, that Borrower shall not be obligated hereunder to
indemnify for any loss, cost, expense, or liability that is caused by the gross
negligence or willful misconduct of Lender. Borrower agrees to be bound by the
Underlying Issuer's regulations and interpretations of any Underlying Letter of
Credit or by Lender's interpretations of any L/C issued by Lender to or for
Borrower's account, even though this interpretation may be different from
Borrower's own, and Borrower understands and agrees that Lender shall not be
liable for any error, negligence, or mistake, whether of omission or

–30–

--------------------------------------------------------------------------------

commission, in following Borrower's instructions or those contained in the
Letter of Credit or any modifications, amendments, or supplements thereto.
Borrower understands that the L/C Undertakings may require Lender to indemnify
the Underlying Issuer for certain costs or liabilities arising out of claims by
Borrower against such Underlying Issuer. Borrower hereby agrees to indemnify,
save, defend, and hold Lender harmless with respect to any loss, cost, expense
(including reasonable attorneys fees), or liability incurred by Lender under any
L/C Undertaking as a result of Lender's indemnification of any Underlying
Issuer; provided, however, that Borrower shall not be obligated hereunder to
indemnify for any loss, cost, expense, or liability that is caused by the gross
negligence or willful misconduct of Lender.

    (c) Borrower hereby authorizes and directs any Underlying Issuer to deliver
to Lender all instruments, documents, and other writings and property received
by such Underlying Issuer pursuant to such Underlying Letter of Credit and to
accept and rely upon Lender's instructions with respect to all matters arising
in connection with such Underlying Letter of Credit and the related application.

    (d) Any and all charges, commissions, fees, and costs incurred by Lender
relating to Underlying Letters of Credit shall be Lender Expenses for purposes
of this Agreement and immediately shall be reimbursable by Borrower to Lender;
it being acknowledged and agreed by Borrower that, as of the Closing Date, the
issuance charge imposed by the prospective Underlying Issuer is .825% per annum
times the face amount of each Underlying Letter of Credit, that such issuance
charge may be changed from time to time, and that the Underlying Issuer also
imposes a schedule of charges for amendments, extensions, drawings, and
renewals.

    (e) If by reason of (i) any change in any applicable law, treaty, rule, or
regulation or any change in the interpretation or application thereof by any
Governmental Authority, or (ii) compliance by the Underlying Issuer or Lender
with any direction, request, or requirement (irrespective of whether having the
force of law) of any Governmental Authority or monetary authority including,
Regulation D of the Federal Reserve Board as from time to time in effect (and
any successor thereto):

    (i)  any reserve, deposit, or similar requirement is or shall be imposed or
modified in respect of any Letter of Credit issued hereunder, or

    (ii) there shall be imposed on the Underlying Issuer or Lender any other
condition regarding any Underlying Letter of Credit or any Letter of Credit
issued pursuant hereto,

and the result of the foregoing is to increase, directly or indirectly, the cost
to Lender of issuing, making, guaranteeing, or maintaining any Letter of Credit
or to reduce the amount receivable in respect thereof by Lender, then, and in
any such case, Lender may, at any time within a reasonable period after the
additional cost is incurred or the amount received is reduced, notify Borrower,
and Borrower shall pay on demand such amounts as Lender may specify to be
necessary to compensate Lender for such additional cost or reduced receipt,
together with interest on such amount from the date of such demand until payment
in full thereof at the rate then applicable to Base Rate Loans hereunder. The
determination by Lender of any amount due pursuant to this Section, as set forth
in a certificate setting forth the calculation thereof in reasonable detail,
shall, in the absence of manifest or demonstrable error, be final and conclusive
and binding on all of the parties hereto.

    (f)  Borrower acknowledges and agrees that certain of the Qualified Import
Letters of Credit may provide for the presentation of time drafts to the
Underlying Issuer. If an Underlying Issuer accepts such a time draft that is
presented under an Underlying Letter of Credit, it is acknowledged and agreed
that (i) the Letter of Credit will require Lender to reimburse the Underlying
Issuer for amounts paid on account of such time draft on or after the maturity
date thereof, (ii) the pricing provisions hereof (including Sections 2.6(b) and
2.12(e)) shall continue to

–31–

--------------------------------------------------------------------------------

apply, until payment of such time draft on or after the maturity date thereof,
as if the Underlying Letter of Credit were still outstanding, and (iii) on the
date on which Lender makes payment to the Underlying Issuer of the amounts paid
on account of such time draft, Borrower immediately shall reimburse such amount
to Lender and such amount shall constitute an L/C Disbursement hereunder.

    2.13  LIBOR Option.  

    (a)  Interest and Interest Payment Dates.  In lieu of having interest
charged at the rate based upon the Base Rate, Borrower shall have the option
(the "LIBOR Option") to have interest on all or a portion of the Advances or the
Term Loan be charged at the LIBOR Rate. Interest on LIBOR Rate Loans shall be
payable on the earliest of (i) the last day of the Interest Period applicable
thereto if such Interest Period is 1, 2 or 3 months, or on the last day of the
third month and the last day of the six month of the Interest Period if such
Interest Period applicable thereto is a 6 month period, (ii) the occurrence of
an Event of Default in consequence of which Lender has elected to accelerate the
maturity of the Obligations, or (iii) termination of this Agreement pursuant to
the terms hereof. On the last day of each applicable Interest Period, unless
Borrower properly has exercised the LIBOR Option with respect thereto, the
interest rate applicable to such LIBOR Rate Loan automatically shall convert to
the rate of interest then applicable to Base Rate Loans of the same type
hereunder. At any time that an Event of Default has occurred and is continuing,
Borrower no longer shall have the option to request that Advances or the Term
Loan bear interest at the LIBOR Rate and Lender shall have the right to convert
the interest rate on all outstanding LIBOR Rate Loans to the rate then
applicable to Base Rate Loans hereunder.

    (b)  LIBOR Election.  

    (i)  Borrower may, at any time and from time to time, so long as no Event of
Default has occurred and is continuing, elect to exercise the LIBOR Option by
notifying Lender prior to 11:00 a.m. (California time) at least 3 Business Days
prior to the commencement of the proposed Interest Period (the "LIBOR
Deadline"). Notice of Borrower's election of the LIBOR Option for a permitted
portion of the Advances or the Term Loan and an Interest Period pursuant to this
Section shall be made by delivery to Lender of a LIBOR Notice received by Lender
before the LIBOR Deadline, or by telephonic notice received by Lender before the
LIBOR Deadline (to be confirmed by delivery to Lender of a LIBOR Notice received
by Lender prior to 5:00 p.m. (California time) on the same day.

    (ii) Each LIBOR Notice shall be irrevocable and binding on Borrower. In
connection with each LIBOR Rate Loan, Borrower shall indemnify, defend, and hold
Lender harmless against any loss, cost, or expense incurred by Lender as a
result of (a) the payment of any principal of any LIBOR Rate Loan other than on
the last day of an Interest Period applicable thereto (including as a result of
an Event of Default), (b) the conversion of any LIBOR Rate Loan other than on
the last day of the Interest Period applicable thereto, or (c) the failure to
borrow, convert, continue or prepay any LIBOR Rate Loan on the date specified in
any LIBOR Notice delivered pursuant hereto (such losses, costs, and expenses,
collectively, "Funding Losses"). Funding Losses shall be deemed to equal the
amount determined by Lender to be the excess, if any, of (i) the amount of
interest that would have accrued on the principal amount of such LIBOR Rate Loan
had such event not occurred, at the LIBOR Rate that would have been applicable
thereto, for the period from the date of such event to the last day of the then
current Interest Period therefor (or, in the case of a failure to borrow,
convert, or continue, for the period that would have been the Interest Period
therefor), minus(ii) the amount of interest that would accrue on such principal
amount for such period at the interest rate which Lender would be offered were
it to be offered, at the commencement of such period, Dollar deposits of a
comparable amount and period in the

–32–

--------------------------------------------------------------------------------

London interbank market. A certificate of Lender delivered to Borrower setting
forth any amount or amounts that Lender is entitled to receive pursuant to this
Section shall be conclusive absent manifest error.

    (iii) Borrower shall have not more than 5 LIBOR Rate Loans in effect at any
given time. Borrower only may exercise the LIBOR Option for LIBOR Rate Loans of
at least $500,000 and integral multiples of $250,000 in excess thereof.

    (c)  Prepayments.  Borrower may prepay LIBOR Rate Loans at any time;
provided, however, that in the event that LIBOR Rate Loans are prepaid on any
date that is not the last day of the Interest Period applicable thereto,
including as a result of any automatic prepayment through the required
application by Lender of proceeds of Collections in accordance with
Section 2.4(b) or for any other reason, including early termination of the term
of this Agreement or acceleration of the Obligations pursuant to the terms
hereof, Borrower shall indemnify, defend, and hold Lender and its Participants
harmless against any and all Funding Losses in accordance with clause
(b)(ii) above.

    (d)  Special Provisions Applicable to LIBOR Rate.  

    (i)  The LIBOR Rate may be adjusted by Lender on a prospective basis to take
into account any additional or increased costs to Lender of maintaining or
obtaining any eurodollar deposits or increased costs due to changes in
applicable law occurring subsequent to the commencement of the then applicable
Interest Period, including changes in tax laws (except changes of general
applicability in corporate income tax laws) and changes in the reserve
requirements imposed by the Board of Governors of the Federal Reserve System (or
any successor), excluding the Reserve Percentage, which additional or increased
costs would increase the cost of funding loans bearing interest at the LIBOR
Rate. In any such event, Lender shall give Borrower notice of such a
determination and adjustment and, upon its receipt of the notice from Lender,
Borrower may, by notice to Lender (y) require Lender to furnish to Borrower a
statement setting forth the basis for adjusting such LIBOR Rate and the method
for determining the amount of such adjustment, or (z) repay the LIBOR Rate Loans
with respect to which such adjustment is made (together with any amounts due
under clause (b)(ii) above).

    (ii) In the event that any change in market conditions or any law,
regulation, treaty, or directive, or any change therein or in the interpretation
of application thereof, shall at any time after the date hereof, in the
reasonable opinion of Lender, make it unlawful or impractical for Lender to fund
or maintain LIBOR Advances or to continue such funding or maintaining, or to
determine or charge interest rates at the LIBOR Rate, Lender shall give notice
of such changed circumstances to Borrower and (y) in the case of any LIBOR Rate
Loans that are outstanding, the date specified in Lender's notice shall be
deemed to be the last day of the Interest Period of such LIBOR Rate Loans, and
interest upon the LIBOR Rate Loans thereafter shall accrue interest at the rate
then applicable to Base Rate Loans, and (z) Borrower shall not be entitled to
elect the LIBOR Option until Lender determines that it would no longer be
unlawful or impractical to do so.

    (e)  No Requirement of Matched Funding.  Anything to the contrary contained
herein notwithstanding, neither Lender, nor any of its Participants, is required
actually to acquire eurodollar deposits to fund or otherwise match fund any
Obligation as to which interest accrues at the LIBOR Rate. The provisions of
this Section shall apply as if Lender or its Participants had match funded any
Obligation as to which interest is accruing at the LIBOR Rate by acquiring
eurodollar deposits for each Interest Period in the amount of the LIBOR Rate
Loans.

–33–

--------------------------------------------------------------------------------

    2.14  Capital Requirements.  If, after the date hereof, Lender determines
that (i) the adoption of or change in any law, rule, regulation or guideline
regarding capital requirements for banks or bank holding companies, or any
change in the interpretation or application thereof by any Governmental
Authority charged with the administration thereof, or (ii) compliance by Lender
or its parent bank holding company with any guideline, request, or directive of
any such entity regarding capital adequacy (whether or not having the force of
law), the effect of reducing the return on Lender's or such holding company's
capital as a consequence of Lender's obligations hereunder to a level below that
which Lender or such holding company could have achieved but for such adoption,
change, or compliance (taking into consideration Lender's or such holding
company's then existing policies with respect to capital adequacy and assuming
the full utilization of such entity's capital) by any amount deemed by Lender to
be material, then Lender may notify Borrower thereof. Following receipt of such
notice, Borrower agrees to pay Lender on demand the amount of such reduction of
return of capital as and when such reduction is determined, payable within
90 days after presentation by Lender of a statement in the amount and setting
forth in reasonable detail Lender's calculation thereof and the assumptions upon
which such calculation was based (which statement shall be deemed true and
correct absent manifest error). In determining such amount, Lender may use any
reasonable averaging and attribution methods.

3.  CONDITIONS; TERM OF AGREEMENT.

    3.1  Conditions Precedent to the Initial Extension of Credit.  The
obligation of Lender to make the initial Advance, the Term Loan, or issue
Letters of Credit (or otherwise to extend any credit provided for hereunder), is
subject to the fulfillment, to the satisfaction of Lender, of each of the
conditions precedent set forth below:

    (a) the Closing Date shall occur on or before June 30, 2001;

    (b) Lender shall have received all financing statements required by Lender,
duly executed by Borrower, and Lender shall have received searches reflecting
the filing of all such financing statements;

    (c) Lender shall have received each of the following documents, in form and
substance satisfactory to Lender, duly executed, and each such document shall be
in full force and effect:

    (i)  the Control Agreements,

    (ii) the Disbursement Letter,

    (iii) the Due Diligence Letter,

    (iv) the Fee Letter,

    (v) the Cash Management Agreements,

    (vi) the Officers' Certificate,

    (vii) the Patent Security Agreement,

    (viii) the Trademark Security Agreement, and

    (ix) the Pay-Off Letter, together with UCC termination statements and other
documentation evidencing the termination by Existing Lender of its Liens in and
to the properties and assets of Borrower;

    (d) Lender shall have received a certificate from the Secretary of Borrower
attesting to the resolutions of Borrower's Board of Directors authorizing its
execution, delivery, and performance of this Agreement and the other Loan
Documents to which Borrower is a party and authorizing specific officers of
Borrower to execute the same;

–34–

--------------------------------------------------------------------------------

    (e) Lender shall have received copies of Borrower's Governing Documents, as
amended, modified, or supplemented to the Closing Date, certified by the
Secretary of Borrower;

    (f)  Lender shall have received a certificate of status with respect to
Borrower, dated within 10 days of the Closing Date, such certificate to be
issued by the appropriate officer of the jurisdiction of organization of
Borrower, which certificate shall indicate that Borrower is in good standing in
such jurisdiction;

    (g) Lender shall have received certificates of status with respect to
Borrower, each dated within 30 days of the Closing Date, such certificates to be
issued by the appropriate officer of the jurisdictions (other than the
jurisdiction of organization of Borrower) in which its failure to be duly
qualified or licensed would constitute a Material Adverse Change, which
certificates shall indicate that Borrower is in good standing in such
jurisdictions;

    (h) Lender shall have received a certificate of insurance, together with the
endorsements thereto, as are required by Section 6.8, the form and substance of
which shall be satisfactory to Lender;

    (i)  Lender shall have received Collateral Access Agreements with respect to
the following locations: (i) 14370 White Sage Road, Moorpark, California, and
(ii) 3431 N. Reseda Circle, Mesa, Arizona;

    (j)  Lender shall have received an opinion of Borrower's counsel in form and
substance satisfactory to Lender;

    (k) Lender shall have received satisfactory evidence (including a
certificate of the chief financial officer of Borrower) that all material tax
returns required to be filed by Borrower have been timely filed and all material
taxes upon Borrower or its properties, assets, income, and franchises (including
Real Property taxes and payroll taxes) have been paid prior to delinquency,
except such taxes that are the subject of a Permitted Protest;

    (l)  Borrower shall have the Required Availability after giving effect to
the initial extensions of credit hereunder;

    (m) Lender shall have completed its business, legal, and collateral due
diligence, including (i) a collateral audit and review of Borrower's books and
records and verification of Borrower's representations and warranties to Lender,
the results of which shall be satisfactory to Lender, and (ii) an inspection of
each of the locations where Inventory is located, the results of which shall be
satisfactory to Lender;

    (n) Lender shall have received completed reference checks with respect to
Borrower's senior management, the results of which are satisfactory to Lender in
its sole discretion;

    (o) Lender shall have satisfactorily reviewed an appraisal of Borrower's
Inventory;

    (p) Lender shall have received Borrower's Closing Date Business Plan;

    (q) Borrower shall pay all Lender Expenses incurred in connection with the
transactions evidenced by this Agreement;

    (r) Lender shall have received copies of all agreements, documents,
indentures, and instruments relating to any outstanding Indebtedness;

    (s) Lender shall have received copies of all agreements, documents, and
instruments relating to Borrower's stockholders, bondholders, or noteholders;

    (t)  Lender shall have received all material information concerning
Borrower's former Newhall, California facility, and such information shall be
satisfactory to Lender (including, but not

–35–

--------------------------------------------------------------------------------

limited to, Borrower shall not be liable for any material Environmental
Liability or Cost associated with such facility);

    (u) Lender shall have received evidence (in form and substance satisfactory
to Lender) that Borrower shall have closed a sale-leaseback transaction with
respect to Borrower's Moorpark, California location, and the terms of such
sale-leaseback shall be satisfactory to Lender in Lender's sole discretion;

    (v) Lender shall have received copies of each of the Supply Agreements and
the License Agreements, together with a certificate of the Secretary of Borrower
certifying each such document as being a true, correct, and complete copy
thereof;

    (w) Borrower shall have received all licenses, approvals or evidence of
other actions required by any Governmental Authority in connection with the
execution and delivery by Borrower of this Agreement or any other Loan Document
or with the consummation of the transactions contemplated hereby and thereby;
and

    (x) all other documents and legal matters in connection with the
transactions contemplated by this Agreement shall have been delivered, executed,
or recorded and shall be in form and substance reasonably satisfactory to Lender
in its Permitted Discretion.

    3.2  Conditions Subsequent to the Initial Extension of Credit.  The
obligation of Lender to continue to make Advances (or otherwise extend credit
hereunder) is subject to the fulfillment, on or before the date applicable
thereto, of each of the conditions subsequent set forth below (the failure by
Borrower to so perform or cause to be performed constituting an Event of
Default):

    (a) within 30 days of the Closing Date, deliver to Lender certified copies
of the policies of insurance, together with the endorsements thereto, as are
required by Section 6.8, the form and substance of which shall be reasonably
satisfactory to Lender in its Permitted Discretion and its counsel.

    (b) within 90 days of the Closing Date, deliver to Lender a Control
Agreement for each securities account and deposit or other bank account
maintained by Borrower.

    (c) within 15 days of the Closing Date, deliver to Lender such Cash
Management Agreements as Lender shall reasonably request, each duly executed by
all requisite parties thereto.

    3.3  Conditions Precedent to all Extensions of Credit.  The obligation of
Lender to make all Advances (or to extend any other credit hereunder) shall be
subject to the following conditions precedent:

    (a) the representations and warranties contained in this Agreement and the
other Loan Documents shall be true and correct in all material respects on and
as of the date of such extension of credit, as though made on and as of such
date (except to the extent that such representations and warranties relate
solely to an earlier date),

    (b) no Default or Event of Default shall have occurred and be continuing on
the date of such extension of credit, nor shall either result from the making
thereof,

    (c) no injunction, writ, restraining order, or other order of any nature
prohibiting, directly or indirectly, the extending of such credit shall have
been issued and remain in force by any Governmental Authority against Borrower,
Lender, or any of their Affiliates.

    (d) no Material Adverse Change shall have occurred since April 29, 2001.

    3.4  Term.  This Agreement shall become effective upon the execution and
delivery hereof by Borrower and Lender and shall continue in full force and
effect for a term ending on June 30, 2006 (the "Maturity Date"). The foregoing
notwithstanding, Lender shall have the right to terminate its

–36–

--------------------------------------------------------------------------------

obligations under this Agreement immediately and without notice upon the
occurrence and during the continuation of an Event of Default.

    3.5  Effect of Termination.  On the date of termination of this Agreement,
all Obligations (including contingent reimbursement obligations of Borrower with
respect to outstanding Letters of Credit) immediately shall become due and
payable without notice or demand. No termination of this Agreement, however,
shall relieve or discharge Borrower of its duties, Obligations, or covenants
hereunder and Lender's Liens in the Collateral shall remain in effect until all
Obligations have been fully and finally discharged and all obligations to
provide additional credit under any of the Loan Documents have been terminated.
When this Agreement has been terminated and all of the Obligations have been
fully and finally discharged and all obligations to provide additional credit
under the Loan Documents have been terminated, Lender will, at Borrower's sole
expense, execute and deliver any UCC termination statements, lien releases,
mortgage releases, re-assignments of trademarks, discharges of security
interests, and other similar discharge or release documents (and, if applicable,
in recordable form) as are necessary to release, as of record, Lender's Liens
and all notices of security interests and liens previously filed by Lender with
respect to the Obligations.

    3.6  Early Termination by Borrower.  Borrower has the option, at any time
upon 90 days prior written notice to Lender, to terminate this Agreement by
paying to Lender, in cash, the Obligations (including either (i) providing cash
collateral to be held by Lender in an amount equal to 105% of the then extant
Letter of Credit Usage, or (ii) causing the original Letters of Credit to be
returned to Lender), in full, together with the Applicable Prepayment Premium.
If Borrower has sent a notice of termination pursuant to the provisions of this
Section, then Lender's obligations to extend credit hereunder shall terminate
and Borrower shall be obligated to repay the Obligations (including either
(i) providing cash collateral to be held by Lender in an amount equal to 105% of
the then extant Letter of Credit Usage, or (ii) causing the original Letters of
Credit to be returned to Lender), in full, together with the Applicable
Prepayment Premium, on the date set forth as the date of termination of this
Agreement in such notice. In the event of the termination of this Agreement and
repayment of the Obligations at any time prior to the Maturity Date, for any
other reason, including (a) termination upon the election of Lender to terminate
after the occurrence of an Event of Default, (b) foreclosure and sale of
Collateral, (c) sale of the Collateral in any Insolvency Proceeding, or
(iv) restructure, reorganization, or compromise of the Obligations by the
confirmation of a plan of reorganization or any other plan of compromise,
restructure, or arrangement in any Insolvency Proceeding, then, in view of the
impracticability and extreme difficulty of ascertaining the actual amount of
damages to Lender or profits lost by Lender as a result of such early
termination, and by mutual agreement of the parties as to a reasonable
estimation and calculation of the lost profits or damages of Lender, Borrower
shall pay the Applicable Prepayment Premium to Lender, measured as of the date
of such termination.

4.  CREATION OF SECURITY INTEREST.

    4.1  Grant of Security Interest.  Borrower hereby grants to Lender a
continuing security interest in all of its right, title, and interest in all
currently existing and hereafter acquired or arising Personal Property
Collateral in order to secure prompt repayment of any and all of the Obligations
in accordance with the terms and conditions of the Loan Documents and in order
to secure prompt performance by Borrower of each of its covenants and duties
under the Loan Documents; provided that Borrower's obligation to pledge the
Stock of non-U.S. Subsidiaries shall be limited as set forth in Section 6.16.
Lender's Liens in and to the Personal Property Collateral shall attach to all
Personal Property Collateral without further act on the part of Lender or
Borrower. Anything contained in this Agreement or any other Loan Document to the
contrary notwithstanding, except for Permitted Dispositions, Borrower has no
authority, express or implied, to dispose of any item or portion of the
Collateral. Notwithstanding anything to the contrary herein, (i) Borrower shall
have no obligation to pledge the stock of SDI Germany GmbH, (ii) Borrower's
ownership interest in the Special Devices

–37–

--------------------------------------------------------------------------------

Business Park Owners Association shall not be deemed to be part of the
Collateral, and (iii) so long as no Default or Event of Default has occurred and
is continuing, Lender shall release its security interest in any Collateral
securing Permitted Purchase Money Indebtedness, if requested by Borrower and the
creditor providing such Permitted Purchase Money Indebtedness.

    4.2  Negotiable Collateral.  In the event that any Collateral, including
proceeds, is evidenced by or consists of Negotiable Collateral, and if and to
the extent that perfection or first priority of Lender's security interest is
dependent on possession, Borrower, immediately upon the request of Lender, shall
endorse and deliver physical possession of such Negotiable Collateral to Lender.

    4.3  Collection of Accounts, General Intangibles, and Negotiable
Collateral.  At any time after the occurrence and during the continuation of an
Event of Default, Lender or Lender's designee may (a) notify Account Debtors of
Borrower that the Accounts, chattel paper, or General Intangibles have been
assigned to Lender or that Lender has a security interest therein, or
(b) collect the Accounts, chattel paper, or General Intangibles directly and
charge the collection costs and expenses to the Loan Account. Borrower agrees
that it will hold in trust for Lender, as Lender's trustee, any Collections that
it receives and immediately will deliver said Collections to Lender or a Cash
Management Bank in their original form as received by Borrower.

    4.4  Delivery of Additional Documentation Required.  At any time upon the
request of Lender, Borrower shall execute and deliver to Lender, any and all
financing statements, original financing statements in lieu of continuation
statements, fixture filings, security agreements, pledges, assignments,
endorsements of certificates of title, and all other documents (the "Additional
Documents") that Lender may request in its Permitted Discretion, in form and
substance reasonably satisfactory to Lender in its Permitted Discretion, to
perfect and continue perfected or better perfect Lender's Liens in the
Collateral (whether now owned or hereafter arising or acquired), to create and
perfect Liens in favor of Lender in any Real Property acquired after the Closing
Date (except as expressly provided otherwise in this Agreement), and in order to
fully consummate all of the transactions contemplated hereby and under the other
Loan Documents; provided that Borrower shall have no obligation to arrange for
the perfection of Lender's security interest in registered motor vehicles
(absent the occurrence of an Event of Default). To the maximum extent permitted
by applicable law, Borrower authorizes Lender to execute any such Additional
Documents in Borrower's name and authorizes Lender to file such executed
Additional Documents in any appropriate filing office. In addition, on such
periodic basis as Lender shall require, Borrower shall (a) provide Lender with a
report of all new patentable, copyrightable, or trademarkable materials acquired
or generated by Borrower during the prior period, (b) cause all patents,
copyrights, and trademarks acquired or generated by Borrower that are not
already the subject of a registration with the appropriate filing office (or an
application therefor diligently prosecuted) to be registered with such
appropriate filing office in a manner sufficient to impart constructive notice
of Borrower's ownership thereof, and (c) cause to be prepared, executed, and
delivered to Lender supplemental schedules to the applicable Loan Documents to
identify such patents, copyrights, and trademarks as being subject to the
security interests created thereunder.

    4.5  Power of Attorney.  Borrower hereby irrevocably makes, constitutes, and
appoints Lender (and any of Lender's officers, employees, or agents designated
by Lender) as Borrower's true and lawful attorney, with power to (a) if Borrower
refuses to, or fails timely to execute and deliver any of the documents
described in Section 4.4, sign the name of Borrower on any of the documents
described in Section 4.4, (b) at any time that an Event of Default has occurred
and is continuing, sign Borrower's name on any invoice or bill of lading
relating to the Collateral, drafts against Account Debtors, or notices to
Account Debtors, (c) send requests for verification of Accounts, (d) endorse
Borrower's name on any Collection item that may come into Lender's possession,
(e) at any time that an Event of Default has occurred and is continuing, make,
settle, and adjust all claims under Borrower's policies of insurance and make
all determinations and decisions with respect to such policies of insurance, and
(f) at any time that an Event of Default has occurred and is continuing, settle
and adjust disputes and

–38–

--------------------------------------------------------------------------------

claims respecting the Accounts, chattel paper, or General Intangibles directly
with Account Debtors, for amounts and upon terms that Lender determines to be
reasonable, and Lender may cause to be executed and delivered any documents and
releases that Lender determines to be necessary. The appointment of Lender as
Borrower's attorney, and each and every one of its rights and powers, being
coupled with an interest, is irrevocable until all of the Obligations have been
fully and finally repaid and performed and Lender's obligations to extend credit
hereunder are terminated.

    4.6  Right to Inspect.  Subject to the provisions of Section 2.11(c), Lender
and its officers, employees, or agents shall have the right, from time to time
hereafter to inspect the Books and to check, test, and appraise the Collateral
in order to verify Borrower's financial condition or the amount, quality, value,
condition of, or any other matter relating to, the Collateral; provided that so
long as no Default or Event of Default has occurred and is continuing Lender
shall exercise its right set forth in this Section 4.6 during normal business
hours.

    4.7  Control Agreements.  Borrower agrees that it will not transfer assets
out of any Securities Accounts other than as permitted under Section 7.19 and,
if to another securities intermediary, unless each of Borrower, Lender, and the
substitute securities intermediary have entered into a Control Agreement. No
arrangement contemplated hereby or by any Control Agreement in respect of any
Securities Accounts or other Investment Property shall be modified by Borrower
without the prior written consent of Lender. Upon the occurrence and during the
continuance of a Default or Event of Default, Lender may notify any securities
intermediary to liquidate the applicable Securities Account or any related
Investment Property maintained or held thereby and remit the proceeds thereof to
Lender's Account.

5.  REPRESENTATIONS AND WARRANTIES.

    In order to induce Lender to enter into this Agreement, Borrower makes the
following representations and warranties to Lender which shall be true, correct,
and complete, in all material respects, as of the date hereof, and shall be
true, correct, and complete, in all material respects, as of the Closing Date,
and at and as of the date of the making of each Advance, or the issuance of a
Letter of Credit (or other extension of credit) made thereafter, as though made
on and as of the date of such Advance or Letter of Credit (or other extension of
credit) (except to the extent that such representations and warranties relate
solely to an earlier date) and such representations and warranties shall survive
the execution and delivery of this Agreement:

    5.1  No Encumbrances.  Borrower has good and indefeasible title to the
Collateral and the Real Property, free and clear of Liens except for Permitted
Liens.

–39–

--------------------------------------------------------------------------------

    5.2  Eligible Accounts.  The Eligible Accounts are bona fide existing
payment obligations of Account Debtors created by the sale and delivery of
Inventory or the rendition of services to such Account Debtors in the ordinary
course of Borrower's business, owed to Borrower without defenses, disputes,
offsets, counterclaims, or rights of return or cancellation. As to each Eligible
Account, such Account is not:

    (a) owed by an employee, Affiliate, or agent of Borrower,

    (b) on account of a transaction wherein goods were placed on consignment or
were sold pursuant to a guaranteed sale, a sale or return, a sale on approval, a
bill and hold, or on any other terms by reason of which the payment by the
Account Debtor may be conditional (unless such conditions have been satisfied),

    (c) payable in a currency other than Dollars,

    (d) owed by an Account Debtor that has or has asserted a right of setoff,
has disputed its liability, or has made any claim with respect to its obligation
to pay the Account,

    (e) owed by an Account Debtor that is subject to any Insolvency Proceeding
or is not Solvent or as to which Borrower has received notice of an imminent
Insolvency Proceeding or a material impairment of the financial condition of
such Account Debtor,

    (f)  on account of a transaction as to which the goods giving rise to such
Account have not been shipped and billed to the Account Debtor or the services
giving rise to such Account have not been performed and accepted by the Account
Debtor,

    (g) a right to receive progress payments or other advance billings that are
due prior to the completion of performance by Borrower of the subject contract
for goods or services, and

    (h) an Account that has not been billed to the customer.

    5.3  Eligible Inventory.  All Eligible Inventory is of good and merchantable
quality, free from defects. As to each item of Eligible Inventory, such
Inventory is

    (a) owned by Borrower free and clear of all Liens other than Liens in favor
of Lender,

    (b) either located at one of the locations set forth on Schedule E-1 or in
transit from one such location to another such location, provided, however, that
in the case of Eligible In-Transit Inventory, such Inventory (i) is currently in
transit from a location not set forth on Schedule E-1 to a location on
Schedule E-1, (ii) title to such Inventory has passed to Borrower, and
(iii) such Inventory otherwise conforms with the definition of Eligible
In-Transit Inventory,

    (c) not located on real property leased by Borrower, in a contract
warehouse, or other location that is not owned by Borrower, in each case, unless
subject to a Collateral Access Agreement executed by the lessor, the
warehouseman, or other third party, as the case may be, and unless segregated or
otherwise separately identifiable from goods of others, if any, stored on the
premises,

    (d) not goods that have been returned or rejected by Borrower's customers,

    (e) not goods that are obsolete or slow moving, restrictive or custom items,
work-in-process, or that constitute spare parts, packaging and shipping
materials, supplies used or consumed in Borrower's business, bill and hold
goods, defective goods, "seconds," or Inventory acquired on consignment, and

    (f)  not subject to the rights of other Persons (including rights associated
with trademarks, patents, or copyrights) that would expose Lender to any
liability (including the payment of any

–40–

--------------------------------------------------------------------------------

royalty or other sum) or prevent the sale of such goods, as determined by Lender
in its Permitted Discretion;

provided that up to $500,000 (of value—which shall be the lower of cost or fair
market value) of Inventory on consignment with Atlantic Research Corporation
shall be included in Eligible Inventory if (x) it satisfies the criteria for
Eligible Inventory set forth in the definition of Eligible Inventory (other than
such consigned inventory is not located at one of the locations set forth on
Schedule E-1) and (ii) Borrower has complied with the provisions of
Section 9114(1)(a), (b), (c), and (d) of the Code (as in effect prior to July 1,
2001), or Section 9324(b) of the Code (as in effect on and after July 1, 2001).

    5.4  Equipment.  All of the Equipment is used or held for use in Borrower's
business and is fit for such purposes except for an immaterial amount of
Equipment.

    5.5  Location of Inventory and Equipment. The Inventory and Equipment are
not stored with a bailee, warehouseman, or similar party and are located only at
the locations identified on Schedule 5.5.

    5.6  Inventory Records. Borrower keeps correct and accurate records, in all
material respects, itemizing and describing the type, quality, and quantity of
its Inventory and the book value thereof.

    5.7  Location of Chief Executive Office; FEIN. The chief executive office of
Borrower is located at the address indicated in Schedule 5.7 and Borrower's FEIN
is identified in Schedule 5.7.

    5.8  Due Organization and Qualification; Subsidiaries.  

    (a) Borrower is duly organized and existing and in good standing under the
laws of the jurisdiction of its organization and qualified to do business in any
state where the failure to be so qualified reasonably could be expected to have
a Material Adverse Change.

    (b) Set forth on Schedule 5.8(b) (which Schedule may be amended from time to
time by notice to the Lender as set forth in Section 16.6) is a complete and
accurate description of the authorized capital Stock of Borrower, by class, and,
as of the Closing Date, a description of the number of shares of each such class
that are issued and outstanding. Other than as described on Schedule 5.8(b),
there are no subscriptions, options, warrants, or calls relating to any shares
of Borrower's capital Stock, including any right of conversion or exchange under
any outstanding security or other instrument. Other than as described on
Schedule 5.8(b), as of the Closing Date, Borrower is not subject to any
obligation (contingent or otherwise) to repurchase or otherwise acquire or
retire any shares of its capital Stock or any security convertible into or
exchangeable for any of its capital Stock.

    (c) Other than as set forth on Schedule 5.8(c), Borrower has no Subsidiaries
as of the Closing Date.

    5.9  Due Authorization; No Conflict.  

    (a) The execution, delivery, and performance by Borrower of this Agreement
and the Loan Documents to which it is a party have been duly authorized by all
necessary action on the part of Borrower.

    (b) The execution, delivery, and performance by Borrower of this Agreement
and the Loan Documents to which it is a party do not and will not (i) violate
any provision of federal, state, or local law or regulation applicable to
Borrower, the Governing Documents of Borrower, or any order, judgment, or decree
of any court or other Governmental Authority binding on Borrower, (ii) conflict
with, result in a breach of, or constitute (with due notice or lapse of time or
both) a default under any material contractual obligation of Borrower,
(iii) result in or require the creation or imposition of any Lien of any nature
whatsoever upon any properties or assets of Borrower, other than Permitted
Liens, or (iv) require any approval of Borrower's stockholders or any holders of
the Senior Subordinate Notes or any approval or consent of any Person under any
material

–41–

--------------------------------------------------------------------------------

contractual obligation of Borrower, other than those obtained and in full force
and effect. Without limiting the generality of the foregoing, each Advance made
(or deemed made) and the Term Loan shall constitute "Permitted Indebtedness" and
"Senior Indebtedness" under the Senior Subordinated Notes Indenture.

    (c) Other than the filing of financing statements, the execution, delivery,
and performance by Borrower of this Agreement and the Loan Documents to which
Borrower is a party do not and will not require any registration with, consent,
or approval of, or notice to, or other action with or by, any Governmental
Authority or other Person, other than those obtained and in full force and
effect.

    (d) This Agreement and the other Loan Documents (other than the Officers'
Certificate and the Due Diligence Letter) to which Borrower is a party, and all
other documents contemplated hereby and thereby, when executed and delivered by
Borrower will be the legally valid and binding obligations of Borrower,
enforceable against Borrower in accordance with their respective terms, except
as enforcement may be limited by equitable principles or by bankruptcy,
insolvency, reorganization, moratorium, or similar laws relating to or limiting
creditors' rights generally.

    (e) Lender's Liens are validly created, perfected, and first priority Liens,
subject only to Permitted Liens.

    5.10  Litigation.  Other than those matters disclosed on Schedule 5.10,
there are no actions, suits, or proceedings pending or, to the best knowledge of
Borrower, threatened against Borrower, or any of its Subsidiaries, as
applicable, except for (a) matters that are fully covered by insurance (subject
to customary deductibles), and (b) matters arising after the Closing Date that,
if decided adversely to Borrower, or any of its Subsidiaries, as applicable,
reasonably could not be expected to result in a Material Adverse Change.

    5.11  No Material Adverse Change.  All financial statements relating to
Borrower that have been delivered by Borrower to Lender have been prepared in
accordance with GAAP (except, in the case of unaudited financial statements, for
the lack of footnotes and being subject to year-end audit adjustments) and
present fairly in all material respects, Borrower's financial condition as of
the date thereof and results of operations for the period then ended. There has
not been a Material Adverse Change with respect to Borrower since the date of
the latest financial statements submitted to Lender on or before the Closing
Date.

    5.12  Fraudulent Transfer. No transfer of property is being made by Borrower
and no obligation is being incurred by Borrower in connection with the
transactions contemplated by this Agreement or the other Loan Documents with the
intent to hinder, delay, or defraud either present or future creditors of
Borrower.

    5.13  Employee Benefits.  None of Borrower, any of its Subsidiaries, or any
of their ERISA Affiliates maintains or contributes to any Benefit Plan.

    5.14  Environmental Condition.  Except as set forth on Schedule 5.14, (a) to
Borrower's knowledge, none of Borrower's assets has ever been used by Borrower
or by previous owners or operators in the disposal of, or to produce, store,
handle, treat, release, or transport, any Hazardous Materials, where such
production, storage, handling, treatment, release or transport was in violation,
in any material respect, of applicable Environmental Law, (b) to Borrower's
knowledge, none of Borrower's properties or assets has ever been designated or
identified by any Governmental Authority in any manner pursuant to any
environmental protection statute as a Hazardous Materials disposal site,
(c) Borrower has not received notice that a Lien arising under any Environmental
Law has attached to any revenues or to any Real Property owned or operated by
Borrower, and (d) Borrower has not received a summons, citation, notice, or
directive from the Environmental Protection Agency or any other federal or state
governmental agency concerning any action or omission by Borrower resulting in

–42–

--------------------------------------------------------------------------------

the releasing or disposing of Hazardous Materials into the environment in
violation, in any material respect, of applicable Environmental Law.

    5.15  Brokerage Fees.  Borrower has not utilized the services of any broker
or finder in connection with Borrower's obtaining financing from Lender under
this Agreement and no brokerage commission or finders fee is payable by Borrower
in connection herewith.

    5.16  Intellectual Property.  Borrower owns, or holds licenses in, all
trademarks, trade names, copyrights, patents, patent rights, and licenses that
are necessary to the conduct of its business as currently conducted. Attached
hereto as Schedule 5.16  (which Schedule may be amended from time to time by
notice to Lender, as set forth in Section 16.6) is a true, correct, and complete
listing of all material patents, patent applications, trademarks, trademark
applications, copyrights, and copyright registrations as to which Borrower is
the owner or is an exclusive licensee.

    5.17  Leases.  Borrower enjoys peaceful and undisturbed possession under all
leases material to the business of Borrower and to which it is a party or under
which it is operating. All of such leases are valid and subsisting and no
material default by Borrower exists under any of them.

    5.18  DDAs.  Set forth on Schedule 5.18 (which Schedule may be amended from
time to time by notice to Lender, as set forth in Section 16.6) are all of
Borrower's DDAs, including, with respect to each depository (i) the name and
address of such depository, and (ii) the account numbers of the accounts
maintained with such depository.

    5.19  Complete Disclosure.  All factual information (taken as a whole)
furnished by or on behalf of Borrower in writing to Lender (including all
information contained in the Schedules hereto or in the other Loan Documents,
but excluding the Closing Date Business Plan) for purposes of or in connection
with this Agreement, the other Loan Documents, or any transaction contemplated
herein or therein is, and all other such factual information (taken as a whole)
(excluding the Projections) hereafter furnished by or on behalf of Borrower in
writing to Lender will be, true and accurate, in all material respects, on the
date as of which such information is dated or certified and not incomplete by
omitting to state any fact necessary to make such information (taken as a whole)
not misleading in any material respect at such time in light of the
circumstances under which such information was provided. On and as of the
Closing Date, the Closing Date Business Plan has been prepared in good faith and
is based on reasonable assumptions, and there are no statements or conclusions
in the Closing Date Business Plan which are based upon or include information
known to Borrower as of the Closing Date to be misleading in any material
respect or which fail to take into account material information known to
Borrower regarding the matters reported therein. On the Closing Date, Borrower
believes that the Closing Date Business Plan is reasonable, it being recognized
by Lender, however, that projections as to future events are not to be viewed as
facts and that the actual results during the period or periods covered by the
Closing Date Business Plan may differ from the projected results and that the
differences may be material.

    5.20  Indebtedness.  Set forth on Schedule 5.20 is a true and complete list
of all Indebtedness of Borrower outstanding immediately prior to the Closing
Date that is to remain outstanding after the Closing Date and such Schedule
accurately reflects the aggregate principal amount of such Indebtedness and the
principal terms thereof.

6.  AFFIRMATIVE COVENANTS.

    Borrower covenants and agrees that, so long as any credit hereunder shall be
available and until full and final payment of the Obligations, Borrower shall
and shall cause each of its Subsidiaries to do all of the following:

    6.1  Accounting System.  Maintain a system of accounting that enables
Borrower to produce financial statements in accordance with GAAP and maintain
records pertaining to the Collateral that

–43–

--------------------------------------------------------------------------------

contain information as from time to time reasonably may be requested by Lender.
Borrower also shall keep an inventory reporting system that shows all additions,
sales, claims, returns, and allowances with respect to the Inventory.

    6.2  Collateral Reporting.  Provide Lender with the following documents at
the following times in form satisfactory to Lender:

      Daily   (a) a sales journal, collection journal, and credit register since
the last such schedule, and
 
 
(b) notice of all returns, disputes, or claims.
Weekly
 
(c) Inventory reports specifying Borrower's cost of its Inventory, by category,
with additional detail showing additions to and deletions from the Inventory.
Monthly (not later than the 10th day of each month)
 
(d) a detailed calculation of the Borrowing Base (including detail regarding
those Accounts that are not Eligible Accounts, and detail concerning which
Eligible Accounts are Eligible Domestic Accounts and which Eligible Accounts are
Eligible Foreign Accounts),
 
 
(e) a detailed aging, by total, of the Accounts, together with a reconciliation
to the detailed calculation of the Borrowing Base previously provided to Lender,
 
 
(f) a summary aging, by vendor, of Borrower's accounts payable and any book
overdraft, and
 
 
(g) a calculation of Dilution for the prior month.
 
 
(h) a certificate of the Borrower's Chief Financial Officer (in form and
substance reasonably satisfactory to Lender in Lender's Permitted Discretion),
dated as of the end of the most recently concluded calendar month, that the
outstanding Obligations constitute "Permitted Indebtedness" and "Senior
Indebtedness" under the Senior Subordinated Notes Indenture and the incurrence
of all Obligations has not violated the terms and conditions of the Senior
Subordinated Notes Indenture.
Quarterly
 
(i) a detailed list of Borrower's customers,
 
 
(j) a report regarding Borrower's accrued, but unpaid, ad valorem taxes,
Upon request by Lender
 
(k) copies of invoices in connection with the Accounts, credit memos, remittance
advices, deposit slips, shipping and delivery documents in connection with the
Accounts and, for Inventory and Equipment acquired by Borrower, purchase orders
and invoices, and
 
 
(l) such other reports as to the Collateral, or the financial condition of
Borrower, as Lender may request.

–44–

--------------------------------------------------------------------------------

    6.3  Financial Statements, Reports, Certificates.  Deliver to Lender:

    (a) as soon as available, but in any event within 30 days (45 days in the
case of a month that is the end of one of the first 3 fiscal quarters in a
fiscal year) after the end of each month during each of Borrower's fiscal years,

    (i)  a company prepared consolidated balance sheet, income statement, and
statement of cash flow covering Borrower's and its Subsidiaries' operations
during such period,

    (ii) a certificate signed by the chief financial officer of Borrower to the
effect that:

    (A) the financial statements delivered hereunder have been prepared in
accordance with GAAP (except for the lack of footnotes and being subject to
year-end audit adjustments) and fairly present in all material respects the
financial condition of Borrower and its Subsidiaries,

    (B) the representations and warranties of Borrower contained in this
Agreement and the other Loan Documents are true and correct in all material
respects on and as of the date of such certificate, as though made on and as of
such date (except to the extent that such representations and warranties relate
solely to an earlier date), and

    (C) to the best of such officer's knowledge, there does not exist any
condition or event that constitutes a Default or Event of Default (or, to the
extent of any non-compliance, describing such non-compliance as to which he or
she may have knowledge and what action Borrower has taken, is taking, or
proposes to take with respect thereto), and

    (iii) for each month that is the date on which a financial covenant in
Section 7.20 is to be tested, a Compliance Certificate demonstrating, in
reasonable detail, compliance at the end of such period with the applicable
financial covenants contained in Section 7.20, and

    (b) as soon as available, but in any event within 90 days after the end of
each of Borrower's fiscal years,

    (i)  financial statements of Borrower and its Subsidiaries for each such
fiscal year, audited by independent certified public accountants reasonably
acceptable to Lender and certified, without any qualifications, by such
accountants to have been prepared in accordance with GAAP (such audited
financial statements to include a balance sheet, income statement, and statement
of cash flow and, if prepared, such accountants' letter to management),

    (ii) a certificate of such accountants addressed to Lender stating that such
accountants do not have knowledge of the existence of any Default or Event of
Default under Section 7.20,

    (c) as soon as available, but in any event within 45 days after the
beginning of each of Borrower's fiscal years,

    (i)  copies of Borrower's Projections, in form and substance (including as
to scope and underlying assumptions) satisfactory to Lender, in its Permitted
Discretion, for the forthcoming 2 years, year by year, and for the forthcoming
fiscal year, month by month, certified by the chief financial officer of
Borrower as being such officer's good faith best estimate of the financial
performance of Borrower during the period covered thereby,

    (d) if and when filed by Borrower,

    (i)  Form 10-Q quarterly reports, Form 10-K annual reports, and Form 8-K
current reports,

    (ii) any other filings made by Borrower with the SEC, and

–45–

--------------------------------------------------------------------------------

    (iii) copies of Borrower's federal income tax returns, and any amendments
thereto, filed with the Internal Revenue Service,

    (e) if and when filed by Borrower and as requested by Lender, satisfactory
evidence of payment of applicable excise taxes in each jurisdictions in which
(i) Borrower conducts business or is required to pay any such excise tax,
(ii) where Borrower's failure to pay any such applicable excise tax would result
in a Lien on the properties or assets of Borrower, or (iii) where Borrower's
failure to pay any such applicable excise tax reasonably could be expected to
result in a Material Adverse Change,

    (f)  as soon as Borrower has knowledge of any event or condition that
constitutes a Default or an Event of Default, notice thereof and a statement of
the curative action that Borrower proposes to take with respect thereto,

    (g) concurrently with the delivery to Borrower's noteholders or received by
Borrower from its noteholders, any notice, report, demand, or other
communication or information sent or received by Borrower in connection with the
Senior Subordinated Notes, and

    (h) upon the request of Lender, any other report reasonably requested
relating to the financial condition of Borrower.

    In addition to the financial statements referred to above, Borrower agrees
to deliver financial statements prepared on both a consolidated and
consolidating basis and agrees that no Subsidiary of Borrower will have a fiscal
year different from that of Borrower. Borrower agrees that its independent
certified public accountants are authorized to communicate with Lender and to
release to Lender whatever financial information concerning Borrower Lender
reasonably may request. Borrower waives the right to assert a confidential
relationship, if any, it may have with any accounting firm or service bureau in
connection with any information requested by Lender pursuant to or in accordance
with this Agreement, and agrees that Lender may contact directly any such
accounting firm or service bureau in order to obtain such information.

6.4  [INTENTIONALLY OMITTED]

    6.5  Return.  Cause returns and allowances, as between Borrower and its
Account Debtors, to be on the same basis and in accordance with the usual
customary practices of Borrower, as they exist at the time of the execution and
delivery of this Agreement.

    6.6  Maintenance of Properties.  Maintain and preserve all of its properties
which are necessary or useful in the proper conduct to its business in good
working order and condition, ordinary wear and tear excepted, and comply at all
times with the provisions of all leases to which it is a party as lessee so as
to prevent any loss or forfeiture thereof or thereunder.

    6.7  Taxes.  Cause all assessments and taxes, whether real, personal, or
otherwise, due or payable by, or imposed, levied, or assessed against Borrower
or any of its assets to be paid in full, before delinquency or before the
expiration of any extension period, except to the extent that the validity of
such assessment or tax shall be the subject of a Permitted Protest. Borrower
will make timely payment or deposit of all tax payments and withholding taxes
required of it by applicable laws, to the extent such taxes are not the subject
of a Permitted Protest, including those laws concerning F.I.C.A., F.U.T.A.,
state disability, and local, state, and federal income taxes, and will, upon
request, furnish Lender with proof satisfactory to Lender indicating that
Borrower has made such payments or deposits; provided that Borrower may not
protest any tax or taxes which individually or in the aggregate exceed $25,000
outstanding at any time. Borrower shall deliver satisfactory evidence of payment
of applicable excise taxes in each jurisdictions in which Borrower is required
to pay any such excise tax.

–46–

--------------------------------------------------------------------------------

    6.8  Insurance.  

    (a) At Borrower's expense, maintain insurance respecting its assets wherever
located, covering loss or damage by fire, theft, explosion, and all other
hazards and risks as ordinarily are insured against by other Persons engaged in
the same or similar businesses. Borrower also shall maintain business
interruption, public liability, and product liability insurance, as well as
insurance against larceny, embezzlement, and criminal misappropriation. All such
policies of insurance shall be in such amounts and with such insurance companies
as are reasonably satisfactory to Lender in its Permitted Discretion. Borrower
shall deliver copies of all such policies to Lender with a satisfactory lender's
loss payable endorsement naming Lender as sole loss payee or additional insured,
as appropriate. Each policy of insurance or endorsement shall contain a clause
requiring the insurer to give not less than 30 days prior written notice to
Lender in the event of cancellation of the policy for any reason whatsoever.

    (b) Borrower shall give Lender prompt notice of any loss covered by such
insurance. Except with respect to the insurance claims described on
Schedule 6.8(b), upon the occurrence and during the continuation of a Default or
Event of Default Lender shall have the exclusive right to adjust any losses
payable, with respect to the Collateral, under any casualty insurance policies
in excess of $500,000, without any liability to Borrower whatsoever in respect
of such adjustments. Any monies received as payment for any loss under any
insurance policy mentioned above (other than liability insurance policies) or as
payment of any award or compensation for condemnation or taking by eminent
domain, shall be paid over to Lender to be applied at the option of Lender
either to the prepayment of the Obligations (in accordance with Section 2.4(b))
or shall be disbursed to Borrower under staged payment terms reasonably
satisfactory to Lender for application to the cost of repairs, replacements, or
restorations. Any such repairs, replacements, or restorations shall be effected
with reasonable promptness and shall be of a value at least equal to the value
of the items of property destroyed prior to such damage or destruction.

    (c) Borrower will not take out separate insurance concurrent in form or
contributing in the event of loss with that required to be maintained under this
Section 6.8, unless Lender is included thereon as named insured with the loss
payable to Lender under a lender's loss payable endorsement or its equivalent.
Borrower immediately shall notify Lender whenever such separate insurance is
taken out, specifying the insurer thereunder and full particulars as to the
policies evidencing the same, and copies of such policies promptly shall be
provided to Lender.

    6.9  Location of Inventory and Equipment.  Keep the Inventory and Equipment
(except for deminimus amounts of Inventory and Equipment) only at the locations
identified on Schedule 5.5; provided, however, that Borrower may amend
Schedule 5.5 so long as such amendment occurs by written notice to Lender not
less than 30 days prior to the date on which Inventory or Equipment is moved to
such new location, so long as such new location is within the continental United
States, and so long as, at the time of such written notification, Borrower
provides any financing statements necessary to perfect and continue perfected
Lender's Liens on such assets and also provides to Lender a Collateral Access
Agreement.

    6.10  Compliance with Laws.  Comply with the requirements of all applicable
laws, rules, regulations, and orders of any Governmental Authority, including
the Fair Labor Standards Act and the Americans With Disabilities Act, other than
laws, rules, regulations, and orders the non-compliance with which, individually
or in the aggregate, would not result in and reasonably could not be expected to
result in a Material Adverse Change.

    6.11  Leases.  Pay when due all rents and other amounts payable under any
leases to which Borrower is a party or by which Borrower's properties and assets
are bound, unless such payments are the subject of a Permitted Protest.

–47–

--------------------------------------------------------------------------------

    6.12  Brokerage Commissions.  Pay any and all brokerage commission or
finders fees incurred in connection with or as a result of Borrower's obtaining
financing from Lender under this Agreement. Borrower agrees and acknowledges
that payment of all such brokerage commissions or finders fees shall be the sole
responsibility of Borrower, and Borrower agrees to indemnify, defend, and hold
Lender harmless from and against any claim of any broker or finder arising out
of Borrower's obtaining financing from Lender under this Agreement.

    6.13  Existence.  At all times preserve and keep in full force and effect
Borrower's valid existence and good standing and any rights and franchises
material to Borrower's businesses.

    6.14  Environmental.  

    (a) Keep any property either owned or operated by Borrower free of any
Environmental Liens or post bonds or other financial assurances sufficient to
satisfy the obligations or liability evidenced by such Environmental Liens,
(b) comply, in all material respects, with Environmental Laws and provide to
Lender documentation of such compliance which Lender reasonably requests,
(c) promptly notify Lender of any release of a Hazardous Material in any
reportable quantity from or onto property owned or operated by Borrower and take
any Remedial Actions required to abate said release or otherwise to come into
compliance with applicable Environmental Law, and (d) promptly provide Lender
with written notice within 10 days of the receipt of any of the following:
(i) written notice that an Environmental Lien has been filed against any of the
real or personal property of Borrower, (ii) commencement of any Environmental
Action or written notice that an Environmental Action will be filed against
Borrower, and (iii) written notice of a violation, citation, or other
administrative order which reasonably could be expected to result in a Material
Adverse Change.

    6.15  Disclosure Updates.  Promptly and in no event later than 5 Business
Days after obtaining knowledge thereof, (a) notify Lender if any written
information, exhibit, or report furnished to Lender contained when made any
untrue statement of a material fact or omitted to state any material fact
necessary to make the statements contained therein not misleading in light of
the circumstances in which made, and (b) correct any defect or error that may be
discovered therein or in any Loan Document or in the execution, acknowledgement,
filing, or recordation thereof.

    6.16  Future Subsidiaries; Collateral.  Borrower shall not establish or
acquire a Subsidiary without complying with the provisions of this Section 6.16
(it being understood that any Subsidiary acquired by Borrower or a direct or
indirect Subsidiary of Borrower shall be in accordance with the other terms and
conditions of this Agreement). Borrower shall promptly notify Lender upon any
Person becoming a Subsidiary, or upon Borrower or any Subsidiary directly or
indirectly acquiring additional Stock of any existing Subsidiary, and

    (a) such Person shall, if it is a U.S. Subsidiary, (i) execute and deliver
to Lender a guaranty and a security agreement, both in favor of Lender and in
form and substance reasonably satisfactory to Lender, in Lender's Permitted
Discretion, and (ii) to the extent Borrower or such U.S. Subsidiary is required
to pledge stock of a Subsidiary pursuant to clause (b) of this Section 6.16,
execute and deliver to Lender a pledge agreement, in favor of Lender and in form
and substance reasonably acceptable to Lender, in Lender's Permitted Discretion;

    (b) Borrower and each U.S. Subsidiary shall, pursuant to a pledge agreement
in form and substance reasonably acceptable to Lender in Lender's Permitted
Discretion (as supplemented, if necessary, by a foreign pledge agreement in form
and substance reasonably satisfactory to Lender), pledge to Lender all of the
outstanding shares of Stock of (i) each U.S. Subsidiary and (ii) any non-U.S.
Subsidiary that is owned directly by Borrower or such U.S. Subsidiary (provided,
that, subject to the last sentence of this Section, not more than 66% of the
Stock of any non-U.S. Subsidiary shall be so pledged), along with undated stock
powers for such certificates, executed in blank (or, if any such shares of Stock
are uncertificated, confirmation and evidence satisfactory to Lender that the
security interest in such uncertificated securities has been perfected (as a
first priority Lien) by Lender in accordance with the Code or any other similar
or local or foreign law which may be applicable); and

–48–

--------------------------------------------------------------------------------



    (c) Borrower and each U.S. Subsidiary shall, pursuant to documentation
reasonably satisfactory to Lender in Lender's Permitted Discretion, pledge to
Lender all intercompany notes evidencing Indebtedness in favor of Borrower or
such U.S. Subsidiary (which shall be in a form reasonably acceptable to Lender
in Lender's Permitted Discretion); together, in each case, with such opinions of
legal counsel for Borrower (which shall be from counsel satisfactory to Lender
in Lender's Permitted Discretion) relating thereto, which legal opinions shall
be in form and substance reasonably satisfactory to Lender in Lender's Permitted
Discretion. Borrower agrees that if, as a result of a change in law after the
date hereof, (i) a non-U.S. Subsidiary can execute and deliver a guaranty or
execute and deliver a pledge agreement as a pledgor or (ii) Borrower or any U.S.
Subsidiary can pledge more than 66% of the Stock of any non-U.S. Subsidiary or
any intercompany Indebtedness of any Subsidiary evidenced by a note or other
instrument, in any such case without material adverse tax consequences to
Borrower or such Subsidiary, then the provisions of clause (a) of this Section
shall thereafter apply to any non-U.S. Subsidiary and/or (as the case may be)
the provisions of clause (b) of this Section shall thereafter apply to 100% of
the Stock of such non-U.S. Subsidiary. Borrower shall, and shall cause each of
its Subsidiaries to, cause Lender to have at all times a first priority
perfected security interest (subject only to Permitted Liens) in all of the
personal property (including Stock owned by Borrower and such Subsidiaries) now
or hereafter acquired from time to time by Borrower and such Subsidiaries to the
extent the same is of the type of property that constitutes "Collateral" (as
defined in any Loan Document) or is required to be pledged or assigned to Lender
hereunder; provided that Borrower shall not be required to arrange for the
attachment or perfection of Lender's security interest in registered motor
vehicles (absent the occurrence of an Event of Default). Without limiting the
generality of the foregoing, Borrower shall, and shall cause each of its
Subsidiaries to, promptly execute, deliver and/or file (as applicable) Uniform
Commercial Code financing statements and other instruments and documentation
deemed necessary by Lender to grant and perfect such security interest, in each
case in form and substance satisfactory to Lender.

7.  NEGATIVE COVENANTS.

    Borrower covenants and agrees that, so long as any credit hereunder shall be
available and until full and final payment of the Obligations, Borrower will not
and will not permit any of its Subsidiaries to do any of the following:

    7.1  Indebtedness.  Create, incur, assume, permit, guarantee, or otherwise
become or remain, directly or indirectly, liable with respect to any
Indebtedness, except:

    (a) Indebtedness evidenced by this Agreement and the other Loan Documents,
together with Indebtedness owed to Underlying Issuers with respect to Underlying
Letters of Credit,

    (b) Indebtedness set forth on Schedule 5.20,

    (c) Permitted Purchase Money Indebtedness,

    (d) refinancings, renewals, or extensions of Indebtedness permitted under
clauses (b) and (c) of this Section 7.1 (and continuance or renewal of any
Permitted Liens associated therewith) so long as: (i) the terms and conditions
of such refinancings, renewals, or extensions do not, in Lender's judgment,
materially impair the prospects of repayment of the Obligations by Borrower or
materially impair Borrower's creditworthiness, (ii) such refinancings, renewals,
or extensions do not result in an increase in the principal amount of the
Indebtedness so refinanced, renewed, or extended, (iii) such refinancings,
renewals, or extensions do not result in a shortening of the average weighted
maturity of the Indebtedness so refinanced, renewed, or extended, nor are they
on terms or conditions that, taken as a whole, are materially more burdensome or
restrictive to Borrower, and (iv) if the Indebtedness that is refinanced,
renewed, or extended was subordinated in right of payment to the Obligations,
then the terms and conditions of the refinancing, renewal,

–49–

--------------------------------------------------------------------------------

or extension Indebtedness must include subordination terms and conditions that
are at least as favorable to Lender as those that were applicable to the
refinanced, renewed, or extended Indebtedness,

    (e) Indebtedness under Interest Rate Protection Agreements entered into with
respect to other Indebtedness permitted under this Section 7.1,

    (f)  Indebtedness in respect of Other Hedging Agreements to the extent
permitted by clause (k) of the definition of "Permitted Investments",

    (g) intercompany Indebtedness among Borrower and its Subsidiaries to the
extent permitted by clause (m) of the definition of "Permitted Investments",

    (h) Indebtedness of a Subsidiary of Borrower acquired pursuant to a
Permitted Acquisition (or Indebtedness assumed at the time of a Permitted
Acquisition of an asset securing such Indebtedness) or any extension, renewal,
refinancing or replacement thereof for the same or lesser amount, provided that
(i) such Indebtedness was not incurred in connection with, or in anticipation or
contemplation of, such Permitted Acquisition, (ii) such Indebtedness does not
constitute debt for borrowed money incurred in connection with industrial
revenue or industrial development or similar bond financings, it being
understood and agreed that Capitalized Lease Obligations and purchase money
Indebtedness shall not constitute debt for borrowed money for purposes of this
clause (ii), (iii) at the time of such Permitted Acquisition, such Indebtedness
does not exceed 10% of the total value of the assets of the Subsidiary so
acquired, or of the asset so acquired, as the case may be, and (iv) prior to and
after giving effect to the acquisition or assumption of such Indebtedness
Borrower will comply with each of the other terms and conditions of this
Agreement (including Section 7.20),

    (i)  (I) guaranties by Borrower and its Subsidiaries of each other's
Indebtedness and other obligations to the extent that such Indebtedness and
other obligations are otherwise permitted under this Section 7.1 and
(II) guaranties by Borrower of Indebtedness of non-U.S. Subsidiaries incurred
pursuant to Section 7.1(n),

    (j)  Indebtedness of Borrower and its Subsidiaries consisting of any
obligations in respect of purchase price adjustments in connection with the
acquisition of assets not resulting in a violation of Section 7.20,

    (k) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the ordinary
course of business so long as such Indebtedness is extinguished within two
Business Days of the incurrence thereof,

    (l)  obligations in connection with any guarantee by Borrower permitted by
Section 7.6,

    (m) unsecured Indebtedness, or Indebtedness secured by cash only, in respect
of letters of credit (other than Letters of Credit issued hereunder) in an
aggregate principal amount equal to $500,000 at any one time outstanding,

    (n) Indebtedness (other than Permitted Purchase Money Indebtedness) secured
by Permitted Liens, and

    (o) additional unsecured Indebtedness incurred by Borrower and its
Subsidiaries in an aggregate principal amount not to exceed $5,000,000 at any
one time outstanding.

    7.2  Liens.  Create, incur, assume, or permit to exist, directly or
indirectly, any Lien on or with respect to any of its assets, of any kind,
whether now owned or hereafter acquired, or any income or profits therefrom,
except for Permitted Liens (including Liens that are replacements of Permitted
Liens to the extent that the original Indebtedness is refinanced, renewed, or
extended under Section 7.1(d)

–50–

--------------------------------------------------------------------------------

and so long as the replacement Liens only encumber those assets that secured the
refinanced, renewed, or extended Indebtedness).

    7.3  Restrictions on Fundamental Changes.  

    (a) Enter into any merger, consolidation, reorganization, or
recapitalization, or reclassify its Stock, except as permitted by clauses
(l) and (m) of the definition of "Permitted Dispositions."

    (b) Liquidate, wind up, or dissolve itself (or suffer any liquidation or
dissolution), except as permitted by clauses (l) and (m) of the definition of
"Permitted Dispositions."

    (c) Convey, sell, lease, license, assign, transfer, or otherwise dispose of,
in one transaction or a series of transactions, all or any substantial part of
its assets (other than Permitted Dispositions).

    7.4  Disposal of Assets.  Other than Permitted Dispositions, convey, sell,
lease, license, assign, transfer, or otherwise dispose of any of Borrower's
assets.

    7.5  Change Name.  Change Borrower's name, FEIN, corporate structure, or
identity, or add any new fictitious name; provided, however, that Borrower may
change its name upon at least 30 days prior written notice to Lender of such
change and so long as, at the time of such written notification, Borrower
provides any financing statements or fixture filings necessary to perfect and
continue perfected Lender's Liens.

    7.6  Guarantee.  Guarantee or otherwise become in any way liable with
respect to the obligations of any third Person except (i) by endorsement of
instruments or items of payment for deposit to the account of Borrower or which
are transmitted or turned over to Lender, and (ii) for guaranties of obligations
of a non-U.S. Subsidiary of Borrower or the German Joint Venture ("Foreign
Guaranties") which do not exceed an amount equal to (x) $6,000,000 less (y) the
sum of the aggregate amount of outstanding Foreign Guaranties previously issued
by Borrower or a Subsidiary of Borrower plus the amount of all other Investments
outstanding at any one time as permitted by clause "(m)" of the definition of
"Permitted Investments."

    7.7  Nature of Business.  Make any change in the principal nature of its
business.

    7.8  Prepayments and Amendments.  

    (a) Except in connection with a refinancing permitted by Section 7.1(d),
prepay, redeem, defease, purchase, or otherwise acquire any Indebtedness of
Borrower, (i) other than the Obligations in accordance with this Agreement, and
(ii) as permitted in Section 7.17, and

    (b) Except in connection with a refinancing permitted by Section 7.1(d),
directly or indirectly, amend, modify, alter, increase, or change any of the
terms or conditions of any agreement, instrument, document, indenture, or other
writing evidencing or concerning Indebtedness permitted under Sections 7.1(b) or
(c) if the effect of any such amendment, modification, alteration, increase, or
change is materially adverse to Lender.

    7.9  Change of Control.  Cause, permit, or suffer, directly or indirectly,
any Change of Control.

    7.10  Consignments.  Consign any Inventory or sell any Inventory on bill and
hold, sale or return, sale on approval, or other conditional terms of sale;
provided, however, that Borrower may consign Inventory if (i) the amount on
consignment, at any time, does not have a value (determined at the lower of cost
or fair market value) in the aggregate exceeding $500,000, and (ii) Borrower has
complied with the provisions of Section 9114(1)(a), (b), (c), and (d) of the
Code (as in effect prior to July 1, 2001), or Section 9324(b) of the Code (as in
effect on and after July 1, 2001) with respect to such consigned Inventory.

    7.11  Distributions.  Make any distribution or declare or pay any dividends
(in cash or other property, other than common Stock) on, or purchase, acquire,
redeem, or retire any of Borrower's

–51–

--------------------------------------------------------------------------------

Stock, of any class, whether now or hereafter outstanding, except that:
(a) Borrower may repurchase outstanding shares of its common stock (or options
to purchase such common stock) of directors, officers or employees of Borrower,
provided that the aggregate amount paid by Borrower pursuant to this clause (a)
shall not in the aggregate exceed the sum of (i) $500,000 in any fiscal year,
plus (ii) any amounts contributed to Borrower as a result of resales of such
repurchased shares of capital stock; (b) Borrower may pay dividends on Qualified
Preferred Stock of Borrower solely through the issuance of additional shares of
such Qualified Preferred Stock of Borrower in accordance with the terms of the
respective certificate of designation therefor as in effect on the date of
issuance of such Qualified Preferred Stock (it being understood that nothing in
this Section 7.11 shall prevent Borrower from accruing (as opposed to declaring
and paying) dividends on any Qualified Preferred Stock in accordance with the
terms of the respective certificate of designation therefor as in effect on the
date of issuance of such Qualified Preferred Stock; (c) any Subsidiary of
Borrower may pay cash dividends to Borrower or to any wholly-owned Subsidiary of
Borrower; (d) any Subsidiary of Borrower may make distributions to Borrower or
to any wholly-owned Subsidiary of Borrower in connection with the liquidation of
such Subsidiary pursuant to clauses (l) or (m) of the definition of "Permitted
Disposition" to the extent that such distribution constitutes a dividend;
(e) Borrower may redeem its redeemable common stock, provided that the aggregate
amount paid by Borrower pursuant to this clause (e) shall not in the aggregate
exceed $500,000 in any fiscal year, and after giving effect to such redemption,
Borrower shall have not less than $10,000,000 of Excess Availability, and
(f) the conversion of shares of Borrower's Series A Preferred Stock into shares
of Borrower's common stock pursuant to the terms of the applicable Certificate
of Designation shall be permitted hereunder.

    7.12  Accounting Methods.  Modify or change its method of accounting (other
than as may be required to conform to GAAP) or enter into, modify, or terminate
any agreement currently existing, or at any time hereafter entered into with any
third party accounting firm or service bureau for the preparation or storage of
Borrower's accounting records without said accounting firm or service bureau
agreeing to provide Lender information regarding the Collateral or Borrower's
financial condition.

    7.13  Investments.  Except for Permitted Investments, directly or
indirectly, make or acquire any Investment or incur any liabilities (including
contingent obligations) for or in connection with any Investment; provided,
however, that Borrower shall not have Permitted Investments consisting of cash,
Cash Equivalents, or securities (other than in the Cash Management Accounts) in
excess of $500,000 outstanding at any one time unless Borrower and the
applicable securities intermediary or bank have entered into Control Agreements
governing such Permitted Investments, as Lender shall determine in its Permitted
Discretion, to perfect (and further establish) Lender's Liens in such Permitted
Investments.

    7.14  Transactions with Affiliates.  Directly or indirectly enter into or
permit to exist any transaction with any Affiliate of Borrower except for
transactions that are in the ordinary course of Borrower's business, upon fair
and reasonable terms, that are fully disclosed to Lender (other than those
transactions described in clauses (a) through (h) of this paragraph), and that
are no less favorable to Borrower than would be obtained in an arm's length
transaction with a non-Affiliate, except that the following in any event shall
be permitted: (a) distributions may be paid to the extent provided in
Section 7.11; (b) loans may be made and other transactions may be entered into
by Borrower to the extent permitted by Sections 7.1, 7.4 and 7.13; (c) customary
fees may be paid to directors of Borrower; (d) so long as no Default or Event of
Default then exists or would result therefrom, Borrower may pay regular
quarterly management fees to Lehman and its Affiliates quarterly in advance
pursuant to, and in accordance with, the terms of the Lehman Management
Agreements; (e) so long as no Default or Event of Default then exists or would
result therefrom, Borrower may reimburse Lehman and its Affiliates for their
reasonable out-of-pocket expenses incurred in connection with their performing
management services to Borrower pursuant to, and in accordance with, the terms
of the Lehman Management Agreements; (f) Borrower may enter into, and may make
payments under, employment

–52–

--------------------------------------------------------------------------------

agreements, employee benefit plans, indemnification provisions and other similar
compensatory arrangements with officers and directors of Borrower in the
ordinary course of business; (g) Borrower may engage in any transaction among
themselves to the extent otherwise expressly permitted under this Agreement;
(h) Borrower may purchase parts and components from Multi-Screw, Inc. in the
ordinary course of business and consistent with past practice.

    7.15  Suspension.  Suspend or go out of a substantial portion of its
business.

    7.16  [INTENTIONALLY OMITTED]  

    7.17  Use of Proceeds.  Use the proceeds of the Advances and the Term Loan
for any purpose other than (a) on the Closing Date, (i) to repay, in full, the
outstanding principal, accrued interest, and accrued fees and expenses owing to
Existing Lender, and (ii) to pay transactional fees, costs, and expenses
incurred in connection with this Agreement, the other Loan Documents, and the
transactions contemplated hereby and thereby, and (b) thereafter, consistent
with the terms and conditions hereof, for its lawful and permitted purposes;
provided that Borrower may use a portion of the proceeds of the Advances and the
Term Loan to retire the Senior Subordinated Notes if, after giving effect to
such retirement payment, credit availability under Section 2.1(a) hereof, plus
Borrower's cash on hand, minus a reserve for any outstanding trade accounts
payable in excess of historically aged levels, is in excess of $10,000,000.

    7.18  Change in Location of Chief Executive Office; Inventory and Equipment
with Bailees.  Relocate its chief executive office to a new location without
providing 30 days prior written notification thereof to Lender and so long as,
at the time of such written notification, Borrower provides any financing
statements or fixture filings necessary to perfect and continue perfected
Lender's Liens and also provides to Lender a Collateral Access Agreement with
respect to such new location. The Inventory and Equipment shall not at any time
now or hereafter be stored with a bailee, warehouseman, or similar party without
Lender's prior written consent (except for consigned Inventory with a value
(determined at the lower of cost or market) not to exceed $500,000).

    7.19  Securities Accounts.  Establish or maintain any Securities Account
unless Lender shall have received a Control Agreement in respect of such
Securities Account. Borrower shall not transfer assets out of any Securities
Account; provided, however, that, so long as no Event of Default has occurred
and is continuing or would result therefrom, Borrower may use such assets (and
the proceeds thereof) to the extent not prohibited by this Agreement.

    7.20  Financial Covenants.  

    (a)  Tangible Net Worth.  Permit its negative Tangible Net Worth to exceed
the amounts set forth in the following table as of the applicable date set forth
opposite thereto:

Applicable Amount

--------------------------------------------------------------------------------

  Applicable Date

--------------------------------------------------------------------------------

<$ 59,000,000>   The last day of the fourth quarter of Borrower's fiscal year
2001. <$ 60,000,000>   The last day of both the first and second quarter of
Borrower's fiscal year 2002. <$ 63,000,000>   The last day of the third quarter
of Borrower's fiscal year 2002. <$ 64,000,000>   The last day of the fourth
quarter of Borrower's fiscal year 2002, and the last day of each fiscal quarter
thereafter

    After the submission to Lender of Borrower's Projections each year (as
required by Section 6.3(c)) Borrower may request that the Tangible Net Worth
requirement in this Section 7.20 be adjusted for subsequent fiscal quarters.
Lender will consider such request by Borrower in Lender's sole discretion.

    Notwithstanding the foregoing, if Borrower's average unrestricted cash and
Cash Equivalents on the relevant measurement date exceeds $5,000,0000 and there
is no Revolver Usage (other than Letter

–53–

--------------------------------------------------------------------------------

of Credit Usage) on such date, then Borrower shall not be obligated to comply
with this Section 7.20(a)(i).

8.  EVENTS OF DEFAULT.

    Any one or more of the following events shall constitute an event of default
(each, an "Event of Default") under this Agreement:

    8.1 If Borrower fails to pay when due and payable, or when declared due and
payable, all or any portion of the Obligations (whether of principal, interest
(including any interest which, but for the provisions of the Bankruptcy Code,
would have accrued on such amounts), fees and charges due Lender, reimbursement
of Lender Expenses, or other amounts constituting Obligations); provided,
however, that in the case of Overadvances that are caused by the charging of
interest, fees, or Lender Expenses to the Loan Account, such event shall not
constitute an Event of Default if, within five (5) days of incurring such
Overadvance, Borrower repays, or otherwise eliminates, such Overadvance;

    8.2 (a) If Borrower fails or neglects to perform, keep, or observe any term,
provision, condition, covenant, or agreement contained in Sections 6.2, 6.3,
6.9, 6.10, or 6.11 of this Agreement and such failure continues for a period of
five (5) Business Days; (b) if Borrower fails or neglects to perform, keep, or
observe any term, provision, condition, covenant, or agreement contained in
Section 6.1 or 6.6 of this Agreement and such failure continues for a period of
then (10) Business Days; or (c) if Borrower fails or neglects to perform, keep,
or observe any other term, provision, condition, covenant, or agreement
contained in this Agreement or in any of the other Loan Documents (other than
the Officers' Certificate and the Due Diligence Letter), giving effect to any
grace periods, cure periods, or required notices, if any, expressly provided for
in such Loan Document; in each case, other than any such term, provision,
condition, covenant, or agreement that is the subject of another provision of
this Section 8, in which event such other provision of this Section 8 shall
govern;

    8.3 If any material portion of Borrower's or any of its Subsidiaries' assets
is attached, seized, subjected to a writ or distress warrant, levied upon, or
comes into the possession of any third Person;

    8.4 If an Insolvency Proceeding is commenced by Borrower or any of its
Subsidiaries;

    8.5 If an Insolvency Proceeding is commenced against Borrower, or any of its
Subsidiaries, and any of the following events occur: (a) Borrower or the
Subsidiary consents to the institution of such Insolvency Proceeding against it,
(b) the petition commencing the Insolvency Proceeding is not timely
controverted, (c) the petition commencing the Insolvency Proceeding is not
dismissed within 60 calendar days of the date of the filing thereof; provided,
however, that, during the pendency of such period, Lender shall be relieved of
its obligations to extend credit hereunder, (d) an interim trustee is appointed
to take possession of all or any substantial portion of the properties or assets
of, or to operate all or any substantial portion of the business of, Borrower or
any of its Subsidiaries, or (e) an order for relief shall have been entered
therein;

    8.6 If Borrower or any of its Subsidiaries is enjoined, restrained, or in
any way prevented by court order from continuing to conduct all or any material
part of its business affairs;

    8.7 If (a) a notice of Lien (other than a Permitted Lien), levy, or
assessment is filed of record with respect to any of Borrower's or any of its
Subsidiaries' assets by the United States, or any department, agency, or
instrumentality thereof, or by any state, county, municipal, or governmental
agency, or (b) if any taxes or debts owing at any time hereafter to any one or
more of such entities described in clause (a) of this Section 8.7 becomes a
Lien, whether choate or otherwise, upon any of Borrower's or any of its
Subsidiaries' assets and the same is not paid before such payment is delinquent
if such Lien, levy or assessment, together with any other such Lien, levy or
assessment, (x) is in excess of $25,000, for all such Liens, levies, or
assessments that impair the Collateral or the perfection or priority of Lender's
security interest in the Collateral, or (y) is in excess of $500,000, for Liens,
levies,

–54–

--------------------------------------------------------------------------------

or assessments not covered by the immediately preceding clause (x); provided,
however, that (in any case) Lender may create a reserve against the Borrowing
Base to the extent of any such Lien, levy, or assessment;

    8.8 If a judgment or other claim for an amount in excess of $500,000 becomes
a Lien or encumbrance upon any material portion of Borrower's or any of its
Subsidiaries' assets and shall not be vacated, discharged or stayed or bonded
pending appeal for any period of 30 consecutive days;

    8.9 If there is a default (a) in any payment of Indebtedness (other than
Obligations) beyond the period of grace, if any, provided in the instrument or
agreement under which such Indebtedness was created or (b) in the observance or
performance of any material agreement to which Borrower or any of its
Subsidiaries is a party relating to any Indebtedness (other than the
Obligations) and such default results in a right by the other party thereto,
irrespective of whether exercised, to accelerate the maturity of such
Indebtedness thereunder; provided that it shall not be a Default or Event of
Default under this Section 8.9 unless the aggregate principal amount of all
Indebtedness as described in this Section 8.9 is at least $1,000,000;

    8.10 If Borrower or any of its Subsidiaries makes any payment on account of
Indebtedness that has been contractually subordinated in right of payment to the
payment of the Obligations, except to the extent such payment is permitted by
the terms of the subordination provisions applicable to such Indebtedness, and
except as permitted by Section 7.8;

    8.11 If any material misstatement or misrepresentation exists now or
hereafter in any warranty, representation, statement when made or deemed made to
Lender by Borrower, its Subsidiaries, or any officer, employee, agent, or
director of Borrower or any of its Subsidiaries;

    8.12  [INTENTIONALLY OMITTED]  

    8.13 If this Agreement or any other Loan Document that purports to create a
Lien, shall, for any reason, fail or cease to create a valid and perfected and,
except to the extent permitted by the terms hereof or thereof, first priority
Lien on or security interest in the Collateral covered hereby or thereby; or

    8.14 Any provision of any Loan Document (other than the Officers'
Certificate and the Due Diligence Letter) shall at any time for any reason be
declared to be null and void, or the validity or enforceability thereof shall be
contested by Borrower, or a proceeding shall be commenced by Borrower, or by any
Governmental Authority having jurisdiction over Borrower, seeking to establish
the invalidity or unenforceability thereof, or Borrower shall deny that Borrower
has any liability or obligation purported to be created under any Loan Document
(other than the Officers' Certificate and the Due Diligence Letter).

9.  LENDER'S RIGHTS AND REMEDIES.

    9.1  Rights and Remedies.  Upon the occurrence, and during the continuation,
of an Event of Default, Lender (at its election but without notice of its
election and without demand) may do any one or more of the following, all of
which are authorized by Borrower:

    (a) Declare all Obligations, whether evidenced by this Agreement, by any of
the other Loan Documents, or otherwise, immediately due and payable;

–55–

--------------------------------------------------------------------------------

    (b) Cease advancing money or extending credit to or for the benefit of
Borrower under this Agreement, under any of the Loan Documents, or under any
other agreement between Borrower and Lender;

    (c) Terminate this Agreement and any of the other Loan Documents as to any
future liability or obligation of Lender, but without affecting any of Lender's
Liens in the Collateral and without affecting the Obligations;

    (d) Settle or adjust disputes and claims directly with Account Debtors for
amounts and upon terms which Lender considers advisable, and in such cases,
Lender will credit Borrower's Loan Account (or such other Obligations as may be
appropriate) with only the net amounts received by Lender in payment of such
disputed Accounts after deducting all Lender Expenses incurred or expended in
connection therewith;

    (e) Cause Borrower to hold all returned Inventory in trust for Lender,
segregate all returned Inventory from all other assets of Borrower or in
Borrower's possession and conspicuously label said returned Inventory as the
property of Lender;

    (f)  Without notice to or demand upon Borrower, make such payments and do
such acts as Lender considers necessary or reasonable to protect its security
interests in the Collateral. Borrower agrees to assemble the Personal Property
Collateral if Lender so requires, and to make the Personal Property Collateral
available to Lender at a place that Lender may designate which is reasonably
convenient to both parties. Borrower authorizes Lender to enter the premises
where the Personal Property Collateral is located, to take and maintain
possession of the Personal Property Collateral, or any part of it, and to pay,
purchase, contest, or compromise any Lien that in Lender's determination appears
to conflict with Lender's Liens and to pay all expenses incurred in connection
therewith and to charge Borrower's Loan Account therefor. With respect to any of
Borrower's owned or leased premises, Borrower hereby grants Lender a license to
enter into possession of such premises and to occupy the same, without charge,
in order to exercise any of Lender's rights or remedies provided herein, at law,
in equity, or otherwise;

    (g) Without notice to Borrower (such notice being expressly waived), and
without constituting a retention of any collateral in satisfaction of an
obligation (within the meaning of the Code), set off and apply to the
Obligations any and all (i) balances and deposits of Borrower held by Lender
(including any amounts received in the Cash Management Accounts), or
(ii) Indebtedness at any time owing to or for the credit or the account of
Borrower held by Lender;

    (h) Hold, as cash collateral, any and all balances and deposits of Borrower
held by Lender, and any amounts received in the Cash Management Accounts, to
secure the full and final repayment of all of the Obligations;

    (i)  Ship, reclaim, recover, store, finish, maintain, repair, prepare for
sale, advertise for sale, and sell (in the manner provided for herein) the
Personal Property Collateral. Borrower hereby grants to Lender a license or
other right to use, without charge, Borrower's labels, patents, copyrights,
trade secrets, trade names, trademarks, service marks, and advertising matter,
or any property of a similar nature, as it pertains to the Personal Property
Collateral, in completing production of, advertising for sale, and selling any
Personal Property Collateral and Borrower's rights under all licenses and all
franchise agreements shall inure to Lender's benefit;

    (j)  Sell the Personal Property Collateral at either a public or private
sale, or both, by way of one or more contracts or transactions, for cash or on
terms, in such manner and at such places (including Borrower's premises) as
Lender determines is commercially reasonable. It is not necessary that the
Personal Property Collateral be present at any such sale;

–56–

--------------------------------------------------------------------------------

    (k) Lender shall give notice of the disposition of the Personal Property
Collateral as follows:

    (i)  Lender shall give Borrower a notice in writing of the time and place of
public sale, or, if the sale is a private sale or some other disposition other
than a public sale is to be made of the Personal Property Collateral, the time
on or after which the private sale or other disposition is to be made; and

    (ii) The notice shall be personally delivered or mailed, postage prepaid, to
Borrower as provided in Section 12, at least 10 days before the earliest time of
disposition set forth in the notice; no notice needs to be given prior to the
disposition of any portion of the Personal Property Collateral that is
perishable or threatens to decline speedily in value or that is of a type
customarily sold on a recognized market;

    (l)  Lender may credit bid and purchase at any public sale; and

    (m) Lender may seek the appointment of a receiver or keeper to take
possession of all or any portion of the Collateral or to operate same and, to
the maximum extent permitted by law, may seek the appointment of such a receiver
without the requirement of prior notice or a hearing;

    (n) Lender shall have all other rights and remedies available to them at law
or in equity or pursuant to any other Loan Document; and

    (o) Any deficiency that exists after disposition of the Personal Property
Collateral as provided above will be paid immediately by Borrower. Any excess
will be returned, without interest and subject to the rights of third Persons,
by Lender to Borrower.

    9.2  Remedies Cumulative.  The rights and remedies of Lender under this
Agreement, the other Loan Documents, and all other agreements shall be
cumulative. Lender shall have all other rights and remedies not inconsistent
herewith as provided under the Code, by law, or in equity. No exercise by Lender
of one right or remedy shall be deemed an election, and no waiver by Lender of
any Event of Default shall be deemed a continuing waiver. No delay by Lender
shall constitute a waiver, election, or acquiescence by it.

10.  TAXES AND EXPENSES.

    If Borrower fails to pay any monies (whether taxes, assessments, insurance
premiums, or, in the case of leased properties or assets, rents or other amounts
payable under such leases) due to third Persons, or fails to make any deposits
or furnish any required proof of payment or deposit, all to the extent and when
required under the terms of this Agreement, except to the extent that the
validity of such assessment, tax, or other amount shall be the subject of a
Permitted Protest or such nonpayment shall be otherwise permitted under
Section 6.7, then, Lender, in its sole discretion and without prior notice to
Borrower, may do any or all of the following: (a) make payment of the same or
any part thereof, (b) set up such reserves in Borrower's Loan Account as Lender
deems necessary to protect Lender from the exposure created by such failure, or
(c) in the case of the failure to comply with Section 6.8 hereof, obtain and
maintain insurance policies of the type described in Section 6.8 and take any
action with respect to such policies as Lender deems prudent. Any such amounts
paid by Lender shall constitute Lender Expenses and any such payments shall not
constitute an agreement by Lender to make similar payments in the future or a
waiver by Lender of any Event of Default under this Agreement. Lender need not
inquire as to, or contest the validity of, any such expense, tax, or Lien and
the receipt of the usual official notice for the payment thereof shall be
conclusive evidence that the same was validly due and owing.

–57–

--------------------------------------------------------------------------------

11.  WAIVERS; INDEMNIFICATION.

    11.1  Demand; Protest.  Borrower waives demand, protest, notice of protest,
notice of default or dishonor, notice of payment and nonpayment, nonpayment at
maturity, release, compromise, settlement, extension, or renewal of documents,
instruments, chattel paper, and guarantees at any time held by Lender on which
Borrower may in any way be liable.

    11.2  Lender's Liability for Collateral.  Borrower hereby agrees that:
(a) so long as Lender complies with its obligations, if any, under the Code,
Lender shall not in any way or manner be liable or responsible for: (i) the
safekeeping of the Collateral, (ii) any loss or damage thereto occurring or
arising in any manner or fashion from any cause, (iii) any diminution in the
value thereof, or (iv) any act or default of any carrier, warehouseman, bailee,
forwarding agency, or other Person, and (b) all risk of loss, damage, or
destruction of the Collateral shall be borne by Borrower.

    11.3  Indemnification.  Borrower shall pay, indemnify, defend, and hold
Lender-Related Persons, each Participant, and each of their respective officers,
directors, employees, agents, and attorneys-in-fact (each, an "Indemnified
Person") harmless (to the fullest extent permitted by law) from and against any
and all claims, demands, suits, actions, investigations, proceedings, and
damages, and all reasonable attorneys fees and disbursements and other costs and
expenses actually incurred in connection therewith (as and when they are
incurred and irrespective of whether suit is brought), at any time asserted
against, imposed upon, or incurred by any of them (a) in connection with or as a
result of or related to the execution, delivery, enforcement, performance, or
administration of this Agreement, any of the other Loan Documents, or the
transactions contemplated hereby or thereby, and (b) with respect to any
investigation, litigation, or proceeding related to this Agreement, any other
Loan Document, or the use of the proceeds of the credit provided hereunder
(irrespective of whether any Indemnified Person is a party thereto), or any act,
omission, event, or circumstance in any manner related thereto (all the
foregoing, collectively, the "Indemnified Liabilities"). The foregoing to the
contrary notwithstanding, Borrower shall have no obligation to any Indemnified
Person under this Section 11.3 with respect to any Indemnified Liability that a
court of competent jurisdiction finally determines to have resulted from the
gross negligence or willful misconduct of such Indemnified Person. This
provision shall survive the termination of this Agreement and the repayment of
the Obligations. If any Indemnified Person makes any payment to any other
Indemnified Person with respect to an Indemnified Liability as to which Borrower
was required to indemnify the Indemnified Person receiving such payment, the
Indemnified Person making such payment is entitled to be indemnified and
reimbursed by Borrower with respect thereto. WITHOUT LIMITATION, THE FOREGOING
INDEMNITY SHALL APPLY TO EACH INDEMNIFIED PERSON WITH RESPECT TO INDEMNIFIED
LIABILITIES WHICH IN WHOLE OR IN PART ARE CAUSED BY OR ARISE OUT OF ANY
NEGLIGENT ACT OR OMISSION OF SUCH INDEMNIFIED PERSON OR OF ANY OTHER PERSON.

12.  NOTICES.

    Unless otherwise provided in this Agreement, all notices or demands by
Borrower or Lender to the other relating to this Agreement or any other Loan
Document shall be in writing and (except for financial statements and other
informational documents which may be sent by first-class mail, postage prepaid)
shall be personally delivered or sent by registered or certified mail (postage
prepaid, return receipt requested), overnight courier, electronic mail (at such
email addresses as Borrower or Lender,

–58–

--------------------------------------------------------------------------------

as applicable, may designate to each other in accordance herewith), or
telefacsimile to Borrower or Lender, as the case may be, at its address set
forth below:

      If to Borrower:   SPECIAL DEVICES, INCORPORATED
14370 White Sage Road
Moorpark, California 93021
Attn: Donald C. Campion
Fax No.: 805-553-1208
If to Lender:
 
FOOTHILL CAPITAL CORPORATION
2450 Colorado Avenue
Suite 3000 West
Santa Monica, California 90404
Attn: Business Finance Division Manager
Fax No.: 310-453-7413
with copies to:
 
Morgan, Lewis & Bockius LLP
300 S. Grand Avenue, Suite 2200
Los Angeles, California 90071
Attn: J. Michael Jack, Esq.
Fax No.: 213-612-2554

    Lender and Borrower may change the address at which they are to receive
notices hereunder, by notice in writing in the foregoing manner given to the
other party. All notices or demands sent in accordance with this Section 12,
other than notices by Lender in connection with enforcement rights against the
Collateral under the provisions of the Code, shall be deemed received on the
earlier of the date of actual receipt or 3 Business Days after the deposit
thereof in the mail. Borrower acknowledges and agrees that notices sent by
Lender in connection with the exercise of enforcement rights against Collateral
under the provisions of the Code shall be deemed sent when deposited in the mail
or personally delivered, or, where permitted by law, transmitted by
telefacsimile or any other method set forth above.

13.  CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

    (a) THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS
EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH
OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF
AND THEREOF, AND THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH RESPECT TO
ALL MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR THERETO SHALL
BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF CALIFORNIA.

    (b) THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION
WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND LITIGATED
ONLY IN THE STATE AND FEDERAL COURTS LOCATED IN THE COUNTY OF LOS ANGELES, STATE
OF CALIFORNIA, PROVIDED, HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY
COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT LENDER'S OPTION, IN THE COURTS
OF ANY JURISDICTION WHERE LENDER ELECTS TO BRING SUCH ACTION OR WHERE SUCH
COLLATERAL OR OTHER PROPERTY MAY BE FOUND. BORROWER AND LENDER WAIVE, TO THE
EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE
DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY
PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 13(b).

–59–

--------------------------------------------------------------------------------

    (c) BORROWER AND LENDER HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL
OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF ANY OF THE LOAN
DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING CONTRACT
CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS. BORROWER AND LENDER REPRESENT THAT EACH HAS REVIEWED THIS
WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS
AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

14.  ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.

    14.1  Assignments and Participations.  

    (a) Lender may assign and delegate to one or more assignees (each an
"Assignee") all, or any ratable part of all, of the Obligations and the other
rights and obligations of Lender hereunder and under the other Loan Documents,
provided that, unless an Event of Default is then in existence and has
theretofore been continuing for 30 consecutive days, the consent of Borrower
shall be required for any such assignment other than an assignment by Lender as
part of a sale of all or substantially all of Lender's assets (which consent
shall not be unreasonably withheld or delayed); provided, further, that Borrower
may continue to deal solely and directly with Lender in connection with the
interest so assigned to an Assignee until (i) written notice of such assignment,
together with payment instructions, addresses, and related information with
respect to the Assignee, have been given to Borrower by Lender and the Assignee,
and (ii) Lender and its Assignee have delivered to Borrower an appropriate
assignment and acceptance agreement.

    (b) From and after the date that Lender provides Borrower with such written
notice and executed assignment and acceptance agreement, (i) the Assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such assignment and
acceptance agreement, shall have the assigned and delegated rights and
obligations of Lender under the Loan Documents, and (ii) Lender shall, to the
extent that rights and obligations hereunder and under the other Loan Documents
have been assigned and delegated by it pursuant to such assignment and
acceptance agreement, relinquish its rights (except with respect to Section 11.3
hereof) and be released from its obligations under this Agreement (and in the
case of an assignment and acceptance covering all or the remaining portion of
Lender's rights and obligations under this Agreement and the other Loan
Documents, Lender shall cease to be a party hereto and thereto), and such
assignment shall affect a novation between Borrower and the Assignee.

    (c) Immediately upon Borrower's receipt of such fully executed assignment
and acceptance agreement, this Agreement shall be deemed to be amended to the
extent, but only to the extent, necessary to reflect the addition of the
Assignee and the resulting adjustment of the rights and duties of Lender arising
therefrom.

    (d) Lender may at any time sell to one or more commercial banks, financial
institutions, or other Persons not Affiliates of such Lender (a "Participant")
participating interests in the Obligations and the other rights and interests of
Lender hereunder and under the other Loan Documents; provided, however, that
(i) Lender shall remain the "Lender" for all purposes of this Agreement and the
other Loan Documents and the Participant receiving the participating interest in
the Obligations and the other rights and interests of Lender shall not
constitute a "Lender" hereunder or under the other Loan Documents and Lender's
obligations under this Agreement shall remain unchanged, (ii) Lender shall
remain solely responsible for the performance of such obligations,
(iii) Borrower and Lender shall continue to deal solely and directly with each
other in connection with Lender's rights and obligations under this Agreement
and the other Loan Documents, (iv) Lender shall not transfer or grant any

–60–

--------------------------------------------------------------------------------

participating interest under which the Participant has the right to approve any
amendment to, or any consent or waiver with respect to, this Agreement or any
other Loan Document, except to the extent such amendment to, or consent or
waiver with respect to this Agreement or of any other Loan Document would
(A) extend the final maturity date of the Obligations hereunder in which such
Participant is participating, (B) reduce the interest rate applicable to the
Obligations hereunder in which such Participant is participating, (C) release
all or a material portion of the Collateral or guaranties (except to the extent
expressly provided herein or in any of the Loan Documents) supporting the
Obligations hereunder in which such Participant is participating, (D) postpone
the payment of, or reduce the amount of, the interest or fees payable to such
Participant through Lender, or (E) change the amount or due dates of scheduled
principal repayments or prepayments or premiums, and (v) all amounts payable by
Borrower hereunder shall be determined as if Lender had not sold such
participation, except that, if amounts outstanding under this Agreement are due
and unpaid, or shall have been declared or shall have become due and payable
upon the occurrence of an Event of Default, each Participant shall be deemed to
have the right of set-off in respect of its participating interest in amounts
owing under this Agreement to the same extent as if the amount of its
participating interest were owing directly to it as Lender under this Agreement.
The rights of any Participant only shall be derivative through Lender and no
Participant shall have any rights under this Agreement or the other Loan
Documents or any direct rights as to Borrower, the Collections, the Collateral,
or otherwise in respect of the Obligations. No Participant shall have the right
to participate directly in the making of decisions by Lender.

    (e) In connection with any such assignment or participation or proposed
assignment or participation, a Lender may disclose all documents and information
which it now or hereafter may have relating to Borrower or Borrower's business.

    (f)  Any other provision in this Agreement notwithstanding, Lender may at
any time create a security interest in, or pledge, all or any portion of its
rights under and interest in this Agreement in favor of any Federal Reserve Bank
in accordance with Regulation A of the Federal Reserve Bank or U.S. Treasury
Regulation 31 CFR §203.14, and such Federal Reserve Bank may enforce such pledge
or security interest in any manner permitted under applicable law.

    14.2  Successors.  This Agreement shall bind and inure to the benefit of the
respective successors and assigns of each of the parties; provided, however,
that Borrower may not assign this Agreement or any rights or duties hereunder
without Lender's prior written consent and any prohibited assignment shall be
absolutely void ab initio. No consent to assignment by Lender shall release
Borrower from its Obligations. Lender may assign this Agreement and the other
Loan Documents and its rights and duties hereunder and thereunder pursuant to
Section 14.1 hereof and, except as expressly required pursuant to Section 14.1
hereof, no consent or approval by Borrower is required in connection with any
such assignment.

15.  AMENDMENTS; WAIVERS.

    15.1  Amendments and Waivers.  No amendment or waiver of any provision of
this Agreement or any other Loan Document, and no consent with respect to any
departure by Borrower therefrom, shall be effective unless the same shall be in
writing and signed by Lender and Borrower and then any such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given.

    15.2  No Waivers; Cumulative Remedies.  No failure by Lender to exercise any
right, remedy, or option under this Agreement or any other Loan Document, or
delay by Lender in exercising the same, will operate as a waiver thereof. No
waiver by Lender will be effective unless it is in writing, and then only to the
extent specifically stated. No waiver by Lender on any occasion shall affect or
diminish Lender's rights thereafter to require strict performance by Borrower of
any provision of this

–61–

--------------------------------------------------------------------------------

Agreement. Lender's rights under this Agreement and the other Loan Documents
will be cumulative and not exclusive of any other right or remedy that Lender
may have.

16.  GENERAL PROVISIONS.

    16.1  Effectiveness.  This Agreement shall be binding and deemed effective
when executed by Borrower and Lender.

    16.2  Section Headings.  Headings and numbers have been set forth herein for
convenience only. Unless the contrary is compelled by the context, everything
contained in each Section applies equally to this entire Agreement.

    16.3  Interpretation.  Neither this Agreement nor any uncertainty or
ambiguity herein shall be construed against Lender or Borrower, whether under
any rule of construction or otherwise. On the contrary, this Agreement has been
reviewed by all parties and shall be construed and interpreted according to the
ordinary meaning of the words used so as to accomplish fairly the purposes and
intentions of all parties hereto.

    16.4  Severability of Provisions.  Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

    16.5  Withholding Taxes.  All payments made by Borrower hereunder or under
any note will be made without setoff, counterclaim, or other defense, except as
required by applicable law other than for Taxes (as defined below). All such
payments will be made free and clear of, and without deduction or withholding
for, any present or future taxes, levies, imposts, duties, fees, assessments or
other charges of whatever nature now or hereafter imposed by any jurisdiction
(other than the United States) or by any political subdivision or taxing
authority thereof or therein (other than of the United States) with respect to
such payments (but excluding, any tax imposed by any jurisdiction or by any
political subdivision or taxing authority thereof or therein (i) measured by or
based on the net income or net profits of Lender, or (ii) to the extent that
such tax results from a change in the circumstances of Lender, including a
change in the residence, place of organization, or principal place of business
of Lender, or a change in the branch or lending office of Lender participating
in the transactions set forth herein) and all interest, penalties or similar
liabilities with respect thereto (all such non-excluded taxes, levies, imposts,
duties, fees, assessments or other charges being referred to collectively as
"Taxes"). If any Taxes are so levied or imposed, Borrower agrees to pay the full
amount of such Taxes, and such additional amounts as may be necessary so that
every payment of all amounts due under this Agreement or under any note,
including any amount paid pursuant to this Section 16.5 after withholding or
deduction for or on account of any Taxes, will not be less than the amount
provided for herein; provided, however, that Borrower shall not be required to
increase any such amounts payable to Lender if the increase in such amount
payable results from Lender's own willful misconduct or gross negligence.
Borrower will furnish to Lender as promptly as possible after the date the
payment of any Taxes is due pursuant to applicable law certified copies of tax
receipts evidencing such payment by Borrower. In the event that any Taxes are
imposed on Lender, (i) Lender agrees to provide Borrower with such documentation
as is reasonably requested by Borrower in order to establish an exception from
or reduced rate of such Tax and (ii) to take such actions as Borrower reasonably
requests to reduce the amount of such Taxes provided that such actions do not
have an adverse impact on Lender, as determined in Lender's sole discretion.

    16.6  Amendments in Writing. This Agreement only can be amended by a writing
signed by Lender and Borrower; provided that Borrower can amend Schedules
5.8(b), Schedule 5.16, and Schedule 5.18 by written notice to Lender without
Lender's consent.

–62–

--------------------------------------------------------------------------------

    16.7  Counterparts; Telefacsimile Execution. This Agreement may be executed
in any number of counterparts and by different parties on separate counterparts,
each of which, when executed and delivered, shall be deemed to be an original,
and all of which, when taken together, shall constitute but one and the same
Agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile shall be equally as effective as delivery of an original executed
counterpart of this Agreement. Any party delivering an executed counterpart of
this Agreement by telefacsimile also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement. The foregoing shall apply to each other Loan Document mutatis
mutandis.

    16.8  Revival and Reinstatement of Obligations. If the incurrence or payment
of the Obligations by Borrower or the transfer to Lender of any property should
for any reason subsequently be declared to be void or voidable under any state
or federal law relating to creditors' rights, including provisions of the
Bankruptcy Code relating to fraudulent conveyances, preferences, or other
voidable or recoverable payments of money or transfers of property
(collectively, a "Voidable Transfer"), and if Lender is required to repay or
restore, in whole or in part, any such Voidable Transfer, or elects to do so
upon the reasonable advice of its counsel, then, as to any such Voidable
Transfer, or the amount thereof that Lender is required or elects to repay or
restore, and as to all reasonable costs, expenses, and attorneys fees of Lender
related thereto, the liability of Borrower automatically shall be revived,
reinstated, and restored and shall exist as though such Voidable Transfer had
never been made, to the maximum extent permissible under applicable law.

    16.9  Integration. This Agreement, together with the other Loan Documents,
reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof.

[Signature page to follow.]

–63–

--------------------------------------------------------------------------------

    IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed and delivered as of the date first above written.

            SPECIAL DEVICES, INCORPORATED,
a Delaware corporation
 
 
 
      By: /s/ DONALD C. CAMPION   

--------------------------------------------------------------------------------

Executive Vice President & CFO
 
 
 
      FOOTHILL CAPITAL CORPORATION,
a California corporation
 
 
 
      By: /s/ RHONDA R. FOREMAN   

--------------------------------------------------------------------------------

SVP

–64–

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.43
TABLE OF CONTENTS
EXHIBITS AND SCHEDULES
